 

Exhibit 10.2

 

 

 

 

 

 

 

 

 

 

 

LEASE

 

 

 

SOVA CENTRAL SCIENCE DISTRICT

 

 

 

 

 

SAN DIEGO INSPIRE 2, LLC

 

a Delaware limited liability company as Landlord,

and

 

ORGANOVO HOLDINGS, INC.

 

a Delaware corporation as Tenant.

 



176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

 

 

 

1.

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

5

2.

LEASE TERM; OPTION TERM

6

3.

BASE RENT

8

4.

ADDITIONAL RENT

8

5.

USE OF PREMISES

14

6.

SERVICES AND UTILITIES

19

7.

REPAIRS

23

8.

ADDITIONS AND ALTERATIONS

23

9.

COVENANT AGAINST LIENS

25

10.

INSURANCE

25

11.

DAMAGE AND DESTRUCTION

28

12.

NONWAIVER

29

13.

CONDEMNATION

29

14.

ASSIGNMENT AND SUBLETTING

30

15.

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

33

16.

HOLDING OVER

34

17.

ESTOPPEL CERTIFICATES

35

18.

SUBORDINATION

35

19.

DEFAULTS; REMEDIES

36

20.

COVENANT OF QUIET ENJOYMENT

38

21.

SECURITY DEPOSIT

38

22.

SUBSTITUTION OF OTHER PREMISES

39

23.

SIGNS

40

24.

COMPLIANCE WITH LAW

40

25.

LATE CHARGES

41

26.

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

41

27.

PROJECT CONTROL BY LANDLORD; ENTRY BY LANDLORD

42

28.

TENANT PARKING

43

29.

MISCELLANEOUS PROVISIONS

43

 

 

 

 

 

-i-

 



176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

 

EXHIBITS

 

Exhibit 1.1.1-1

Premises

Exhibit 1.1.1-2

Landlord Work Letter

Exhibit 2.1

Exhibit 5.2

Form of Notice of Lease Term Dates

Rules and Regulations

Exhibit 5.3.1.1

Environmental Questionnaire

Exhibit 17

Exhibit 27

Form of Tenant’s Estoppel Certificate

Future Shaft Space

Exhibit 29.32

Location of Emergency Generator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-ii-

 



176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

Index of Defined Terms

 

 

 

Abatement Period

2

ADA

19

Additional Insureds

27

Additional Rent

8

Advocate Arbitrators

7

Alterations

23

Applicable Laws

40

Bank Prime Loan

41

Base Rent

8

BMBL

15

BOMA

6

Brokers

46

Builder’s All Risk

24

Building

5

Building Common Areas

5

Building Hours

20

CASp Report

41

CC&Rs

19

Claims

19

Clean-up

17

Closure Letter

18

Code

8

Common Areas

5

Company

32

Comparable Buildings

7

Comparable Transactions

7

Contemplated Effective Date

31

Contemplated Transfer Space

31

Control

33

DHHS

15

Direct Expenses

9

Environmental Assessment

17

Environmental Laws

15

Environmental Questionnaire

14

Environmental Report

17

Estimate

13

Estimate Statement

13

Estimated Direct Expenses

13

Estimated Lease Commencement Date

1

Existing Hazardous Materials

16

Expense Year

9

Fair Rental Value

6

Force Majeure

45

Future Shaft Areas

43

Future Shaft Wall

43

Hazardous Materials

15

Hazardous Materials Claims

15

Holidays

20

HVAC

21

HVAC Electric

20

Intention to Transfer Notice

31

L/C Security

38

Landlord

1

-iii-

 



176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

Page

Landlord Indemnitees

19

Landlord Parties

25

Lease

1

Lease Commencement Date

6

Lease Expiration Date

6

Lease Term

6

Lease Year

6

Lender

19

Mail

45

Material Service Interruption

23

Net Worth

33

Neutral Arbitrator

7

New Improvements

26

Notices

45

Operating Expenses

9

Option Conditions

6

Option Rent

6

Option Term

6

Original Tenant

6

Outside Agreement Date

7

PCBs

15

Permitted Assignee

33

Permitted Transferee

33

Premises

5

Project

5

Project Common Areas

5

Proposition 13

12

Recapture Notice

31

Regulations

8

REIT

44

Release

15

Renovations

46

Rent

8

Restricted Shaft Space

43

Rules and Regulations

14

Service Interruption

22

Service Interruption Notice

23

Statement

13

Subject Space

30

Summary

1

Tax Expenses

12

Tenant

1

Tenant Parties

14

Tenant’s Share

13

Tenant’s Subleasing Costs

31

Third Parties

27

Transfer Notice

30

Transfer Premium

30

Transferee

30

Transfers

30

TRIPLE NET

23

Underlying Documents

10

-iv-

 



176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

SOVA SCIENCE DISTRICT

LEASE

This Lease (the “Lease”), dated as set forth in Section 1 of the Summary of
Basic Lease Information (the “Summary”), for reference purposes only, is made by
and between SAN DIEGO INSPIRE 2, LLC, a Delaware limited liability company
(“Landlord”), and ORGANOVO HOLDINGS, INC., a Delaware corporation (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASEDESCRIPTION

 

 

1.

Dated:November 23, 2020

 

 

2.

Premises (Article 1).

 

 

 

2.1

Building:That certain life sciences building containing approximately 26,486
rentable square feet of space located at 11555 Sorrento Valley Road, San Diego,
California 92121.

 

 

 

2.2

Premises:Approximately 8,051 rentable square feet of space on the ground floor
of the Building and commonly known as Suite 100, as further set forth in Exhibit
1.1.1-1 to the Lease.

 

 

 

3.

Lease Term (Article 2).

 

 

 

3.1

Length of Term:Sixty-two (62) months.

 

 

3.2

Lease Commencement

 

Date:

The date upon which (i) the Premises are Ready for Occupancy (as defined in the
Work Letter attached hereto as Exhibit 1.1.1-2) (i.e., which date will occur
when the Tenant Improvements are Substantially Completed by Landlord and
Landlord tenders to Tenant possession of the Premises) and (ii) Landlord has
given to Tenant at least ten (10) days prior notice of the date upon which
Landlord will deliver to Tenant the Premises, as Ready for Occupancy. Landlord
estimates that the Lease Commencement Date will be July 1, 2021 (the “Estimated
Lease Commencement Date”); provided, however, Tenant and Landlord acknowledge
that Tenant may be eligible for expedited permitting due to its COVID-related
research, and if so, Tenant and Landlord will work together cooperatively in an
effort to achieve an earlier Lease Commencement Date.

 

 

 

3.3

Rent Commencement Date:The same as the Lease Commencement Date.

 

 

 

 

-1-

 



176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

 

3.3

Lease Expiration Date:The last day of the sixty-second (62nd) full month after

the Lease Commencement Date. If the Lease Commencement Date is July 1, 2021, the
Lease Expiration Date shall be August 31, 2026.

 

 

3.4

Option Term:One (1) option to extend for a five (5) year period, as further set
forth in Section 2.2 below.

 

 

 

 

4.

Base Rent (Article 3):

 

 

 

Lease Year/Months1

 

 

 

Annual Base Rent

 

 

Monthly Installment of Base Rent

 

Monthly Base Rent

per Rentable Square Foot2

 

 

1 (1 – 12)3

$385,481.88

$32,123.49

$3.99/RSF

2 (13 – 24)

$397,075.32

$33,089.61

$4.11/RSF

3 (25 – 36)

$408,668.76

$34,055.73

$4.23/RSF

4 (37 – 48)

$420,262.20

$35,021.85

$4.35/RSF

5 (49 – 60)

$432,821.76

$36,068.48

$4.48/RSF

6 (61 – 62)

$445,381.32

$37,115.11

$4.61/RSF

 

 

4.1

Payment of Rent:Rent checks shall be made payable to and sent to the following
lockbox address:

 

 

San Diego Inspire 2, LLC

P.O. Box 894412

Los Angeles, CA 90189-4412 or wired to

Citibank, N.A., New York

Account Name: San Diego Inspire Holdings, LLC Account Number: 6794041847

Routing Number: 021000089

Origin is outside of U.S.: Swift code CITIUS33



1 Note: If the Lease Commencement Date does not occur on the first day of a
calendar month, then Lease months 1- 12 shall include the first twelve (12) full
calendar months of the Lease Term and any partial calendar month in which the
Lease Commencement Date occurs, and the Base Rent for such partial calendar
month shall be prorated in accordance with Section 3.1 below.

2 Monthly Base Rent per rentable square foot has been rounded off to the nearest
cent using conventional rounding principles.

3 Provided Tenant is not in default of the terms of this Lease after expiration
of any applicable notice and cure period, Tenant shall be entitled to receive a
Base Rent abatement for the second (2nd) and third (3rd) full calendar months of
the Lease Term (the “Abatement Period“) in an aggregate amount not to exceed
Sixty-Four Thousand, Two Hundred Forty-Six Dollars and Ninety-Eight Cents
($64,246.98). Tenant shall be obligated to pay Tenant’s Share of Direct Expenses
attributable to such period.

 



-2-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

 

5.

Tenant Improvement Allowance:$1,650,455.00, but Landlord shall construct

improvements in the Premises in accordance with the terms of the Tenant Work
Letter attached hereto Exhibit 1.1.1-2. In addition to the Tenant Improvement
Allowance, Tenant may decide to obtain an additional allowance amount of up to
$161,020.00 for construction cost overages and other costs associated with
outfitting the Premises, to be repaid by Tenant as Supplemental Rent (as defined
in the Tenant Work Letter) amortized over the initial Lease Term at an interest
rate of eight percent (8%) per annum.

 

 

6.

NNN Lease:In addition to the Base Rent, Tenant shall be responsible to pay
Tenant’s Share of Direct Expenses in accordance with the terms of Article 4 of
the Lease. Landlord estimates that the Tenant’s Share of Direct Expenses will be
$0.74 per rentable square foot.

 

 

 

 

7.

Tenant’s Share (Article 4):

 

 

 

 

8.

Permitted Use (Article 5):

 

 

 

 

 

 

 

9.

Security Deposit



Approximately 30.40% of the Building and approximately 6.22% of the Project,
based on the calculations set forth in Section 4.2.6 of this Lease below.

 

The Premises shall be used only for general office, laboratory, and
administrative offices, and other lawful accessory uses reasonably related to
and incidental to such specified uses, all (i) consistent with comparable life
sciences projects in the San Diego, California area, and (ii) in compliance
with, and subject to, Applicable Laws and the terms of this Lease.

 

 

(Article 21):

Letter of credit in the amount of $111,345.00, pursuant to the terms and
conditions of Article 21 of the Lease.

 

 

 

10.

Guarantor:None

 

 

 

11.

Parking Pass Ratio (Article 28):

 



2.5 unreserved parking spaces for every 1,000 rentable square feet of the
Premise (i.e., 20 parking spaces), subject to the terms of Article 28 of the
Lease.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-3-

 



176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

12.

Address of Tenant (Section 29.18):

 



Before Rent Commencement Date:

 

Organovo Holdings, Inc.

440 Stevens Avenue, Suite 200 Solana Beach, CA 92075

Attention: Tom Jurgensen, General Counsel With copies to:

tjurgensen@organovo.com and to kemurph@organovo.com

From and after Rent Commencement Date: Organovo Holdings, Inc.

11555 Sorrento Valley Road, Suite 100 San Diego, CA 92121

Attention: Tom Jurgensen, General Counsel With copies to:

tjurgensen@organovo.com and to kemurph@organovov.com

 

 

 

 

13.

Address of Landlord

(Section 29.18):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14.

Broker(s) (Section 29.24):

 



San Diego Inspire 2, LLC

c/o Longfellow Real Estate Partners 260 Franklin Street, Suite 1920

Boston, MA  02110 Attention: Asset Management

 

and

 

San Diego Inspire 2, LLC

c/o Longfellow Property Management Services CA Inc.

11772 Sorrento Valley Road, Suite 250 San Diego, CA 92121

Attention: Property Management

 

DLA Piper LLP (US)

401 B Street, Suite 1700 San Diego, CA 92101

Attention:  Joseph A. Delaney, Esq.

 

Newmark Knight Frank (representing Landlord exclusively)

 

and

 

Cushman & Wakefield of San Diego, Inc. (representing Tenant exclusively)

 



-4-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

 

1.

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

 

1.1

Premises, Building, Project and Common Areas.

 

1.1.1The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”). The outline of the Premises is set forth in Exhibit 1.1.1-1
attached hereto. The parties hereto agree that the lease of the Premises is upon
and subject to the terms, covenants and conditions herein set forth, and Tenant
covenants as a material part of the consideration for this Lease to keep and
perform each and all of such terms, covenants and conditions by it to be kept
and performed and that this Lease is made upon the condition of such
performance. The parties hereto hereby acknowledge that the purpose of Exhibit
1.1.1-1 is to show the approximate location of the Premises in the “Building”,
as that term is defined in Section 1.1.2, below, only, and such Exhibit is not
meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the “Common Areas,” as that term is defined in Section 1.1.3, below, or the
elements thereof or of the access ways to the Premises or the “Project”, as that
term is defined in Section 1.1.2, below. Tenant shall accept the Premises in its
presently existing “as-is” condition and Landlord shall not be obligated to
provide or pay for any improvement work or services related to the improvement
of the Premises except as otherwise expressly set forth in this Lease or in the
Landlord Work Letter attached hereto as Exhibit 1.1.1-2. Landlord shall deliver
the Premises to Tenant with the floor plan (i.e., layout) of the Premises in
substantial conformance with Exhibit 1.1.1-1 attached hereto and all of the
Landlord Work shall be Substantially Completed (as defined in the Work Letter).
The Premises shall exclude Common Areas, including without limitation exterior
faces of exterior walls, the entry, vestibules and main lobby of the Building,
elevator lobbies and common lavatories, the common stairways and stairwells,
elevators and elevator wells, boiler room, sprinkler rooms, elevator rooms,
mechanical rooms, loading and receiving areas, electric and telephone closets,
janitor closets, and pipes, ducts, conduits, wires and appurtenant fixtures and
equipment serving exclusively or in common with other parts of the Building.

 

1.1.2The Building and The Project. The Premises are a part of the building set
forth in Section 2.1 of the Summary (the “Building”). The term “Project”, as
used in this Lease, shall mean (i) the Building and the Common Areas, (ii) the
land parcel (which is improved with landscaping, parking facilities and other
improvements) upon which the Building and the Common Areas are located, (iii)
the other buildings (i.e., 11535, 11545, 11575 and 11585 Sorrento Valley Road
located in the project known as either “SOVA Central Science District” or simply
the “SOVA Science District”, and the land upon which such adjacent buildings are
located, and (iv) at Landlord’s discretion, any additional real property, areas,
land, buildings or other improvements added thereto outside of the Project
(provided that the total sum of Direct Expenses to be paid by Tenant hereunder
will not materially increase as a consequence of such additions).

 

1.1.3Common Areas. Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its reasonable discretion, including certain
areas designated for the exclusive use of certain tenants, including Tenant, or
to be shared by Landlord and certain tenants, including Tenant, are collectively
referred to herein as the “Common Areas”). The Common Areas shall consist of the
“Project Common Areas” and the “Building Common Areas”. The term “Project Common
Areas”, as used in this Lease, shall mean the portion of the Project designated
as such by Landlord. The term “Building Common Areas”, as used in this Lease,
shall mean the portions of the Common Areas located within the Building
designated as such by Landlord. The Common Areas shall be maintained and
operated in a first- class manner as determined at the discretion of Landlord
and the use thereof shall be subject to such reasonable rules, regulations and
restrictions as Landlord may make from time to time in accordance with Section
5.2, below. Landlord reserves the right to close temporarily, make alterations
or additions to, or change the location of elements of the Project and the
Common Areas, provided that, in connection therewith, Landlord shall perform
such closures, alterations, additions or changes in a commercially reasonable
manner and, in connection therewith, shall use commercially reasonable efforts
to minimize any material interference with Tenant’s use of and access to the
Premises. Tenant acknowledges that Landlord is in the process of renovating the
Common Areas. As of the date of this Lease, Landlord has completed all of the
outdoor amenity renovations and the health fitness facility.

 

 

-5-

 



176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

1.2Stipulation of Rentable Square Feet of Premises. For purposes of this Lease,
“rentable square feet” of the Premises shall be deemed to be as set forth in
Section 2.2 of the Summary. For purposes of this Lease, the “rentable square
feet” of the Premises and the Building and the other buildings in the Project
shall be calculated by Landlord pursuant to the Standard Method for measuring
Floor Area in Office Buildings, ANSI Z65.1-2017,or any subsequent updated
standard as may be used by Landlord so long as such updated standard does not
increase Tenant’s Share of the Project during the initial Lease Term (“BOMA”),
as modified for the Project pursuant to Landlord’s standard rental area
measurements for the Project, to include, among other calculations, a portion of
the common areas and service areas of the Building and other buildings in the
Project.

 

 

2.

LEASE TERM; OPTION TERM

 

2.1Lease Term. The terms and provisions of this Lease shall be effective as of
the date this Lease is fully executed. The term of this Lease (the “Lease Term”)
shall be as set forth in Section 3.1 of the Summary, shall commence on the date
set forth in Section 3.2 of the Summary (the “Lease Commencement Date”), and
shall terminate on the date set forth in Section 3.3 of the Summary (the “Lease
Expiration Date”) unless this Lease is sooner terminated as hereinafter
provided. For purposes of this Lease, the term “Lease Year” shall mean the
consecutive twelve (12) month period following and including the Rent
Commencement Date and each subsequent twelve (12) month period during the Lease
Term. At any time during the Lease Term, Landlord may deliver to Tenant a notice
in the form as set forth in Exhibit 2.1, attached hereto, as a confirmation only
of the information set forth therein, which Tenant shall execute and return to
Landlord within ten (10) business days of receipt thereof, but execution of such
instrument shall not be a condition to Lease commencement or Tenant’s
obligations hereunder. Landlord shall endeavor to provide to Tenant, without any
obligation to pay Rent, early access to the Premises approximately ten (10) days
before the Rent Commencement Date in order to allow Tenant to prepare the
Premises for the conduct of its business (by installing equipment and trade
fixtures). If Landlord is unable to deliver the Premises to Tenant on or before
the Estimated Lease Commencement Date, Landlord shall use commercially
reasonable efforts to deliver the Premises to Tenant as soon as is reasonably
practicable thereafter, and in such an event, this Lease shall remain in full
force and effect, but Tenant shall have no obligation to commence paying Rent
and the Rent Commencement Date and Lease Expiration Date shall be commensurately
deferred for each day of delay in Landlord’s delivery to Tenant of the Premises.

 

 

2.2

Option Term.

 

2.2.1Option Right. Landlord hereby grants to the originally named Tenant herein
(“Original Tenant”) the option to extend the Lease Term for a period of five (5)
years (the “Option Term”), which option shall be irrevocably exercised only by
written notice delivered by Tenant to Landlord not more than fifteen (15) months
nor less than twelve (12) months prior to the expiration of the initial Lease
Term, provided that the following conditions (the “Option Conditions”) are
satisfied: (i) as of the date of delivery of such notice, Tenant is not in
default under this Lease, after the expiration of any applicable notice and cure
period; (ii) as of the end of the Lease Term, Tenant is not in default under
this Lease, after the expiration of any applicable notice and cure period;

(iii) Tenant has not previously been in default under this Lease, after the
expiration of any applicable notice and cure period, more than twice; and (iv)
the Lease then remains in full force and effect and Original Tenant or a
Permitted Assignee occupies the entire Premises at the time the option to extend
is exercised and as of the commencement of the Option Term. Landlord may, at
Landlord’s option, exercised in Landlord’s sole and absolute discretion, waive
any of the Option Conditions in which case the option, if otherwise properly
exercised by Tenant, shall remain in full force and effect. Upon the proper
exercise of such option to extend, and provided that Tenant satisfies all of the
Option Conditions (except those, if any, which are waived by Landlord), the
Lease Term, as it applies to the Premises, shall be extended for a period of
five (5) years. The rights contained in this Section 2.2 shall be personal to
Original Tenant and any Permitted Assignees, and may be exercised by Original
Tenant or such Permitted Assignees (and not by any assignee, sublessee or other
“Transferee”, as that term is defined in Section 14.1 of this Lease, of Tenant’s
interest in this Lease).

 

2.2.2Option Rent. The annual Base Rent payable by Tenant during the Option Term
(the “Option Rent”) shall be equal to the “Fair Rental Value”, as that term is
defined below, for the Premises as of the commencement date of the Option Term.
The “Fair Rental Value”, as used in this Lease, shall be equal to the annual
fixed base rent per rentable square foot at which tenants (pursuant to leases
consummated within the twelve (12) month period preceding the first day of the
Option Term), are leasing non-sublease, non-encumbered, non-equity space which

 



-6-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

is of comparable size, for a comparable lease term, in an arm’s length
transaction, which comparable space is located in the “Comparable Buildings”, as
that term is defined below (transactions satisfying the foregoing criteria shall
be known as the “Comparable Transactions”), taking into consideration all
reasonable factors considered by landlords and tenants in the determination of
fixed annual rent. The term “Comparable Buildings” shall mean the Building and
those other Class “A” life sciences buildings which are comparable to the
Building in terms of age (based upon the date of completion of construction of
major renovations of the building), quality of construction, level of services
and amenities, size and appearance, and are located in the Sorrento Mesa and
Sorrento Valley submarkets within the City of San Diego, California. The parties
acknowledge that Fair Rental Value may include increases in the rental rate
payable over the Option Term (if such increases are supported by Comparable
Transactions).

 

2.2.3Determination of Option Rent. In the event Tenant timely and appropriately
exercises an option to extend the Lease Term, Landlord shall notify Tenant of
Landlord’s determination of the Option Rent no earlier than twelve (12) and no
later than eight (8) months prior to the Lease Expiration Date. If Tenant, on or
before the date which is thirty (30) days following the date upon which Tenant
receives Landlord’s determination of the Option Rent, in good faith objects to
Landlord’s determination of the Option Rent, then Landlord and Tenant shall
attempt to agree upon the Option Rent using their best good-faith efforts. If
Landlord and Tenant fail to reach agreement within ten (10) days following
Tenant’s objection to the Option Rent (the “Outside Agreement Date”), then each
party shall make a separate determination of the Option Rent, as the case may
be, within five (5) days, and such determinations shall be submitted to
arbitration in accordance with Sections 2.2.3.1 through 2.2.3.7, below. If
Tenant fails to object to Landlord’s determination of the Option Rent within the
time period set forth herein, then Tenant shall be deemed to have accepted
Landlord’s determination of Option Rent.

 

2.2.3.1If Landlord and Tenant fail to reach agreement prior to the Outside
Agreement Date, then Landlord and Tenant shall each appoint one arbitrator who
shall be, at the option of the appointing party, a qualified real estate broker
or appraiser who shall have been active over the ten (10) year period ending on
the date of such appointment in the leasing of other comparable life sciences
buildings located in the city of San Diego. The determination of the arbitrators
shall be limited solely to the issue of whether Landlord’s or Tenant’s submitted
Option Rent is the closest to the actual Option Rent, taking into account the
requirements of Section 2.2.2 of this Lease, as determined by the arbitrators.
Each such arbitrator shall be appointed within fifteen (15) days after the
Outside Agreement Date. Landlord and Tenant may consult with their selected
arbitrators prior to appointment and may select an arbitrator who is favorable
to their respective positions. The arbitrators so selected by Landlord and
Tenant shall be deemed “Advocate Arbitrators”.

 

2.2.3.2The two (2) Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter, within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator, agree upon and
appoint a third arbitrator (“Neutral Arbitrator”) who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators, except that neither Landlord or Tenant or either party’s Advocate
Arbitrator may, directly or indirectly, consult with the Neutral Arbitrator
prior or subsequent to his or her appearance. The Neutral Arbitrator shall be
retained via an engagement letter jointly prepared by Landlord’s counsel and
Tenant’s counsel.

 

2.2.3.3The three arbitrators shall, within thirty (30) days of the appointment
of the Neutral Arbitrator, reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted Option Rent, and shall notify Landlord and
Tenant thereof.

 

 

2.2.3.4

The decision of the majority of the three arbitrators shall be binding upon

Landlord and Tenant.

 

 

2.2.3.5

If either Landlord or Tenant fails to appoint an Advocate Arbitrator within

fifteen (15) days after the Outside Agreement Date, then either party may
petition the then-President of the San Diego Real Estate Board to appoint such
Advocate Arbitrator subject to the criteria in Section 2.2.3.1 of this Lease.

 

2.2.3.6If the two (2) Advocate Arbitrators fail to agree upon and appoint the
Neutral Arbitrator, then either party may petition the then-President of the San
Diego Real Estate Board to appoint the Neutral Arbitrator, subject to criteria
in Section 2.2.3.1 2 of this Lease.

 



-7-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

2.2.3.7The cost of the Neutral Arbitrator shall be paid by Landlord and Tenant
equally and each of Landlord and Tenant shall pay the cost of its respective
Advocate Arbitrator.

 

2.2.3.8In the event that the Option Rent shall not have been determined pursuant
to the terms hereof prior to the commencement of the Option Term, Tenant shall
be required to pay the most recent Base Rent rate in effect during the initial
Lease Term as adjusted to reflect a 3% increase in such rate, and upon the final
determination of the Option Rent, the payments made by Tenant shall be
reconciled with the actual amounts of Option Rent due, and the appropriate party
shall, within thirty (30) days thereafter, make any corresponding payment to the
other party.

 

2.2.3.9The terms of the Lease during any Option Term shall be the same as the
terms during the initial Lease Term, other than as expressly set forth in this
Section 2.2.

 

 

3.

BASE RENT

 

 

3.1

Payment of Rent. Tenant shall pay, without prior notice or demand, in accordance
with Section

4.1 of the Summary or at such place as Landlord may from time to time designate
in writing, by a check for currency which, at the time of payment, is legal
tender for private or public debts in the United States of America or pursuant
to wire or electronic payment instructions provided by Landlord, base rent
(“Base Rent”) as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary, in advance, on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever. Base Rent for the first full month of the
Lease Term shall be paid at the time of Tenant’s execution of this Lease. If any
Rent payment date (including the Lease Commencement Date) falls on a day of the
month other than the first day of such month or if any payment of Rent is for a
period which is shorter than one month, the Rent for any fractional month shall
accrue on a daily basis for the period from the date such payment is due to the
end of such calendar month or to the end of the Lease Term at a rate per day
which is equal to 1/365 of the applicable annual Rent. All other payments or
adjustments required to be made under the terms of this Lease that require
proration on a time basis shall be prorated on the same basis. Base Rent and
Additional Rent shall together be denominated “Rent”. Without limiting the
foregoing, Tenant’s obligation to pay Rent shall be absolute, unconditional and
independent of any Landlord covenants and shall not be discharged or otherwise
affected by any law or regulation now or hereafter applicable to the Premises,
or any other restriction on Tenant’s use, or (except as expressly provided
herein) any casualty or taking, or any failure by Landlord to perform any
covenant contained herein, or any other occurrence; and Tenant assumes the risk
of the foregoing and waives all rights now or hereafter existing to terminate or
cancel this Lease or quit or surrender the Premises or any part thereof, or to
assert any defense in the nature of constructive eviction to any action seeking
to recover rent (but nothing in the foregoing sentence is intended to limit or
impair Tenant’s right to assert a claim against Landlord for any breach by
Landlord of its obligations under this Lease). Tenant’s covenants contained
herein are independent and not dependent, and Tenant hereby waives the benefit
of any statute or judicial law to the contrary. Nothing contained in this
Section 3.1 is intended to frustrate or to impede Tenant’s right to assert a
claim against Landlord for any breach of this Lease, and if Tenant prevails in
any such lawsuit, to seek any remedies available to Tenant at law, including
without limitation, seeking an order from the court permitting Tenant to offset
against rent otherwise owed to Landlord.

 

3.2  Rents from Real Property.  Landlord and Tenant hereby agree that it is
their intent that all Base  Rent, Additional Rent and other rent and charges
payable to the Landlord under this Lease (hereinafter individually and
collectively referred to as “Rent”) shall qualify as “rents from real property”
within the meaning of Section 856(d) of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Department of the U.S. Treasury Regulations
promulgated thereunder (the “Regulations”). Should the Code or the Regulations,
or interpretations thereof by the Internal Revenue Service contained in revenue
rulings or other similar public pronouncements, be changed so that any Rent no
longer so qualifies as “rent from real property” for purposes of Section 856(d)
of the Code and the Regulations promulgated thereunder, such Rent shall be
adjusted in such manner as the Landlord may require so that it will so qualify;
provided, however, that any adjustments required pursuant to this Section 7.3
shall be made so as to produce the equivalent (in economic terms) Rent as
payable prior to such adjustment.

 



-8-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

 

4.

ADDITIONAL RENT

 

4.1General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay “Tenant’s Share” of the annual “Direct Expenses” as
those terms are defined in Sections 4.2.6 and 4.2.2 of this Lease, respectively.
Such payments by Tenant, together with any and all other amounts payable by
Tenant to Landlord pursuant to the terms of this Lease other than Base Rent, are
hereinafter collectively referred to as the “Additional Rent”. All amounts due
under this Article 4 as Additional Rent shall be payable for the same periods
and in the same manner as the Base Rent. Without limitation on other obligations
of Tenant which survive the expiration of the Lease Term, the obligations of
Tenant to pay the Additional Rent provided for in this Article 4 shall survive
the expiration of the Lease Term.

 

4.2Definitions of Key Terms Relating to Additional Rent. As used in this Article
4, the following terms shall have the meanings hereinafter set forth:

 

 

4.2.1

Intentionally Omitted.

 

4.2.2

“Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses”.

 

4.2.3“Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant’s Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

 

4.2.4“Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, replacement, restoration or operation of the Project, or any portion
thereof. Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following: (i) the cost of
supplying all utilities, the cost of operating, repairing, maintaining, and
renovating the utility, telephone, mechanical, sanitary, storm drainage, and
elevator systems, and the cost of maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the cost of contesting any governmental enactments which may
affect Operating Expenses, and the costs incurred in connection with any
federal, state or municipal governmentally mandated transportation demand
management program or similar program; (iii) the cost of all insurance carried
by Landlord in connection with the Project; (iv) the cost of landscaping,
re-lamping, and all reasonably necessary supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Project, or any
portion thereof; (v) the cost of parking area operation, repair, restoration,
and maintenance; (vi) fees and other costs, including management, consulting
fees, legal fees and accounting fees, of all contractors and consultants in
connection with the management, operation, maintenance and repair of the
Project; (vii) payments under any equipment rental agreements and the fair
rental value of any management office space; (viii) subject to item (f), below,
wages, salaries and other compensation and benefits, including taxes levied
thereon, of all persons engaged in the operation, maintenance and security of
the Project; (ix) costs under any instrument pertaining to the sharing of costs
by the Project; (x) operation, repair, maintenance and replacement of all
systems and equipment and components thereof of the Project; (xi) the cost of
janitorial, alarm, security and other services, replacement of wall and floor
coverings, ceiling tiles and fixtures in common areas, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing; (xii)
amortization (including reasonable interest on the unamortized cost) over such
period of time as Landlord shall reasonably determine, of the cost of acquiring
or the rental expense of personal property used in the maintenance, operation
and repair of the Project, or any portion thereof; (xiii) the cost of capital
improvements or other costs incurred in connection with the Project (A) which
are intended to reduce expenses in the operation or maintenance of the Project,
or any portion thereof, or to reduce current or future Operating Expenses or to
enhance the safety or security of the Project or its occupants, (B) that are
required to comply with present or anticipated mandatory energy conservation
programs, (C) which are replacements or modifications of nonstructural items
located in the Common Areas required to keep the Common Areas in the same good
order or condition as on the Lease Commencement Date, or (D) that are required
under any federal, state or municipal governmental law or regulation that was
not in force or effect as of the Commencement Date; provided, however, that the
costs of any capital improvement shall be amortized (including reasonable
interest on the amortized cost as reasonably determined by Landlord) over such
period of time as Landlord shall reasonably determine; and (xiv) costs,

 



-9-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

fees, charges or assessments imposed by, or resulting from any mandate imposed
on Landlord by, any federal, state or municipal government for fire and police
protection, trash removal, community services, or other services which do not
constitute “Tax Expenses” as that term is defined in Section 4.2.5, below, (xv)
cost of tenant relation programs reasonably established by Landlord, and (xvi)
payments under any easement, license, operating agreement, declaration,
restrictive covenant, or instrument pertaining to the sharing of costs by the
Building, including, without limitation, any covenants, conditions,
restrictions, and reciprocal easement agreements affecting the Project, and any
agreements with governmental agencies affecting the Project (any of the
foregoing that now or hereafter affect the Property, collectively, the
“Underlying Documents”). In the event that Landlord or Landlord’s managers or
agents perform services for the benefit of the Building off-site which would
otherwise be performed on-site (e.g., accounting), the cost of such services
shall be reasonably allocated among the properties benefitting from such service
and shall be included in Operating Expenses. Notwithstanding the foregoing, for
purposes of this Lease, Operating Expenses shall not include:

 

(a)costs, including legal fees, space planners’ fees, advertising and
promotional expenses, and brokerage fees incurred in connection with the
original construction or development, or original or future leasing of the
Project, and costs, including permit, license and inspection costs, incurred
with respect to the installation of tenant improvements made for tenants or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants of the Project (excluding, however, such
costs relating to any common areas of the Project);

 

(b)except as specifically set forth in items (xii), (xiii) and (xiv) above,
depreciation, interest and principal payments on mortgages and other debt costs,
if any, penalties and interest, and costs of capital improvements (as
distinguished from repairs or replacements);

 

(c)costs for which Landlord is reimbursed by any tenant or occupant of the
Project (other than as Direct Expenses) or by insurance by its carrier or any
tenant’s carrier or by anyone else, and electric power costs for which any
tenant directly contracts with the local public service company;

 

 

(d)

any bad debt loss, rent loss, or reserves for bad debts or rent loss;

 

(e)costs associated with the operation of the business of the partnership or
entity which constitutes Landlord, as the same are distinguished from the costs
of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of Tenant may be in issue), costs of selling, syndicating, financing,
mortgaging or hypothecating any of Landlord’s interest in the Project, and costs
incurred in connection with any disputes between Landlord and its employees,
between Landlord and Project management, or between Landlord and other tenants
or occupants;

 

(f)the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis a vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager;

 

 

(g)

amount paid as ground rental for the Project by Landlord;

 

(h)except for a property management fee, overhead and profit increment paid to
Landlord or to subsidiaries or affiliates of Landlord for services in the
Project to the extent the same exceeds the costs of such services rendered by
qualified, first-class unaffiliated third parties on a competitive basis;

 

(i)any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord, provided that any compensation paid to any
concierge at the Project shall be includable as an Operating Expense;

 



-10-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

(j)all items and services for which Tenant or any other tenant in the Project
reimburses Landlord (other than as Direct Expenses) or which Landlord provides
selectively to one or more tenants (other than Tenant) without reimbursement;

 

(k)rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of
comparable buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;

 

(l)costs incurred to comply with laws relating to the removal of Hazardous
Materials (other than Hazardous Materials typically found in comparable
buildings, such as recyclable materials and typical construction materials, and
costs to comply with the Operation and Maintenance Plan described on Exhibit
5.3.1.1, if any);

 

 

(m)

Landlord’s general overhead expenses not related to the Project;

 

(n)legal fees, accountants’ fees (other than normal bookkeeping expenses) and
other expenses incurred in connection with disputes of tenants or other
occupants of the Project or associated with the enforcement or negotiation of
the terms of any leases with tenants or other contracts affecting the Project,
or the defense of Landlord’s title to or interest in the Project or any part
thereof;

 

 

(o)

any reserve funds;

 

 

(p)

real estate broker commissions;

 

 

(q)

improvements or alterations to tenant spaces;

 

 

(r)

the cost of providing any service directly to and paid directly by any tenant;

 

 

(s)

costs related to advertising, promotional and/or marketing activities;

 

(t)costs and expenses (including penalties) incurred with respect to compliance
with applicable laws in effect prior to the Commencement Date;

 

 

(u)

costs arising from Landlord’s charitable or political contributions;

 

 

(v)

entertainment and travel expenses;

 

(w)overhead and profit increments paid to subsidiaries or affiliates of Landlord
for services provided to the Building or the Project to the extent the same
exceeds the costs that would generally be charged for such services if rendered
on a competitive basis (based upon a standard of similar office buildings in the
general market area of the Project) by unaffiliated third parties capable of
providing such service

 

(x)costs of initial development, installing the initial landscaping and the
initial sculpture, paintings and objects of art for the Project and the
Building, including any improvements to the Common Areas, Building or Project
which began prior to the Commencement Date.

 

(y)rentals and other related expenses incurred in leasing permanent
air-conditioning systems, elevators, or other building equipment ordinarily
considered to be of a capital nature, except temporary equipment or equipment
which is used in providing janitorial, repair, maintenance, or engineering
services and which is not permanently affixed to the Building; and

 

(z)costs of selling, syndicating, financing, mortgaging, or hypothecating any of
Landlord’s interest in the Building, the Project or other buildings in the
Project.

 

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the

 



-11-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

additional Operating Expenses which would reasonably have been incurred during
such period by Landlord if it had at its own expense furnished such work or
service to such tenant. If the Project is not at least one hundred percent
(100%) occupied during all or a portion of any Expense Year, Landlord shall make
an appropriate adjustment to the components of Operating Expenses for such year
to determine the amount of Operating Expenses that would have been incurred had
the Project been one hundred percent (100%) occupied; and the amount so
determined shall be deemed to have been the amount of Operating Expenses for
such year; provided, however, the purpose of the foregoing adjustment is to
enable Landlord to collect a fair and equitable sum of Operating Expenses from
Tenant and not to make a profit off of the collection of Operating Expenses from
Tenant.

 

 

4.2.5

Taxes.

 

4.2.5.1“Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, payments in lieu of taxes, business improvement district charges,
leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.

 

4.2.5.2Tax Expenses shall include, without limitation: (i) subject to the
express exclusion contained in Section 4.2.5.3 below, any tax on the rent, right
to rent or other income from the Project, or any portion thereof, or as against
the business of leasing the Project, or any portion thereof; (ii) any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election (“Proposition 13”) and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project's contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; and (iv) any assessment, tax, fee, levy or charge, upon
this transaction or any document to which Tenant is a party, creating or
transferring an interest or an estate in the Premises or the improvements
thereon. If at any time during the Lease Term there shall be assessed on
Landlord, in addition to or lieu of the whole or any part of the ad valorem tax
on real or personal property, a capital levy or other tax on the gross rents or
other measures of building operations, or a governmental income, franchise,
excise or similar tax, assessment, levy, charge or fee measured by or based, in
whole or in part, upon building valuation, gross rents or other measures of
building operations or benefits of governmental services furnished to the
Building, then any and all of such taxes, assessments, levies, charges and fees,
to the extent so measured or based, shall be included within the term Tax
Expenses, but only to the extent that the same would be payable if the Building
and Land were the only property of Landlord.

 

4.2.5.3Any costs and expenses (including, without limitation, reasonable
attorneys’ and consultant’s fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are incurred. Tax refunds shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as on account of Tax Expenses under this Article 4 for such Expense Year.
The foregoing sentence shall survive the expiration or earlier termination of
this Lease. If Tax Expenses for any period during the Lease Term or any
extension thereof are increased after payment thereof for any reason, including,
without limitation, error or

 



-12-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

reassessment by applicable governmental or municipal authorities, Tenant shall
pay Landlord upon demand Tenant’s Share of any such increased Tax Expenses.
Notwithstanding anything to the contrary contained in this Section 4.2.5, there
shall be excluded from Tax Expenses (i) all excess profits taxes, franchise
taxes, gift taxes, capital stock taxes, inheritance and succession taxes, estate
taxes, transfer tax or fee, federal and state income taxes, and other taxes to
the extent applicable to Landlord’s general or net income (as opposed to rents,
receipts or income attributable to operations at the Project), (ii) any items
included as Operating Expenses, and (iii) any items paid by Tenant under Section
4.5 of this Lease.

 

4.2.6“Tenant’s Share” is based upon the following, as applicable: (i) for the
Building, the ratio that the rentable square feet of the Premises bears to the
rentable square feet of the Building (i.e., 8,051 ÷ 26,486), and

(ii) for the Project, the ratio that the rentable square feet of the Premises
bears to the rentable square feet of the Project (i.e., 8,051 ÷ 129,411).
Initially, Tenant’s Share shall mean the applicable percentages set forth in
Section 7 of the Summary, subject to adjustment in the event that Tenant expands
the Premises within the Building.

 

4.3Allocation of Direct Expenses. The parties acknowledge that the Building is a
part of a multi- building project and that the costs and expenses incurred in
connection with the Project (i.e., the Direct Expenses) should be shared between
the tenants of the Building and the tenants of the other buildings in the
Project. Accordingly, as set forth in Section 4.2 above, Direct Expenses (which
consist of Operating Expenses and Tax Expenses) are determined annually for the
Project as a whole, and a portion of the Direct Expenses, which portion shall be
determined by Landlord on an equitable basis, shall be allocated to the tenants
of the Building (as opposed to the tenants of any other buildings in the
Project). Such portion of Direct Expenses allocated to the tenants of the
Building shall include all Direct Expenses attributable solely to the Building
and an equitable portion of the Direct Expenses attributable to the Project as a
whole. Further, Landlord shall have the right, from time to time, to allocate
equitably some or all of the Direct Expenses for the Building or the Project
among different portions or occupants of the Building or Project, in Landlord’s
reasonable discretion, in a manner reflecting commercially reasonable cost pools
for such Direct Expenses so allocated. The Direct Expenses within each cost pool
shall be allocated and charged to the tenants within such cost pool in an
equitable manner.

 

4.4Calculation and Payment of Additional Rent. In the event Tenant extends the
Lease Term pursuant to Section 2.2, above, or otherwise, then Tenant shall pay
to Landlord, in  the  manner  set  forth  in Section 4.4.1, below, and as
Additional Rent, Tenant’s Share of Direct Expenses for each Expense Year.

 

4.4.1Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
give to Tenant within six (6) months following the end of each Expense Year, a
statement (the “Statement”) which shall state the Direct Expenses incurred or
accrued for such preceding Expense Year, and which shall indicate the amount of
Tenant’s Share of Direct Expenses. Upon receipt of the Statement for each
Expense Year commencing or ending during the Lease Term, Tenant shall pay,
within thirty (30) days, the full amount of Tenant’s Share of Direct Expenses
for such Expense Year, less the amounts, if any, paid during such Expense Year
as “Estimated Direct Expenses”, as that term is defined in Section 4.4.2, below,
and if Tenant paid more as Estimated Direct Expenses than the actual Tenant’s
Share of Direct Expenses, Tenant shall receive a credit in the amount of
Tenant’s overpayment against Rent next due under this Lease or, if Landlord
elects, Landlord shall reimburse such overpayment amount to Tenant. The failure
of Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant’s Share of Direct Expenses for the
Expense Year in which this Lease terminates, Tenant shall pay to Landlord such
amount within thirty (30) days, and if Tenant paid more as Estimated Direct
Expenses than the actual Tenant’s Share of Direct Expenses, Landlord shall,
within thirty (30) days, pay to Tenant the amount of the overpayment. The
provisions of this Section 4.4.1 shall survive the expiration or earlier
termination of the Lease Term.

 

4.4.2Statement of Estimated Direct Expenses. In addition, Landlord shall give
Tenant a yearly expense estimate statement (the “Estimate Statement”) which
shall set forth Landlord’s reasonable estimate (the “Estimate”) of what the
total amount of Direct Expenses for the then-current Expense Year shall be and
the estimated Tenant’s Share of Direct Expenses (the “Estimated Direct
Expenses”). The failure of Landlord to timely furnish the Estimate Statement for
any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Estimated Direct Expenses under this Article 4, nor shall Landlord
be prohibited from revising any Estimate Statement or Estimated Direct Expenses
theretofore delivered to the extent necessary. Thereafter, Tenant shall pay,

 



-13-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

within thirty (30) days, a fraction of the Estimated Direct Expenses for the
then-current Expense Year (reduced by any amounts paid pursuant to the last
sentence of this Section 4.4.2). Such fraction shall have as its numerator the
number of months which have elapsed in such current Expense Year, including the
month of such payment, and twelve

(12) as its denominator. Until a new Estimate Statement is furnished (which
Landlord shall have the right to deliver to Tenant at any time with fifteen (15)
days’ notice), Tenant shall pay monthly, with the monthly Base Rent
installments, an amount equal to one-twelfth (1/12) of the total Estimated
Direct Expenses set forth in the previous Estimate Statement delivered by
Landlord to Tenant.

 

4.5Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall pay prior to delinquency all taxes assessed against and levied upon trade
fixtures, furnishings, equipment and all other personal property of Tenant
contained in the Premises or elsewhere. Tenant shall use commercially reasonable
efforts to cause said trade fixtures, furnishings, equipment and all other
personal property to be assessed and billed separately from the real property of
Landlord. If any such taxes are levied against Landlord or Landlord’s property
or if the assessed value of Landlord’s property is increased by the inclusion
therein of a value placed upon such equipment, furniture, fixtures or other
personal property and if Landlord pays the taxes based upon such increased
assessment, which Landlord shall have the right to do regardless of the validity
thereof but only under proper protest if requested by Tenant, Tenant shall repay
to Landlord, within twenty (20) days after written demand (together with
reasonable back- up evidencing the same), the taxes so levied against Landlord
or the proportion of such taxes resulting from such increase in the assessment,
as the case may be.

 

 

5.

USE OF PREMISES

 

5.1Permitted Use. Tenant shall use the Premises solely for the Permitted Use set
forth in Section 8 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever.
Subject to Force Majeure, Tenant shall be entitled to access to the Premises and
the Building during Business Hours (as defined in Section 6.1.1) and outside of
Business Hours (i.e., Tenant may access the Premises 24 hours per day, seven day
per week) as required by Tenant’s business needs.

 

5.2Prohibited Uses. Tenant further covenants and agrees that Tenant shall not
use, or suffer or permit any person or persons claiming by, through, or under
Tenant to use, the Premises or any part thereof for any use or purpose contrary
to the provisions of the Rules and Regulations attached hereto as Exhibit 5.2,
as the same may be amended by Landlord from time to time (the “Rules and
Regulations”), or in violation of Applicable Laws or any Underlying Documents.
Tenant shall not do or permit anything to be done in or about the Premises which
will in any way damage the reputation of the Project or obstruct or interfere
with the rights of other tenants or occupants of the Building, or injure or
annoy them or use or allow the Premises to be used for any improper, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises. Tenant shall comply with, and Tenant’s rights and
obligations under the Lease and Tenant’s use of the Premises shall be subject
and subordinate to, all Underlying Documents. Tenant shall only place equipment
within the Premises with floor loading consistent with the Building's structural
design, and such equipment shall be placed in a location designed to carry the
weight of such equipment. Tenant shall cause any equipment or machinery to be
installed in the Premises so as to reasonably prevent sounds or vibrations
therefrom from extending into the Common Areas or other offices in the Project.

 

 

5.3

Hazardous Materials.

 

 

5.3.1

Tenant’s Obligations.

 

5.3.1.1Prohibitions. As a material inducement to Landlord to enter into this
Lease with Tenant, Tenant has fully and accurately completed Landlord’s
Pre-Leasing Environmental Exposure Questionnaire (the “Environmental
Questionnaire”), which is attached as Exhibit 5.3.1.1. Tenant hereby represents,
warrants and covenants that except for those chemicals or materials, and their
respective quantities, specifically listed on the Environmental Questionnaire,
neither Tenant nor Tenant’s subtenants or assigns, or any of their respective
employees, contractors and subcontractors of any tier, entities with a
contractual relationship with such parties (other than Landlord), or any entity
acting as an agent or sub-agent of such parties or any of the foregoing
(collectively, “Tenant Parties”) will produce, use, store or generate any
“Hazardous Materials”, as that term is defined below, on, under or about the
Premises, nor cause or permit any Hazardous Material to be brought upon, placed,
stored, manufactured,

 



-14-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

generated, blended, handled, recycled, used or “Released”, as that term is
defined below, on, in, under or about the Premises or Project. If any
information provided to Landlord by Tenant on the Environmental Questionnaire,
or otherwise relating to information concerning Hazardous Materials is false,
incomplete, or misleading in any material respect, the same shall be deemed a
default by Tenant under this Lease. Upon Landlord’s request, or in the event of
any material change in Tenant’s use of Hazardous Materials at the Premises,
Tenant shall deliver to Landlord an updated Environmental Questionnaire.
Landlord’s prior written consent shall be required for any Hazardous Materials
use for the Premises not described on the initial Environmental Questionnaire,
such consent not to be unreasonably withheld, conditioned or delayed. Tenant
shall not install or permit any underground storage tank on the Premises.  In
addition, Tenant agrees that it: (i) shall not cause or suffer to occur, the
Release (as defined below) of any Hazardous Materials at, upon, under or within
the Premises or any contiguous or adjacent premises; and (ii) shall not engage
in activities at the Premises that give rise to, or lead to the imposition of,
liability upon Tenant or Landlord or the creation of an environmental lien or
use restriction upon the Premises. For purposes of this Lease, “Hazardous
Materials” means all flammable explosives, petroleum and petroleum products,
oil, radon, radioactive materials, toxic pollutants, asbestos, polychlorinated
biphenyls (“PCBs”), medical waste, chemicals known to cause cancer or
reproductive toxicity, pollutants, contaminants, hazardous wastes, toxic
substances or related materials, including without limitation any chemical,
element, compound, mixture, solution, substance, object, waste or any
combination thereof, which is or may hereafter be determined to be hazardous to
human health, safety or to the environment due to its radioactivity,
ignitability, corrosiveness, reactivity, explosiveness, toxicity,
carcinogenicity, infectiousness or other harmful or potentially harmful
properties or effects, or defined as, regulated as or included in, the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
or “toxic substances” under any Environmental Laws. The term “Hazardous
Materials” for purposes of this Lease shall also include any mold, fungus or
spores, whether or not the same is defined, listed, or otherwise classified as a
“hazardous material” under any Environmental Laws, if such mold, fungus or
spores may pose a risk to human health or the environment or negatively impact
the value of the Premises. Hazardous Materials shall also include any
“biohazardous waste,” “medical waste,” or other waste under California Health
and Safety Code Division 20, Chapter 6.1 (Medical Waste Management Act). For
purposes of this Lease, “Release” or “Released” or “Releases” shall mean any
release, deposit, discharge, emission, leaking, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing, or other
movement of Hazardous Materials into the environment.

 

Notwithstanding anything contained herein to the contrary, in no event shall
Tenant or anyone claiming by through or under Tenant perform work at or above
the risk category Biosafety Level 2 as established by the Department of Health
and Human Services (“DHHS”) and as further described in the DHHS publication
Biosafety in Microbiological and Biomedical Laboratories (5th Edition) (as it
may be or may have been further revised, the “BMBL”) or such nationally
recognized new or replacement standards as Landlord may reasonable designate.
Tenant shall comply with all applicable provisions of the standards of the BMBL
to the extent applicable to Tenant’s operations in the Premises.

 

5.3.1.2Notices to Landlord. Unless Tenant is required by Applicable Laws to give
earlier notice to Landlord, Tenant shall notify Landlord in writing as soon as
possible but in no event later than five (5) days after (i) the occurrence of
any actual, alleged or threatened Release of any Hazardous Material in, on,
under, from, about or in the vicinity of the Premises (whether past or present),
regardless of the source or quantity of any such Release, or (ii) Tenant becomes
aware of any regulatory actions, inquiries, inspections, investigations,
directives, or any cleanup, compliance, enforcement or abatement proceedings
(including any threatened or contemplated investigations or proceedings)
relating to or potentially affecting the Premises, or (iii) Tenant becomes aware
of any claims by any person or entity relating to any Hazardous Materials in,
on, under, from, about or in the vicinity of the Premises, whether relating to
damage, contribution, cost recovery, compensation, loss or injury. Collectively,
the matters set forth in clauses (i), (ii) and (iii) above are hereinafter
referred to as “Hazardous Materials Claims”. Tenant shall promptly forward to
Landlord copies of all orders, notices, permits, applications and other
communications and reports in connection with any Hazardous Materials Claims.
Additionally, Tenant shall promptly advise Landlord in writing of Tenant’s
discovery of any occurrence or condition on, in, under or about the Premises
that could subject Tenant or Landlord to any liability, or restrictions on
ownership, occupancy, transferability or use of the Premises under any
“Environmental Laws”, as that term is defined below. Tenant shall not enter into
any legal proceeding or other action, settlement, consent decree or other
compromise with respect to any Hazardous Materials Claims without first
notifying Landlord of Tenant’s intention to do so and affording Landlord the
opportunity to join and participate, as a party if Landlord so elects, in such
proceedings and in no event shall Tenant enter into any

 



-15-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

agreements which are binding on Landlord or the Project without Landlord’s prior
written consent. Landlord shall have the right to appear at and participate in,
any and all legal or other administrative proceedings concerning any Hazardous
Materials Claim. For purposes of this Lease, “Environmental Laws” means all
applicable present and future laws relating to the protection of human health,
safety, wildlife or the environment, including, without limitation, (i) all
requirements pertaining to reporting, licensing, permitting, investigation
and/or remediation of emissions, discharges, Releases, or threatened Releases of
Hazardous Materials, whether solid, liquid, or gaseous in nature, into the air,
surface water, groundwater, or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
Hazardous Materials; and (ii) all requirements pertaining to the health and
safety of employees or the public. Environmental Laws include, but are not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 USC § 9601, et seq., the Hazardous Materials Transportation
Authorization Act of 1994, 49 USC § 5101, et seq., the Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act of 1976, and Hazardous
and Solid Waste Amendments of 1984, 42 USC

§ 6901, et seq., the Federal Water Pollution Control Act, as amended by the
Clean Water Act of 1977, 33 USC § 1251, et seq., the Clean Air Act of 1966, 42
USC § 7401, et seq., the Toxic Substances Control Act of 1976, 15 USC § 2601, et
seq., the Safe Drinking Water Act of 1974, 42 USC §§ 300f through 300j, the
Occupational Safety and Health Act of 1970, as amended, 29 USC § 651 et seq.,
the Oil Pollution Act of 1990, 33 USC § 2701 et seq., the Emergency Planning and
Community Right-To-Know Act of 1986, 42 USC § 11001 et seq., the National
Environmental Policy Act of 1969, 42 USC § 4321 et seq., the Federal
Insecticide, Fungicide and Rodenticide Act of 1947, 7 USC § 136 et seq., M.G.L.
c.21C; oil and hazardous materials as defined in M.G.L. c.21E; and any other
state or local law counterparts, as amended, as such Applicable Laws, are in
effect as of the Lease Commencement Date, or thereafter adopted, published or
promulgated.

 

5.3.1.3Releases of Hazardous Materials. If any Release of any Hazardous Material
in, on, under, from or about the Premises in violation of, or requiring any
Clean-Up (as defined below), in addition to notifying Landlord as specified
above, Tenant, at its own sole cost and expense, shall (i) immediately comply
with any and all reporting requirements imposed pursuant to any and all
Environmental Laws, (ii) provide a written certification to Landlord indicating
that Tenant has complied with all applicable reporting requirements, (iii) take
any and all necessary investigation, corrective, remedial and other Clean-up
action in accordance with any and all applicable Environmental Laws, utilizing
an environmental consultant reasonably approved by Landlord, all in accordance
with the provisions and requirements of this Section 5.3, including, without
limitation, Section 5.3.4, and

(iv) take any such additional investigative, remedial and corrective actions as
Landlord shall in its reasonable discretion deem necessary such that the
Premises and Project are remediated to a condition allowing unrestricted use of
the Premises (i.e., to a level that will allow any future use of the Premises,
including residential, without any engineering controls or deed restrictions),
all in accordance with the provisions and requirements of this Section 5.3.
Landlord may, as required by any and all Environmental Laws, report the Release
of any Hazardous Material to the appropriate governmental authority, identifying
Tenant as the responsible party. Tenant shall deliver to Landlord copies of all
administrative orders, notices, demands, directives or other communications
directed to Tenant from any governmental authority with respect to any Release
of Hazardous Materials in, on, under, from, or about the Premises, together with
copies of all investigation, assessment, and remediation plans and reports
prepared by or on behalf of Tenant in response to any such regulatory order or
directive.

 

 

5.3.1.4

Indemnification.

 

5.3.1.4.1In General. Tenant shall not be responsible for any pre-existing
Hazardous Materials on the Premises. Without limiting in any way Tenant’s
obligations under any other provision of this Lease, Tenant shall be solely
responsible for and shall protect, defend, indemnify and hold the Landlord
Parties harmless from and against any and all claims, judgments, losses,
damages, costs, expenses, penalties, enforcement actions, taxes, fines, remedial
actions, liabilities (including, without limitation, actual attorneys’ fees,
litigation, arbitration and administrative proceeding costs, expert and
consultant fees and laboratory costs) including, without limitation,
consequential damages and sums paid in settlement of claims, which arise during
or after the Lease Term, whether foreseeable or unforeseeable, directly or
indirectly arising out of or attributable to the presence, use, generation,
manufacture, treatment, handling, refining, production, processing, storage,
Release or presence of Hazardous Materials in, on, under or about the Premises
or Project by any Tenant Party, except to the extent such liabilities result
from the negligence or willful misconduct of Landlord following the Lease
Commencement Date. The foregoing obligations of Tenant shall include, without
limitation: (i) the costs of any required or necessary removal, repair, cleanup
or remediation of the Premises and Project, and the preparation and
implementation of any

 



-16-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

closure, removal, remedial or other required plans; (ii) judgments for personal
injury or property damages; and (iii) all costs and expenses incurred by
Landlord in connection therewith. It is the express intention of the parties to
this Lease that Tenant assumes all such liabilities, and holds Landlord harmless
from all such liabilities, associated with the environmental condition of the
Premises, arising on or after the date Tenant takes possession of the Premises.

 

5.3.1.4.2Limitations. Notwithstanding anything in this Section 5.3.1.4 to the
contrary, Tenant’s indemnity of Landlord shall not be applicable to claims based
upon Existing Hazardous Materials. “Existing Hazardous Materials” shall mean
Hazardous Materials located on the Property in violation of applicable
Environmental Laws as of the date of this Lease. Landlord represents, to its
actual knowledge, that there are no Existing Hazardous Materials in, on, under
or about the Premises on the date this Lease is executed by Landlord and Tenant.

 

5.3.1.5Compliance with Environmental Laws. Without limiting the generality of
Tenant’s obligation to comply with Applicable Laws as otherwise provided in this
Lease, Tenant shall, at its sole cost and expense, comply with all Environmental
Laws. Tenant shall obtain and maintain any and all necessary permits, licenses,
certifications and approvals appropriate or required for the use, handling,
storage, and disposal of any Hazardous Materials used, stored, generated,
transported, handled, blended, or recycled by Tenant on the Premises. Landlord
shall have a continuing right, without obligation, to require Tenant to obtain,
and to review and inspect any and all such permits, licenses, certifications and
approvals, together with copies of any and all Hazardous Materials management
plans and programs, any and all Hazardous Materials risk management and
pollution prevention programs, and any and all Hazardous Materials emergency
response and employee training programs respecting Tenant’s use of Hazardous
Materials. Upon request of Landlord, Tenant shall deliver to Landlord a
narrative description explaining the nature and scope of Tenant’s activities
involving Hazardous Materials and showing to Landlord’s satisfaction compliance
with all Environmental Laws and the terms of this Lease.

 

 

5.3.2

Assurance of Performance.

 

5.3.2.1Environmental Assessments In General. Landlord may, but shall not be
required to, engage from time to time such contractors as Landlord determines to
be appropriate to perform “Environmental Assessments”, as that term is defined
below, to ensure Tenant’s compliance with the requirements of this Lease with
respect to Hazardous Materials. For purposes of this Lease, “Environmental
Assessment” means an assessment including, without limitation: (i) an
environmental site assessment conducted in accordance with the then- current
standards of the American Society for Testing and Materials and meeting the
requirements for satisfying the “all appropriate inquiries” requirements; and
(ii) sampling and testing of the Premises based upon potential recognized
environmental conditions or areas of concern or inquiry identified by the
environmental site assessment.

 

5.3.2.2Costs of Environmental Assessments. All costs and expenses incurred by
Landlord in connection with any such Environmental Assessment initially shall be
paid by Landlord; provided that if any such Environmental Assessment shows that
Tenant has failed to comply with the provisions of this Section 5.3, then all of
the costs and expenses of such Environmental Assessment shall be reimbursed by
Tenant as Additional Rent within thirty (30) days after receipt of written
demand therefor.

 

5.3.3Tenant’s Obligations upon Surrender. At the expiration or earlier
termination of the Lease Term, Tenant, at Tenant’s sole cost and expense, shall:
(i) cause an Environmental Assessment of the Premises to be conducted in
accordance with Section 15.3; (ii) cause all Hazardous Materials to be removed
from the Premises and disposed of in accordance with all Environmental Laws and
as necessary to allow the Premises to be used for any purpose; and (iii) cause
to be removed all containers installed or used by any Tenant Parties to store
any Hazardous Materials on the Premises, and cause to be repaired any damage to
the Premises caused by such removal.

 

 

5.3.4

Clean-up.

 

5.3.4.1Environmental Reports; Clean-Up. If any written report, including any
report containing results of any Environmental Assessment (an “Environmental
Report”) shall indicate (i) the presence of any Hazardous Materials as to which
Tenant has a removal or remediation obligation under this Section 5.3, and

(ii) that as a result of same, the investigation, characterization, monitoring,
assessment, repair, closure, remediation, removal, or other clean-up (the
“Clean-up”) of any Hazardous Materials is required, Tenant shall immediately
prepare

 



-17-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

and submit to Landlord within thirty (30) days after receipt of the
Environmental Report a comprehensive plan, subject to Landlord’s written
approval, specifying the actions to be taken by Tenant to perform the Clean-up
so that the Premises are restored to the conditions required by this Lease. Upon
Landlord’s approval of the Clean-up plan, Tenant shall, at Tenant’s sole cost
and expense, without limitation of any rights and remedies of Landlord under
this Lease, immediately implement such plan with a consultant reasonably
acceptable to Landlord and proceed to Clean-Up Hazardous Materials in accordance
with all applicable laws and as required by such plan and this Lease. If, within
thirty (30) days after receiving a copy of such Environmental Report, Tenant
fails either (a) to complete such Clean- up, or (b) with respect to any Clean-up
that cannot be completed within such 30-day period, fails to proceed with
diligence to prepare the Clean-up plan and complete the Clean-up as promptly as
practicable, then Landlord shall have the right, but not the obligation, and
without waiving any other rights under this Lease, to carry out any Clean-up
recommended by the Environmental Report or required by any governmental
authority having jurisdiction over the Premises, and recover all of the costs
and expenses thereof from Tenant as Additional Rent, payable within ten

(10) days after receipt of written demand therefor.

 

5.3.4.2No Rent Abatement. Tenant shall continue to pay all Rent due or accruing
under this Lease during any Clean-up necessitated by Tenant’s use of Hazardous
Materials, and shall not be entitled to any reduction, offset or deferral of any
Base Rent or Additional Rent due or accruing under this Lease during any such
Clean-up.

 

5.3.4.3Surrender of Premises. Tenant shall complete any Clean-up prior to
surrender of the Premises upon the expiration or earlier termination of this
Lease, and shall fully comply with all Environmental Laws and requirements of
any governmental authority with respect to such completion, including, without
limitation, fully comply with any requirement to file a risk assessment,
mitigation plan or other information with any such governmental authority in
conjunction with the Clean-up prior to such surrender. Tenant shall obtain and
deliver to Landlord a letter or other written determination from the overseeing
governmental authority confirming that the Clean- up has been completed in
accordance with all requirements of such governmental authority and that no
further response action of any kind is required for the unrestricted use of the
Premises (“Closure Letter”). Upon the expiration or earlier termination of this
Lease, Tenant shall also be obligated to close all permits obtained in
connection with Hazardous Materials in accordance with Applicable Laws.

 

5.3.4.4Failure to Timely Clean-Up. Should any Clean-up for which Tenant is
responsible not be completed, or should Tenant not receive the Closure Letter
and any governmental approvals required under Environmental Laws in conjunction
with such Clean-up prior to the expiration or earlier termination of this Lease,
and Tenant’s failure to receive the Closure Letter is prohibiting Landlord from
leasing the Premises or any part thereof to a third party, or prevents the
occupancy or use of the Premises or any part thereof by a third party, then
Tenant shall be liable to Landlord as a holdover tenant (as more particularly
provided in Article 16) until Tenant has fully complied with its obligations
under this Section 5.3.

 

5.3.5Confidentiality. Unless compelled to do so by applicable law, Tenant agrees
that Tenant shall not disclose, discuss, disseminate or copy any information,
data, findings, communications, conclusions and reports regarding the
environmental condition of the Premises to any Person (other than Tenant’s
consultants, attorneys, property managers and employees that have a need to know
such information), including any governmental authority, without the prior
written consent of Landlord. In the event Tenant reasonably believes that
disclosure is compelled by Applicable Laws, it shall provide Landlord ten (10)
days’ advance notice of disclosure of confidential information so that Landlord
may attempt to obtain a protective order. Tenant may additionally release such
information to bona fide prospective purchasers or lenders, subject to any such
parties’ written agreement to be bound by the terms of this Section 5.3.

 

5.3.6Copies of Environmental Reports. Within thirty (30) days of receipt
thereof, Tenant shall provide Landlord with a copy of any and all environmental
assessments, audits, studies and reports regarding Tenant’s activities with
respect to the Premises, or ground water beneath the Land, or the environmental
condition or Clean-up thereof. Tenant shall be obligated to provide Landlord
with a copy of such materials without regard to whether such materials are
generated by Tenant or prepared for Tenant, or how Tenant comes into possession
of such materials.

 



-18-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

5.3.7Signs, Response Plans, Etc. Tenant shall be responsible for posting on the
Premises any signs required under applicable Environmental Laws. Tenant shall
also complete and file any business response plans or inventories required by
any applicable Environmental Laws. Tenant shall concurrently file a copy of any
such business response plan or inventory with Landlord.

 

5.3.8Survival. Each covenant, agreement, representation, warranty and
indemnification made by Tenant set forth in this Section 5.3 shall survive the
expiration or earlier termination of this Lease and shall remain effective until
all of Tenant’s obligations under this Section 5.3 have been completely
performed and satisfied.

 

5.4Premises Compliance with ADA. Notwithstanding any other provision herein to
the contrary, Landlord shall be responsible for all liabilities, costs and
expenses arising out of or in connection with the initial compliance of the
Premises with the Americans with Disabilities Act, 42 U.S.C. § 1210 I, et seq.,
and any state and local accessibility laws, codes, ordinances and rules
(collectively, and together with regulations promulgated pursuant thereto, the
“ADA”), and Tenant shall indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold Landlord and its affiliates,
employees, agents and contractors; and any lender, mortgagee or beneficiary
(each, a “Lender” and, collectively with Landlord its partners and subpartners,
and their respective officers, members, directors, shareholders, agents,
property managers, employees and independent contractors, the “Landlord
Indemnitees”) harmless from and against any demands, claims, liabilities,
losses, costs, expenses, actions, causes of action, damages or judgments, and
all reasonable expenses (including reasonable attorneys’ fees, charges and
disbursements) incurred in investigating or resisting the same (collectively,
“Claims”) arising out of or in connection with any Alterations or other changes
to the Premises resulting in the failure of the Premises to comply with the ADA.
The provisions of this Section shall survive the expiration or earlier
termination of this Lease.

 

 

5.5

Rules and Regulations, CC&Rs, Parking Facilities and Common Areas.

 

5.5.1Tenant shall have the non-exclusive right, in common with others, to use
the Common Areas, subject to the Rules and Regulations. The manner in which the
Common Areas are maintained and operated shall be at the sole discretion of
Landlord (but Landlord shall generally maintain and operate the Common Areas in
a first-class manner) and the use thereof shall be subject to commercially
reasonable Rules and Regulations, as Landlord may make from time to time.

 

5.5.2This Lease is subject to any recorded covenants, conditions or restrictions
on the Project or Property (the “CC&Rs”) that are provided to Tenant by Landlord
prior to execution of this Lease, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time; provided that
any such amendments, restatements, supplements or modifications do not
materially modify Tenant’s rights or obligations hereunder. Tenant shall comply
with the CC&Rs.

 

5.5.3Tenant shall have a non-exclusive, irrevocable license to use throughout
the Lease Term the number of unreserved parking passes set forth in Section 2.11
of the Summary in at such locations in the parking facilities serving the
Building as may be determined by Landlord from time to time in common with the
other occupants of the Building, on an unreserved basis at no cost to Tenant.
Tenant shall use only such parking facilities to park Tenant’s vehicles. In no
event shall Tenant park or store any items other than automotive vehicles at
such parking facilities.

 

5.5.4Tenant agrees not to unreasonably overburden the parking facilities and
agrees to cooperate with Landlord and other tenants in the use of the parking
facilities. Landlord reserves the right to determine that parking facilities are
becoming overcrowded and to limit Tenant’s use thereof. Landlord may reasonably
allocate parking spaces among Tenant and other tenants of the Building or the
Project and Tenant shall be entitled to use throughout the Lease Term the number
of unreserved parking passes set forth in Section 2.11 of the Summary. Nothing
in this Section, however, is intended to create an affirmative duty on
Landlord’s part to monitor parking.

 

5.5.5Landlord reserves the right to modify the Common Areas, including the right
to add or remove exterior and interior landscaping and to subdivide real
property, in accordance with the terms and conditions of this Lease. Tenant
acknowledges that Landlord specifically reserves the right to allow the
exclusive use of corridors and restroom facilities located on specific floors to
one or more tenants occupying such floors; provided, however,

 



-19-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

that Tenant shall not be deprived of the use of the corridors reasonably
required to serve the Premises or of restroom facilities serving the floor upon
which the Premises are located. Landlord reserves the right to close
temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas, so long as such closures,
alterations or additions to not materially and permanently alter the Tenant’s
use of, and access to, the Premises.

 

 

6.

SERVICES AND UTILITIES

 

6.1Landlord Provided Services. Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.

 

6.1.1Landlord shall provide HVAC when necessary for normal comfort in the
Building Common Areas from 8:00 A.M. to 6:00 P.M. Monday through Friday, and on
Saturdays from 9:00 A.M. to 1:00 P.M. (collectively, the “Building Hours”),
except for the date of observance of New Year’s Day, Independence Day, Labor
Day, Memorial Day, Thanksgiving Day, Christmas Day and, at Landlord’s
discretion, other locally or nationally recognized holidays which are observed
by other buildings comparable to and in the vicinity of the Building
(collectively, the “Holidays”).

 

6.1.2Landlord shall provide adequate electrical wiring and facilities for
connection to Tenant’s lighting fixtures and incidental use equipment pursuant
to the Work Letter attached hereto and the connected electrical load of Tenant’s
lighting fixtures does not exceed Tenant’s Share of the per floor limits
allocated to tenants of the Building. Tenant shall bear the cost of replacement
of lamps, starters and ballasts for non-Building standard lighting fixtures
within the Premises.

 

6.1.3Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas, and to the
Premises pursuant to the Work Letter attached hereto.

 

6.1.4Landlord shall provide a dumpster and/or trash compactor at the Building
for use by Tenant and other tenants for ordinary office waste (and not for
Hazardous Materials) and janitorial, trash services and cleaning to Building
Common Areas consistent with Comparable Buildings.

 

6.1.5Landlord agrees to provide and maintain utility connections to the Building
and, where applicable, Common Areas, for electricity, water and sewer.

 

6.1.6Subject to the provisions of this Article, Landlord shall furnish the
electric energy that Tenant shall reasonably require in the Premises for the
purposes permitted under this Lease. Except for electric energy required to
operate motors on the air handlers providing HVAC (the “HVAC Electric”), such
electric energy shall be furnished through a meter or meters and related
equipment installed and, as appropriate from time to time, upgraded by Landlord,
in each case at Landlord’s expense, measuring the amount of electric energy
furnished to the Premises. While Landlord shall pay for the cost of installing
any such new meters for the Premises, Tenant shall be responsible, at its cot,
for servicing, maintaining and monitoring such meters and related equipment.
Tenant shall pay for electric energy (for which it is liable for payment under
this Article) in accordance with Sections 15.1 and 15.10 within ten (10) days
after receipt of any bills related thereto. The amount charged for electric
energy furnished to the Premises, excluding HVAC Electric, shall be one hundred
percent (100%) of Landlord’s cost (including those charges applicable to or
computed on the basis of electric consumption, demand and hours of use, any
sales or other taxes regularly passed on to Landlord by such public utility
company, fuel rate adjustments and surcharges, weighted in each case to reflect
differences in consumption or demand applicable to each rate level). Tenant and
its authorized representatives may have access to such meter or meters (if any)
on at least three (3) days’ prior notice to Landlord for the purpose of
verifying Landlord’s meter readings (if any). From time to time during the Lease
Term, Landlord may, in its sole discretion, (a) install or eliminate such
meters, (b) increase or reduce the number of such meters, or (c) replace any or
all of such meters.

 

6.2Tenant Provided Services and Utilities. Except as otherwise expressly set
forth in Section 6.1, above, Tenant will be responsible, at its sole cost and
expense, for the furnishing of all services and utilities to the Premises,
including without limitation electricity, water, telephone, janitorial and
Premises security services.

 



-20-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

6.2.1Tenant shall be solely responsible for performing all janitorial and trash
services and other cleaning of the Premises, all in compliance with Applicable
Laws. In the event such service is provided by a third party janitorial service,
and not by employees of Tenant, such service shall be a janitorial service
approved in advance by Landlord (Landlord shall provide Tenant with a list of
approved vendors upon Tenant’s request). The janitorial and cleaning of the
Premises shall be adequate to maintain the Premises in a manner consistent with
Comparable Buildings.

 

6.2.2Subject to Applicable Laws and the other provisions of this Lease
(including, without limitation, the Rules and Regulations, and except in the
event of an emergency) and Landlord’s reasonable security measures, Tenant shall
have access to the Building, the Premises and the Common Areas of the Building,
other than Common Areas requiring access with a Building engineer, twenty-four
(24) hours per day, seven (7) days per week, every day of the year; provided,
however, that Tenant shall only be permitted to have access to and use of the
limited- access areas of the Building during the normal operating hours of such
portions of the Building.

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.

 

6.2.3Tenant shall pay for all water (including the cost to service, repair and
replace reverse osmosis, de-ionized and other treated water that Tenant may
require), gas, heat, light, power, telephone, internet service, cable
television, other telecommunications and other utilities supplied to the
Premises, together with any fees, surcharges and taxes thereon, utilities and
services provided to the Premises that are separately metered shall be paid by
Tenant directly to the supplier of such utility or service. If any such utility
is not separately metered to Tenant, Tenant shall pay Tenant’s Share of all
charges of such utility jointly metered with other premises as Additional Rent
or, in the alternative, Landlord may, at its option, monitor the usage of such
utilities by Tenant and charge Tenant with the cost of monitoring such metering
equipment, provided that Landlord shall pay for the cost of the initial purchase
and installation (only) of any such metering equipment. To the extent that
Tenant uses more than Tenant’s Pro Rata Share of any utilities, then Tenant
shall pay Landlord Tenant’s Share of Operating Expenses to reflect such excess.
In the event that the Building or the Project is less than fully occupied,
Tenant acknowledges that Landlord may extrapolate utility usage that vary
depending on the occupancy of the Building or Project, as applicable, by
dividing

(a) the total cost of utility usage by (b) the Rentable Area of the Building or
Project (as applicable) that is occupied, then multiplying (y) the resulting
quotient by (z) ninety-five percent (95%) of the total Rentable Area of the
Building or Project (as applicable). Tenant shall pay Tenant’s Share of the
product of (y) and (z), subject to adjustment based on actual usage as
reasonably determined by Landlord; provided, however, that Landlord shall not
recover more than one hundred percent (100%) of actual utility costs incurred by
Landlord. Landlord acknowledges and agrees that any extrapolation of utility
usage is intended to result in Tenant paying its fair share of utility costs
generally corresponding to Tenant’s actual usage or consumption of such
utilities during the period for which Landlord invoices Tenant for such costs.

 

6.2.4For the Premises, Tenant shall (a) maintain and operate the heating,
ventilating and air conditioning systems used for the Permitted Use only
(“HVAC”) and for reasonably comfortable occupancy of the Premises twenty-four
(24) hours a day, every day during the Lease Term, subject to casualty, eminent
domain or as otherwise specified in this Article. Notwithstanding anything to
the contrary in this Section but subject to the express provisions of Section
6.4 below, Landlord shall have no liability, and Tenant shall have no right or
remedy, on account of any interruption or impairment in HVAC services. If
requested in writing by Landlord, Tenant shall provide Landlord copies of HVAC
maintenance contracts and HVAC maintenance reports on a quarterly basis. In the
event Landlord determines that Tenant is not properly maintaining the HVAC,
Landlord may take over the responsibilities in (a) and (b) above.

 

6.2.5For any utilities serving the Premises for which Tenant is billed directly
by such utility provider, Tenant agrees to furnish to Landlord upon Landlord’s
request (a) any invoices or statements for such utilities within thirty (30)
days after Tenant’s receipt thereof and (b) within thirty (30) days after
Landlord’s request, any other utility usage information reasonably requested by
Landlord. Tenant shall retain records of utility usage at the Premises,
including invoices and statements from the utility provider, for at least sixty
(60) months, or such other shorter period of time as may be requested by
Landlord. Tenant acknowledges that any utility information for the Premises, the
Building and the Project may be shared with third parties, including Landlord’s
consultants and

 



-21-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

Governmental Authorities. In the event that Tenant fails to comply with this
Section, Tenant hereby authorizes Landlord to collect utility usage information
directly from the applicable utility providers.

 

6.2.6Tenant, at its sole cost, shall furnish and install all replacement
lighting tubes, lamps, bulbs and ballasts required in the Premises.

 

6.2.7Tenant’s use of electric energy in the Premises shall not at any time
exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Premises. In order to ensure that such capacity is not
exceeded, and to avert a possible adverse effect upon the Project’s distribution
of electricity via the Project’s electric system, Tenant shall not, without
Landlord’s prior written consent in each instance (which consent Landlord may
condition upon the availability of electric energy in the Project as allocated
by Landlord to various areas of the Project) connect any fixtures, appliances or
equipment (other than Tenant’s normal business machines) to the Building’s or
Project’s electric system or make any alterations or additions to the electric
system of the Premises existing on the Lease Commencement Date. Should Landlord
grant such consent, all additional risers, distribution cables or other
equipment required therefor shall be provided by Landlord and the cost thereof
shall be paid by Tenant to Landlord on demand (or, at Tenant’s option, shall be
provided by Tenant pursuant to plans and contractors approved by Landlord, and
otherwise in accordance with the provisions of this Lease). Landlord shall have
the right to require Tenant to pay sums on account of such cost prior to the
installation of any such risers or equipment.

 

6.2.8Landlord reserves the right, upon reasonable, prior written notice to
Tenant absent exigent circumstances in which the giving of such notice is not
reasonably possible, to stop service of the elevator, plumbing, ventilation, air
conditioning and electric systems, when Landlord deems reasonably necessary, due
to accident, emergency or the need to make repairs, alterations or improvements,
until such repairs, alterations or improvements shall have been completed, and
Landlord shall further have no responsibility or liability for failure to supply
elevator facilities, plumbing, ventilation, air conditioning or electric service
when prevented from doing so by Force Majeure; a failure by a third party to
deliver gas, oil or another suitable fuel supply; or Landlord’s inability by
exercise of reasonable diligence to obtain gas, oil or another suitable fuel. If
any such repairs, alterations or improvements might require or cause an
interruption in electrical service to the Premises or any portion thereof,
Landlord will give to Tenant at least three (3) business days prior written
notice whenever practicable. Without limiting the foregoing, it is expressly
understood and agreed that any covenants on Landlord’s part to furnish any
service pursuant to any of the terms, covenants, conditions, provisions or
agreements of this Lease, or to perform any act or thing for the benefit of
Tenant, shall not be deemed breached if Landlord is unable to furnish or perform
the same by virtue of Landlord’s negligence so long as Landlord uses
commercially reasonable efforts to restore such service as quickly as is
reasonably practicable.

 

6.3Capacities; Overstandard Tenant Use. If Tenant uses water, electricity, heat
or air conditioning in excess of that supplied by Landlord pursuant to Section
6.1 of this Lease, Tenant shall pay to Landlord, within thirty (30) days after
Tenant’s receipt of an invoice therefor, the actual cost of such excess
consumption; and if Tenant does not cease such excessive usage promptly
following written notice from Landlord, Landlord may install devices to
separately meter any utility use (or use other reasonable industry standard
methods to reasonably estimate such use) and in such event Tenant shall pay the
cost directly to Landlord, within thirty (30) days after Tenant’s receipt of an
invoice therefor, at the rates charged by the public utility company furnishing
the same, including the cost of installing, testing and maintaining of such
additional metering devices. Tenant’s use of electricity and any other utility
serving the Premises shall never exceed the capacity of the feeders to the
Project or the risers or wiring installation or Tenant’s Share of the per floor
limits otherwise set forth on Exhibit 6.3, attached. If Tenant desires to use
heat, ventilation or air conditioning during hours other than those for which
Landlord is obligated to supply such utilities pursuant to the terms of Section
6.1 of this Lease, Tenant shall give Landlord such prior notice, if any, as
Landlord shall from time to time establish as appropriate, of Tenant’s desired
use in order to supply such utilities, and Landlord shall supply such utilities
to Tenant at such hourly cost per zone to Tenant (which shall be treated as
Additional Rent) as Landlord shall from time to time establish based upon its
reasonably estimated out-of-pocket costs.

 

6.4Interruption of Use. Tenant agrees that, to the extent permitted pursuant to
Applicable Laws, Landlord shall not be liable for damages (other than abatement
of Rent), for failure to furnish or delay in furnishing any service required to
be provided by Landlord under this Lease, or for any diminution in the quality
or quantity thereof, when such failure or delay or diminution is occasioned, in
whole or in part, by breakage, repairs, replacements, or improvements, by any
strike, lockout or other labor trouble, by inability to secure electricity, gas,
water, or other

 



-22-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

fuel at the Building or Project after reasonable effort to do so, by any riot or
other dangerous condition, emergency, accident or casualty whatsoever, by act or
default of Tenant or other parties, or by any other cause, and such failures or
delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease.
Furthermore, Landlord shall not be liable under any circumstances for a loss of,
or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6.

 

Notwithstanding the foregoing to the contrary, in the event that there shall be
an interruption, curtailment or suspension of any service required to be
provided by Landlord pursuant to Section 6.1 (and no reasonably equivalent
alternative service or supply is provided by Landlord) that shall materially
interfere with Tenant’s use and enjoyment of a material portion of the Premises,
and Tenant actually ceases to use the affected portion of the Premises (any such
event, a “Service Interruption”), and if (i) such Service Interruption shall
continue for ten (10) consecutive business days following receipt by Landlord of
written notice from Tenant describing such Service Interruption (the “Service
Interruption Notice”), and (ii) such Service Interruption shall not have been
caused, in whole or in part, by reasons beyond Landlord’s reasonable control or
by an act or omission in violation of this Lease by any Tenant Party or by any
negligence of Tenant any Tenant Parties (a Service Interruption that satisfies
the foregoing conditions being referred to hereinafter as a “Material Service
Interruption”), then, as liquidated damages and Tenant’s sole remedy at law or
equity, Tenant shall be entitled to an equitable abatement of Base Rent and
Tenant’s Share of Direct Expenses, based on the nature and duration of the
Material Service Interruption, the area of the Premises affected, and the then
current Rent amounts, for the period that shall begin on the commencement of
such Material Service Interruption and that shall end on the day such Material
Service Interruption shall cease. To the extent a Material Service Interruption
is caused by an event covered by Articles 11 or 13 of this Lease, then Tenant’s
right to abate rent shall be governed by the terms of such Article 11 or 13, as
applicable, and the provisions of this paragraph shall not apply.

 

6.5Triple Net Lease. Landlord and Tenant acknowledge that, except as otherwise
provided to the contrary in this Lease, it is their intent and agreement that
this Lease be a “TRIPLE NET” lease and that as such, the provisions contained in
this Lease are intended to pass on to Tenant or reimburse Landlord for the costs
and expenses reasonably associated with this Lease, the Building and the
Project, and Tenant’s operation therefrom except as expressly described herein.
To the extent such costs and expenses payable by Tenant cannot be charged
directly to, and paid by, Tenant, such costs and expenses shall be paid by
Landlord but reimbursed by Tenant as Additional Rent.

 

 

7.

REPAIRS

 

Tenant shall, at Tenant’s own expense, keep the Premises, including all
improvements, fixtures, furnishings, and systems and equipment within the
Premises or elsewhere exclusively serving the Premises, in good order, repair
and condition at all times during the Lease Term. In addition, Tenant shall, at
Tenant’s own expense, but under the supervision and subject to the prior
reasonable approval of Landlord, and within any reasonable period of time,
promptly and adequately repair all damage to the Premises and replace or repair
all damaged, broken, or worn fixtures and appurtenances, except for damage
caused by ordinary wear and tear; provided however, that if Tenant fails to make
such repairs within applicable notice and cure periods, Landlord may, but need
not, make such repairs and replacements, and Tenant shall pay Landlord the cost
thereof, including a management fee of 5% of such costs. Without limitation,
Tenant shall be responsible for electrical, plumbing, heating, ventilating and
air-conditioning systems and other utility services serving the Premises from
the Building connection point to the Premises (to the extent serving Tenant
exclusively), and Tenant shall secure, pay for, and keep in force contracts with
appropriate and reputable service companies reasonably approved by Landlord
providing for the regular maintenance of such systems. Notwithstanding the
foregoing, Landlord shall be responsible for repairs to the exterior walls,
foundation and roof (including roof membrane) of the Building, the structural
portions of the floors of the Building, and the base building systems and
equipment of the Building and Common Areas (to the extent not serving Tenant
exclusively), except to the extent that such repairs are required due to the
negligence or willful misconduct of Tenant; provided, however, that if such
repairs are due to the negligence or willful misconduct of Tenant, Landlord
shall nevertheless make such repairs at Tenant’s expense, or, if covered by
Landlord’s insurance, Tenant shall only be obligated to pay any deductible in
connection therewith. Subject to the terms of Article 27, below, Landlord may,
but shall not be required to, enter the Premises at all reasonable times and
upon reasonable prior notice to make such repairs, alterations, improvements or
additions to the Premises or to the Project or to any equipment located in the
Project as Landlord

 



-23-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

shall reasonably desire or deem necessary or as Landlord may be required to do
by governmental or quasi- governmental authority or court order or decree.
Landlord shall comply with all reasonable and nondiscriminatory requirements of
Tenant when accessing the Premises provided such requirements are intended, in
good faith, for the purpose of protecting Tenant’s work, proprietary information
and any other sensitive matter pertaining to Tenant’s Permitted Use. Tenant
hereby waives and releases its right to make repairs at Landlord’s expense under
Section 1941 and 1942 of the California Civil Code or under any similar law,
statute or ordinance now or hereafter in effect. Tenant’s obligation hereunder
shall include maintenance and repair of all telecommunications wire and cabling
exclusively serving the Premises from the Building’s network cabling.

 

 

8.

ADDITIONS AND ALTERATIONS

 

8.1Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing,
HVAC facilities or other utility or Building systems pertaining to the Premises
(collectively, the “Alterations”) without first procuring the prior written
consent of Landlord to such Alterations, which consent shall be requested by
Tenant not less than fifteen (15) business days prior to the commencement
thereof. Landlord shall not unreasonably withhold, condition or delay its
consent to any proposed nonstructural Alterations, provided that such
Alterations (1) are not visible from the outside of the Building,

(2) do not affect the use of or require access to any part of the Building other
than the Premises, (3) do not violate any certificate of occupancy for the
Building or any other permits or licenses relating to the Project, (4) do not
adversely affect any service required to be furnished to Tenant or to any other
tenant or occupant of the Building, (5) do not affect any Building systems or
Common Areas, (6) do not reduce the value or utility of the Building, and (7)
otherwise comply with the Rules and Regulations and this Article 8.

 

8.2Prior to commencing any Alterations affecting air distribution or
disbursement from ventilation systems serving Tenant or the Building, including
without limitation the installation of Tenant’s exhaust systems, Tenant shall
provide Landlord with a third party report from a consultant, and in a form
reasonably acceptable to Landlord, showing that such work will not adversely
affect the ventilation systems or air quality of the Building (or of any other
tenant in the Building) and shall, upon completion of such work, provide
Landlord with a certification reasonably satisfactory to Landlord from such
consultant confirming that no such adverse effects have resulted from such work.

 

8.3Manner of Construction. Landlord may impose, as a condition of its consent to
any and all Alterations or repairs of the Premises or about the Premises, such
requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors, subcontractors, materials, mechanics and materialmen
selected by Tenant and approved by Landlord (which approval shall not be
unreasonably withheld, conditioned or delayed) and the requirement that upon
Landlord’s request (subject to the terms of Section 8.5 below), Tenant shall, at
Tenant’s expense, remove such Alterations upon the expiration or any early
termination of the Lease Term. Tenant shall construct such Alterations and
perform such repairs in a good and workmanlike manner, in conformance with any
and all Applicable Laws and, where required by Applicable Law, pursuant to a
valid building permit. Tenant shall not use (and upon notice from Landlord shall
cease using) contractors, services, workmen, labor, materials or equipment that,
in Landlord’s reasonable judgment, would disturb labor harmony with the
workforce or trades engaged in performing other work, labor or services in or
about the Building or the Common Areas. Upon completion of any Alterations (or
repairs), Tenant shall deliver to Landlord final lien waivers from all
contractors, subcontractors, design professionals, service providers, suppliers
and materialmen who performed such work and whose labor, supplies or services
give rise to a lien under California law. In addition to Tenant’s obligations
under Article 9 of this Lease, upon completion of any Alterations, Tenant shall
deliver to the Project construction manager a reproducible copy of the “as
built” drawings of the Alterations in CAD format as well as copies of all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.

 

8.4Payment for Improvements. If Tenant orders any work directly from Landlord,
Tenant shall pay to Landlord an amount equal to five percent (5%) of the cost of
such work to compensate Landlord for all overhead, general conditions, fees and
other costs and expenses arising from Landlord’s involvement with such work. If
Tenant does not order any work directly from Landlord, Tenant shall reimburse
Landlord for Landlord’s reasonable, actual, out-of-pocket costs and expenses
actually incurred in connection with the Landlord’s review of any proposed
Alterations.

 



-24-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

8.5Construction Insurance. In addition to the requirements of Article 10 of this
Lease, in the event that Tenant makes any Alterations, prior to the commencement
of such Alterations, Tenant shall provide Landlord with evidence that Tenant or
Tenant’s general contractor carries “Builder’s All Risk” insurance (to the
extent that the cost of the work shall exceed $100,000.00) in an amount approved
by Landlord covering the construction of such Alterations, and such other
insurance as Landlord may reasonably require, it being understood and agreed
that all of such Alterations shall be insured by Tenant pursuant to Article 10
of this Lease immediately upon completion thereof. In addition, Tenant’s
contractors and subcontractors shall be required to carry Commercial General
Liability Insurance, Auto Liability Insurance, and Workers’ Compensation
Insurance in amounts approved by Landlord and otherwise in accordance with the
requirements of Article 10 of this Lease and such Commercial General Liability
and Auto Liability insurance shall name Tenant and the Landlord Parties (as
defined below) as additional insureds on a primary and non-contributory basis
for both ongoing and completed operations. Tenant shall maintain and require its
contractors and subcontractors to maintain products-completed operations
coverage for not less than the greater of ten

(10) years after substantial completion of any Alterations or the greater time
under which a claim may be properly brought under the applicable statute of
limitations or repose. Landlord may, in its discretion, require Tenant to obtain
and record a statutory form of lien bond, or obtain performance and payment
bonds, or some alternate form of security satisfactory to Landlord in an amount
sufficient to ensure the lien-free completion of such Alterations and naming
Landlord as a co-obligee, in each case in form and substance reasonably
satisfactory to Landlord. In addition, Tenant’s contractors and subcontractors
shall be required to provide a waiver of subrogation in favor of Landlord
Parties.

 

8.6Landlord’s Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and, excepting Tenant’s
trade fixtures and equipment, shall be and become the property of Landlord and
remain in place at the Premises following the expiration or earlier termination
of this Lease. Notwithstanding the foregoing to the contrary, Landlord may, by
written notice to Tenant, require Tenant, at Tenant’s expense, to remove any
Alterations and/or improvements and/or systems and equipment within the Premises
and to repair any damage to the Premises and Building caused by such removal. If
Tenant fails to complete any required removal and/or to repair any damage caused
by the removal of any Alterations and/or improvements and/or systems and
equipment in the Premises and return the affected portion of the Premises to a
building standard tenant improved condition as reasonably determined by
Landlord, Landlord may do so and may charge the actual and reasonable cost
thereof to Tenant. Tenant hereby protects, defends, indemnifies and holds
Landlord harmless from any liability, cost, obligation, expense or claim of lien
in any manner relating to the installation, placement, removal or financing of
any such Alterations, improvements, fixtures and/or equipment in, on or about
the Premises, which obligations of Tenant shall survive the expiration or
earlier termination of this Lease.

 

 

9.

COVENANT AGAINST LIENS

 

Within ten (10) business days following a request in writing by Landlord, Tenant
shall keep the Project and Premises free from any liens or encumbrances arising
out of the work performed, materials or services furnished or obligations
incurred by or on behalf of Tenant (which expressly excludes the Landlord Work),
and shall protect, defend, indemnify and hold Landlord harmless from and against
any claims, liabilities, judgments or costs (including, without limitation,
reasonable attorneys’ fees and costs) arising out of same or in connection
therewith. Tenant shall give Landlord notice at least twenty (20) days prior to
the commencement of any work, services or obligations related to the Premises
giving rise to any such liens or encumbrances (or such additional time as may be
necessary under Applicable Laws) to afford Landlord the opportunity of posting
and recording appropriate notices of non- responsibility (to the extent
applicable pursuant to then Applicable Laws). Tenant shall remove any such lien
or encumbrance by statutory lien bond or otherwise within ten (10) business days
after notice by Landlord, and if Tenant shall fail to do so, Landlord may pay
the amount necessary to remove such lien or encumbrance, without being
responsible for investigating the validity thereof.

 

 

10.

INSURANCE

 

10.1Indemnification and Waiver. To the maximum extent permitted pursuant to
Applicable Laws, Tenant hereby assumes all risk of damage to property or injury
to persons in, upon or about the Premises from any cause whatsoever (including,
but not limited to, any personal injuries resulting from a slip and fall in,
upon or about the Premises) and agrees that, to the extent permitted pursuant to
Applicable Laws, Landlord, its lenders, partners, subpartners, the Additional
Insureds, and each of their respective officers, agents, servants, employees,
and

 



-25-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

independent contractors (collectively, “Landlord Parties”) shall not be liable
for, and are hereby released from any responsibility for, any damage either to
person or property or resulting from the loss of use thereof, which damage is
sustained by Tenant or by other persons claiming through Tenant. Tenant shall
indemnify, defend, protect, and hold harmless the Landlord Parties from any and
all loss, cost, damage, injury, expense and liability (including without
limitation court costs and reasonable attorneys’ fees) during the Lease Term, or
any period of Tenant’s occupancy of the Premises prior to the commencement or
after the expiration of the Lease Term, incurred in connection with or arising
from (i) any cause in, on or about the Premises (including, but not limited to,
a slip and fall), provided that the terms of the foregoing indemnity shall not
apply to the extent of any negligence or willful misconduct of Landlord,

(ii) any negligent acts or omissions of Tenant or of any person claiming by,
through or under Tenant, or of the contractors, agents, servants, employees,
invitees, guests or licensees of Tenant or any such person, in, on or about the
Project, or (iii) any breach of the terms of this Lease by Tenant, either prior
to, during, or after the expiration of the Lease Term. Should Landlord be named
as a defendant in any suit brought against Tenant in connection with or arising
out of Tenant’s occupancy of the Premises, Tenant shall pay to Landlord its
reasonable costs and expenses incurred in such suit, including without
limitation, its actual professional fees such as reasonable appraisers’,
accountants’ and attorneys’ fees. The provisions of this Section 10.1 shall
survive the expiration or sooner termination of this Lease.

 

10.2Tenant’s Compliance With Landlord’s Property Insurance. Tenant shall, at
Tenant’s expense, comply with all insurance company requirements pertaining to
the use of the Premises. If Tenant’s conduct or use of the Premises for any
purpose other than customary, general office use causes any increase in the
premium for such insurance policies then Tenant shall reimburse Landlord for any
such increase. Tenant, at Tenant’s expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body.

 

10.3Tenant’s Insurance. Tenant shall maintain, at its cost and expense, the
following coverages with limits of not less than the greater of (i) those set
forth hereunder, (ii) those evidenced on the declaration page of the pertinent
insurance policy, and (iii) those required by law.

 

10.3.1Commercial General Liability Insurance issued on terms no less broad than
the most current ISO CG 00 01 occurrence form, covering the insured against
claims of bodily injury, personal and advertising injury and property damage
(including loss of use thereof) arising out of Tenant’s operations,
products/completed operations, social or host liquor liability (if applicable),
and “insured contracts” (as defined by the most current ISO CG 00 01 form),
including a Separation of Insureds provision with no exclusion for
cross-liability, and including the Additional Insureds (as defined hereunder) as
additional insureds with respect to both ongoing and completed operations
coverage on a primary and non-contributory basis, for limits of liability of not
less than:

 

$1,000,000 each occurrence

$2,000,000 annual aggregate per location

 

$1,000,000 personal and advertising injury

$2,000,000 products-completed operations No deductible or self-insured
retention.

 

10.3.2Property Insurance covering (i) all office furniture, business and trade
fixtures, office equipment, free-standing cabinet work, movable partitions,
merchandise and all other items of Tenant’s property on the Premises installed
by, for, or at the expense of Tenant, and (ii) the Tenant Improvements described
in Exhibit 1.1.1-2 and any other tenant improvements that exist in the Premises
as of the Lease Commencement Date (the “New Improvements”). Such insurance shall
be written on an “all risks” of physical loss or damage basis, for the full
replacement cost value (subject to reasonable deductible amounts) new without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
damage or other loss caused by fire or other peril including, but not limited
to, hail, windstorm, flood, earthquake, terrorism, vandalism and malicious
mischief, theft, water damage of any type, including sprinkler leakage,
earthquake sprinkler leakage, bursting or stoppage of pipes, and explosion.

 



-26-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

10.3.3Business Income Interruption for one (1) year plus Extra Expense insurance
in such amounts as will reimburse Tenant for actual direct or indirect loss of
earnings and continuing expense, including rent, attributable to the risks
outlined in Section 10.3.2 above. Tenant may self-insure the Business Income
Interruption insurance so long as the self-insured amount shall be deemed to
contain all of the terms and conditions applicable to the insurance required in
this Lease, including, without limitation, full waiver of subrogation in favor
of Landlord.

 

10.3.4Auto Liability Insurance covering liability arising out of any auto,
including owned (if any), non-owned, leased, and hired autos, with a limit of
not less than $1,000,000 combined single limit each accident for bodily injury
and property damage.

 

10.3.5Worker’s Compensation and Employer’s Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations, together
with Employer’s Liability Insurance with limits of not less than $1,000,000
bodily injury (each accident), $1,000,000 bodily injury by disease (each
employee), and

$1,000,000 bodily injury by disease (policy limit) or such greater amounts as
may be required by Tenant’s Umbrella/Excess Liability policy in order to effect
such coverage. The policy will include a waiver of subrogation in favor of the
Landlord Parties.

 

10.3.6Umbrella and/or Excess Liability Insurance policy in excess of Commercial
General Liability, Auto Liability, and Employer’s Liability Insurance policies,
concurrent to, and at least as broad as the underlying primary insurance
policies, which must “drop down” over reduced or exhausted aggregate limits as
to such underlying policies and contain a “follow form” statement. The limits
must be no less than $1,000,000 each occurrence and $1,000,000 in the aggregate.
Such Umbrella/Excess Liability policy must be endorsed to provide that this
insurance is primary to, and non-contributory with, any other insurance on which
the Additional Insureds are an insured, whether such other insurance is primary,
excess, contingent, self-insurance, or insurance on any other basis. This
endorsement must cause the Umbrella/Excess coverage to be vertically exhausted,
whereby such coverage is not subject to any “Other Insurance” clause under this
Umbrella and/or Excess Liability policy.

 

10.3.7Tenant’s Agents/Contractors. In the case of Tenant’s contractors,
subcontractors, and any vendors/consultants brought on to the property for any
Alterations or other Tenant Improvements (collectively, for purposes of this
Article 10, Tenant’s “Third Parties”), Tenant shall cause such Third Parties to
obtain and maintain such insurance as is required under Sections 10.3.1, 10.3.4,
and 10.3.5 herein, unless granted written approval from Landlord to waive such
requirements. Such Third Parties’ coverage under Sections 10.3.1 and 10.3.4
shall include Tenant and the Additional Insureds each as additional insureds on
a primary and non-contributory basis for both ongoing and completed operations.
Additionally, the commercial general liability limit required to be carried by
any contractor or subcontractors of Tenant shall be not less than the following:
(x) general contractors – $5,000,000,

(y) any subcontractors for work costing $250,000 or more – $2,000,000, and (z)
any subcontractors for work costing less than $250,000 – $1,000,000. The
foregoing limits may be satisfied by a combination of primary and/or excess
policies.

 

10.4Form of Policies. The minimum limits of policies of insurance required of
Tenant and its agents/contractors under this Lease shall in no event limit the
liability of Tenant under this Lease. Such insurance shall name Landlord, its
subsidiaries and affiliates, Longfellow Property Management Services CA Inc.;
Longfellow Strategic Value Fund, LLC; San Diego Inspire REIT, LLC; San Diego
Inspire Holdings, LLC; LSVF Americas, LP; LSVF Pacific, LP; Longfellow Capital
Partners II, LP; Longfellow Real Estate Partners, LLC; Invesco CMI Investments,
LP; and any other party the Landlord so specifies (collectively, the “Additional
Insureds”), as additional insureds under the policies listed in Sections 10.3.1,
10.3.2 and 10.3.3 and 10.3.6. All insurance policies required to be maintained
by Tenant shall (i) be issued by an insurance company having a rating of not
less than A:VIII in Best’s Insurance Guide or which is otherwise acceptable to
Landlord and licensed to do business in the State of California; (ii) be primary
insurance as to all claims thereunder and provide that any insurance carried by
Landlord is excess and is non-contributing with any insurance required of
Tenant; (iii) be in form and content reasonably acceptable to Landlord (Tenant
shall provide full and complete copies of any policies that Landlord reasonably
requests); (iv) be endorsed with waiver of subrogation endorsements in favor of
the Additional Insureds; (v) not contain deductible or self-insured retention in
excess of $25,000 unless otherwise approved by Landlord in writing; and (vi)
provide that said insurer shall provide thirty (30) days’ written notice to
Landlord and any mortgagee of Landlord, to the extent such names are furnished
to Tenant prior to the cancellation of such policy (ten (10) days’ for
non-payment of premium). Tenant shall deliver said policy or policies or
certificates thereof to Landlord on or before

 



-27-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

the earlier to occur of (A) the Lease Commencement Date, and (B) the date upon
which Tenant is first provided access to the Premises, and at least ten (10)
days before the expiration dates thereof. In the event Tenant shall fail to
procure such insurance, or to deliver such policies or certificate within ten
(10) days after written notice from Landlord, Landlord may, at its option,
procure such policies for the account of Tenant, and the cost thereof shall be
paid to Landlord within five (5) days after delivery to Tenant of bills
therefor. Landlord and the Additional Insureds will not be responsible for any
deductibles or self-insured retentions related to any insurance under this
Article 10.

 

10.5Subrogation. Landlord and Tenant intend that their respective property loss
risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right of the
insured to recover thereunder. The parties agree that their respective insurance
policies are now, or shall specify that the waiver of subrogation shall not
affect the right of the insured to recover thereunder. Tenant will waive, and
cause its Third Parties to waive, all causes of action or claims they may have
against the Additional Insureds for any liability and workers compensation
claims they incur in relation to the Lease or any Alterations, or any other work
or activities performed in connection with the Project.

 

10.6Additional Insurance Obligations. Landlord reserves the right to require
such other insurance, written in such other amounts, terms, and conditions,
against other insurable hazards that at the time are commonly insured against in
the case of projects similar in nature, construction type, and geographic
location to the Project and/or as otherwise required by any lender or mortgagee
of Landlord. Tenant shall carry and maintain during the entire Lease Term, at
Tenant’s sole cost and expense, increased amounts of insurance to the extent
required.

 

10.7Landlord’s Insurance. Landlord shall maintain its usual liability insurance
as well as property insurance for the Building (excluding any Alterations and
Tenant Improvements).

 

 

11.

DAMAGE AND DESTRUCTION

 

11.1Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, and subject to all other terms of
this Article 11, restore such Common Areas and the Premises to substantially the
same condition as existed prior to the casualty, except for modifications
required by zoning and building codes and other laws or by the holder of a
mortgage on the Building or Project or any other modifications to the Common
Areas deemed desirable by Landlord, which are consistent with the character of
the Project, provided that access to the Premises shall not be materially
impaired. To the extent permitted pursuant to Applicable Laws, Landlord shall
not be liable for any inconvenience or annoyance to Tenant or its visitors, or
injury to Tenant’s business resulting in any way from such damage or the repair
thereof; provided however, that if such fire or other casualty shall have
damaged the Premises or Common Areas necessary to Tenant’s occupancy, and the
Premises are not occupied by Tenant as a result thereof, then during the time
and to the extent the Premises are unfit for occupancy, the Rent shall be abated
in proportion to the ratio that the amount of rentable square feet of the
Premises which is unfit for occupancy for the Permitted Use bears to the total
rentable square feet of the Premises.

 

11.2Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises are affected, and one or more of the following conditions is
present: (i) in Landlord’s reasonable judgment, repairs cannot reasonably be
completed within one hundred eighty (180) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or Project or ground
lessor with respect to the Building or Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) such damage is not fully
covered by Landlord’s insurance policies; (iv) Landlord decides to rebuild the
Building or

 



-28-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

Common Areas so that they will be substantially different structurally or
architecturally; or (v) the damage occurs during the last twelve (12) months of
the Lease Term; provided, however, that if Landlord does not elect to terminate
this Lease pursuant to Landlord’s termination right as provided above, and the
repairs cannot, in the reasonable opinion of Landlord, be completed within one
hundred eighty (180) days after being commenced, Tenant may elect, no earlier
than sixty (60) days after the date of the damage and not later than ninety (90)
days after the date of such damage, to terminate this Lease by written notice to
Landlord effective as of the date specified in the notice, which date shall not
be less than thirty (30) days nor more than sixty (60) days after the date such
notice is given by Tenant. Notwithstanding the provisions of this Section 11.2,
Tenant shall have the right to terminate this Lease under this Section 11.2 only
if each of the following conditions is satisfied: (a) the damage to the Project
by fire or other casualty was not caused by the negligence or intentional act of
Tenant or any Tenant Party; (b) as a result of the damage, Tenant cannot
reasonably conduct business from the Premises; and, (c) as a result of the
damage to the Project, Tenant does not occupy or use the Premises at all. In
addition, Tenant may terminate this Lease if the damage to the Premises occurs
during the last twelve (12) months of the Lease Term, and, as a result of such
damage, Tenant cannot reasonably conduct business from the Premises for a period
of at least one-half (1/2) of the then-remaining Lease Term. In no event shall
Landlord have any obligation to undertake restoration on account of any casualty
except to the extent of the insurance proceeds actually received by Landlord.

 

11.3Waiver of Statutory Provisions. The provisions of this Lease, including this
Article 11, constitute an express agreement between Landlord and Tenant with
respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now in effect, shall have no
application to this Lease or any damage or destruction to all or any part of the
Premises, the Building or the Project.

 

 

12.

NONWAIVER

 

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

 

 

13.

CONDEMNATION

 

13.1If the whole or substantially all of the Premises, Building or Project shall
be taken by power of eminent domain or condemned by any competent authority for
any public or quasi-public use or purpose, or if all reasonable access to the
Building is so taken or condemned, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. Tenant shall not
because of such taking assert any claim against Landlord or the authority for
any compensation because of such taking and Landlord shall be entitled to the
entire award or payment in connection therewith, except that Tenant shall have
the right to file any separate claim available to Tenant for any taking of
Tenant’s personal property and fixtures belonging to Tenant and removable by
Tenant upon expiration of the Lease Term pursuant to the terms of this Lease,
and for moving expenses, so long as such claims do not diminish the award
available to Landlord, its ground lessor with respect to the Building or Project
or its mortgagee, and such claim is payable separately to Tenant. All Rent shall
be apportioned as

 



-29-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

of the date of such termination. If any part of the Premises shall be taken, and
this Lease shall not be so terminated by Landlord, then Rent shall be
proportionately abated. Notwithstanding anything to the contrary contained in
this Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, and provided
that such temporary taking does not materially frustrate or unreasonably
diminish Tenant’s ability to conduct its regular business from the Premises,
then this Lease shall not terminate but the Base Rent and Tenant’s Share of
Direct Expenses shall be abated for the period of such taking in proportion to
the ratio that the amount of rentable square feet of the Premises taken bears to
the total rentable square feet of the Premises. Tenant hereby waives any and all
rights it might otherwise have pursuant to Section 1265.130 of The California
Code of Civil Procedure. Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking, provided, however, that
Tenant shall be entitled to a share of the award for any loss of fixtures and
improvements and for moving and other reasonable expenses that do not otherwise
reduce Landlord’s recovery. If this Lease does not terminate on account of any
such eminent domain or condemnation proceeding, then Landlord shall, to the
extent practicable, restore the affected area of the Premises, Building or
Project. In no event shall Landlord have any obligation to undertake restoration
on account of any condemnation or eminent domain proceeding except to the extent
of the award actually received by Landlord.

 

 

14.

ASSIGNMENT AND SUBLETTING

 

14.1Transfers. Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”). If
Tenant desires Landlord’s consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the “Transfer Notice”) shall include

(i) the proposed effective date of the Transfer, which shall not be less than
twenty (20) days nor more than one hundred eighty (180) days after the date of
delivery of the Transfer Notice, (ii) a description of the portion of the
Premises to be transferred (the “Subject Space”), (iii) all of the terms of the
proposed Transfer and the consideration therefor, including calculation of the
“Transfer Premium”, as that term is defined in Section 14.3 below, in connection
with such Transfer, the name and address of the proposed Transferee, and a copy
of all existing executed and/or proposed documentation pertaining to the
proposed Transfer, and (iv) current financial statements of the proposed
Transferee certified by an officer, partner or owner thereof, business credit
and personal references and history of the proposed Transferee and any other
information reasonably required by Landlord which will enable Landlord to
determine the financial responsibility, character, and reputation of the
proposed Transferee, nature of such Transferee’s business and proposed use of
the Subject Space. Any Transfer made without Landlord’s prior written consent
shall, at Landlord’s option, be null, void and of no effect, and shall, at
Landlord’s option, constitute a default by Tenant under this Lease. Whether or
not Landlord consents to any proposed Transfer, Tenant shall pay Landlord’s
reasonable review and processing fees, as well as any reasonable professional
fees (including, without limitation, attorneys’, accountants’, architects’,
engineers’ and consultants’ fees) incurred by Landlord, but in no event more
than $5,000, within thirty (30) days after written request by Landlord.

 

14.2Landlord’s Consent. Landlord shall not unreasonably withhold, condition or
delay its consent to any proposed sublet of the Subject Space or assignment of
this Lease on the terms specified in the Transfer Notice. Without limitation as
to other reasonable grounds for withholding consent, the parties hereby agree
that it shall be reasonable under this Lease and under any Applicable Law for
Landlord to withhold consent to any proposed sublet or assignment where one or
more of the following apply:

 

14.2.1The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

 

 

14.2.2

The Transferee is either a governmental agency or instrumentality thereof;

 

14.2.3The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

 



-30-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

14.2.4The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease; or

 

14.2.5Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, is negotiating with Landlord or has negotiated with
Landlord during the six (6) month period immediately preceding the date Landlord
receives the Transfer Notice, to lease space in the Project.

 

14.2.6In Landlord’s reasonable determination, the sub-rent, additional rent or
other amounts received or accrued by Tenant from subleasing, assigning or
otherwise Transferring all or any portion of the Premises is based on the income
or profits of any person, or the assignment or sublease could cause any portion
of the amounts received by Landlord pursuant to this Lease to fail to qualify as
“rents from real property” within the meaning of section 856(d) of the Internal
Revenue Code of 1986, as amended (the “Code”), or any similar or successor
provision thereto or which would cause any other income of Landlord to fail to
qualify as income described in section 856(c)(2) of the Code.

 

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, Tenant shall again submit the Transfer
to Landlord for its approval and other action under this Article 14 (including
Landlord’s right of recapture, if any, under Section 14.4 of this Lease).
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has withheld, conditioned or delayed
its consent in violation of this Section 14.2 or otherwise has breached its
obligations under this Article 14, their sole remedies shall be a suit for
contract damages (other than damages for injury to, or interference with,
Tenant’s business including, without limitation, loss of profits, however
occurring) or declaratory judgment and an injunction for the relief sought, and
Tenant hereby waives all other remedies, including, without limitation, any
right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all Applicable Laws, on behalf of the proposed
Transferee.

 

14.3Transfer Premium. If Landlord consents to a Transfer, as a condition thereto
which the parties hereby agree is reasonable, Tenant shall pay to Landlord fifty
percent (50%) of any “Transfer Premium,” as that term is defined in this Section
14.3, received by Tenant from such Transferee (other than any Permitted
Transferee). “Transfer Premium” shall mean all rent, additional rent or other
consideration payable by such Transferee in consideration for the Transfer in
excess of the Rent and Additional Rent payable by Tenant under this Lease during
the term of the Transfer on a per rentable square foot basis if less than all of
the Premises is transferred, after deducting the reasonable third party expenses
incurred by Tenant for (i) any design and construction costs incurred on account
of changes, alterations and improvements to the Premises in connection with the
Transfer, (ii) any free base rent and tenant improvement allowances reasonably
provided to the Transferee in connection with the Transfer (provided that such
free rent and tenant improvement allowances shall be deducted only to the extent
the same is included in the calculation of total consideration payable by such
Transferee), (iii) any brokerage commissions in connection with the Transfer,
and (iv) legal fees and disbursements reasonably incurred in connection with the
Transfer (collectively, “Tenant’s Subleasing Costs”). “Transfer Premium” shall
also include, but not be limited to, any lump sum payment, key money, bonus
money or other cash consideration paid by Transferee to Tenant in connection
with such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment,
or furniture transferred by Tenant to Transferee in connection with such
Transfer. The determination of the amount of Landlord’s applicable share of the
Transfer Premium shall be made on a monthly basis as rent or other consideration
is received by Tenant under the Transfer.

 

14.4Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer which, together with all prior Transfers then remaining in effect,
would cause twenty-five percent (25%) or more of the Premises to be Transferred
for more than fifty percent (50%) of the then remaining Lease Term (assuming all
sublease renewal or extension rights are exercised), Tenant shall give Landlord
notice (the “Intention to Transfer Notice”) of such contemplated Transfer
(whether or not the

 



-31-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

contemplated Transferee or the terms of such contemplated Transfer have been
determined). The Intention to Transfer Notice shall specify the portion of and
amount of rentable square feet of the Premises which Tenant intends to Transfer
(the “Contemplated Transfer Space”), the contemplated date of commencement of
the Contemplated Transfer (the “Contemplated Effective Date”), and the
contemplated length of the term of such contemplated Transfer, and shall specify
that such Intention to Transfer Notice is delivered to Landlord pursuant to this
Section 14.4 in order to allow Landlord to elect to recapture the Contemplated
Transfer Space. Thereafter, Landlord shall have the option, by giving written
notice to Tenant (a “Recapture Notice”) within twenty (20) days after receipt of
any Intention to Transfer Notice, to recapture the Contemplated Transfer Space.
Such recapture shall cancel and terminate this Lease with respect to such
Contemplated Transfer Space as of the Contemplated Effective Date. In the event
of a recapture by Landlord, if this Lease shall be canceled with respect to less
than the entire Premises, the Rent reserved herein shall be prorated on the
basis of the number of rentable square feet retained by Tenant in proportion to
the number of rentable square feet contained in the Premises, and this Lease as
so amended shall continue thereafter in full force and effect, and upon request
of either party, the parties shall execute written confirmation of the same.
Landlord and Tenant shall share equally in the costs to demise any such portion
of the Premises recaptured by Landlord pursuant to this Section 14.4.
Notwithstanding the foregoing to the contrary, Tenant may, within ten (10) days
following receipt of any Recapture Notice, rescind the Intention to Transfer
Notice (and thereby negate the recapture of the Contemplated Transfer Space) to
which it applies provided that Tenant does not proceed with the contemplated
Transfer giving rise to the applicable Intention to Transfer Notice.

 

14.5Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
Tenant shall furnish upon Landlord’s request a complete statement, certified by
an independent certified public accountant, or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer, and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord’s consent, shall relieve Tenant of the Lease from any liability
under this Lease, including, without limitation, in connection with the Subject
Space. Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof. If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency, and if understated by more
than two percent (2%), Tenant shall pay Landlord’s costs of such audit.

 

14.6Sublease/Transfer Restrictions. Notwithstanding anything contained herein to
the contrary and without limiting the generality of Section 14.1 above, Tenant
shall not: (a) sublet all or part of the Premises or assign or otherwise
Transfer this Lease on any basis such that the rental or other amounts to be
paid by the subtenant or assignee thereunder would be based, in whole or in
part, on the income or profits derived by the business activities of the
subtenant or assignee; (b) sublet all or part of the Premises or assign this
Lease to any person or entity in which, under Section 856(d)(2)(B) of the Code,
Longfellow Atlantic REIT, Inc., a Delaware corporation (the “Company”), or any
affiliate of the Company owns, directly or indirectly (by applying constructive
ownership rules set forth in Section 856(d) (5) of the Code), a ten percent
(10%) or greater interest; or (c) sublet all or part of the Premises or assign
this Lease in any other manner or otherwise derive any income which could cause
any portion of the amounts received by Landlord pursuant hereto or any sublease
to fail to qualify as “rents from real property” within the meaning of Section
856(d) of the Code, or which could cause any other income received by Landlord
to fail to qualify as income described in Section 856(c) (2) of the Code. The
requirements of this Section 14.4 shall likewise apply to any further
subleasing, assignment or other Transfer by any subtenant or assignee. All
references herein to Section 856 of the Code also shall refer to any amendments
thereof or successor provisions thereto.

 

14.7Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to (and each
sublease shall provide Landlord with the ability to): (i) treat such Transfer as
cancelled and repossess the Subject Space by any lawful means, or (ii) require
that such Transferee attorn to and recognize Landlord as its landlord under any
such Transfer. If Tenant shall be in default under this Lease, Landlord is
hereby irrevocably authorized, as Tenant’s agent and attorney-in-fact, to direct
any Transferee to make all payments under or in connection with the Transfer
directly to Landlord (which Landlord shall apply towards Tenant’s obligations
under this Lease) until such default is cured. Such Transferee shall rely on any
representation by Landlord that Tenant is in default hereunder,

 



-32-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

without any need for confirmation thereof by Tenant. Upon any assignment, the
assignee shall assume in writing all obligations and covenants of Tenant
thereafter to be performed or observed under this Lease. No collection or
acceptance of rent by Landlord from any Transferee shall be deemed a waiver of
any provision of this Article 14 or the approval of any Transferee or a release
of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord’s enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord’s right to
enforce any term of this Lease against Tenant or any other person.

 

14.8Non-Transfers. Notwithstanding anything to the contrary contained in this
Article 14, (i) an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity which is controlled by, controls, or is
under common control with, Tenant), (ii) an assignment of the Premises to an
entity which acquires all or substantially all of the assets or beneficial
interests (partnership, stock or other) of Tenant, (iii) an assignment of the
Premises to an entity which is the resulting entity of a merger or consolidation
of Tenant, or (iv) a sale of corporate shares of capital stock in Tenant in
connection with an initial public offering of Tenant’s stock, or any other
transfer of Tenant’s stock, on a nationally-recognized stock exchange (any of
the foregoing, a “Permitted Transferee”), shall not be deemed a Transfer under
this Article 14, provided that (A) except in the case of clause (iv), above,
Tenant notifies Landlord of any such assignment or sublease and promptly
supplies Landlord with any documents or information requested by Landlord
regarding such assignment or sublease or such affiliate, (B) such assignment or
sublease is not a subterfuge by Tenant to avoid its obligations under this
Lease, (C) with respect to clause (i), such Permitted Transferee shall be of a
character and reputation consistent with the quality of the Building, and (D)
with respect to an assignment to a Permitted Transferee or a Transfer pursuant
to clause (ii) or (iii), above, the resulting Tenant under this Lease shall have
a tangible net worth (not including goodwill as an asset) computed in accordance
with generally accepted accounting principles (“Net Worth”) at least equal to
the Net Worth of Tenant on the date of execution of this Lease and on the day
that is three (3) months prior to the effective date of such assignment or
sublease. An assignee of Tenant’s entire interest that is also a Permitted
Transferee may also be known as a “Permitted Assignee”. “Control”, as used in
this Section 14.8, shall mean the ownership, directly or indirectly, of at least
fifty-one percent (51%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of at least fifty-one percent
(51%) of the voting interest in, any person or entity and the ability to direct
the day-to-day affairs of such person or entity. No such permitted assignment or
subletting or other Transfer permitted with or without Landlord’s consent
pursuant to this Article 14 shall serve to release Tenant from any of its
obligations under this Lease.

 

 

15.

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

 

15.1Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

 

15.2Removal of Tenant Property by Tenant. Upon the expiration of the Lease Term,
or upon any earlier termination of this Lease, Tenant shall, subject to the
provisions of this Article 15, quit and surrender possession of the Premises to
Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all Alterations that
Tenant is required to remove in accordance with Section 8.3 of this Lease, any
debris and rubbish, and such items of furniture, equipment, free-standing
cabinet work, movable partitions and other articles of personal property owned
by Tenant or installed or placed by Tenant at its expense in the Premises, and
such similar articles of any other persons claiming under Tenant (unless
Landlord, in its sole discretion, waives the requirement that any item of
personal property be removed), and Tenant shall repair at its own expense all
damage to the Premises and Building resulting from such removal. Tenant’s
personal property

 



-33-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

includes all trade fixtures and equipment, as well as those items that are not
built into the Premises and that have not been constructed or installed by
Landlord.

 

15.3Environmental Assessment. Prior to the expiration of the Lease (or within
thirty (30) days after any earlier termination), Tenant shall clean and
otherwise decommission all interior surfaces (including floors, walls, ceilings,
and counters), piping, supply lines, waste lines and plumbing in or serving the
Premises, and all exhaust or other ductwork in or serving the Premises, in each
case that has carried, released or otherwise been exposed to any Hazardous
Materials due to Tenant’s use or occupancy of the Premises, and shall otherwise
clean the Premises so as to permit the Environmental Assessment called for by
this Section 15.3 to be issued. Prior to the expiration of this Lease (or within
thirty (30) days after any earlier termination), Tenant, at Tenant’s expense,
shall obtain for Landlord a report (an “Environmental Assessment”) addressed to
Landlord (and, at Tenant’s election, Tenant) by a reputable licensed
environmental engineer or industrial hygienist that is designated by Tenant and
acceptable to Landlord in Landlord’s reasonable discretion, which report shall
be based on the environmental engineer’s inspection of the Premises and shall
state, to Landlord’s reasonable satisfaction, that (a) the Hazardous Materials
described in the first sentence of this paragraph, to the extent, if any,
existing prior to such decommissioning, have been removed in accordance with
Applicable Laws; (b) all Hazardous Materials described in the first sentence of
this paragraph, if any, have been removed in accordance with Applicable Laws
from the interior surfaces of the Premises (including floors, walls, ceilings,
and counters), piping, supply lines, waste lines and plumbing, and all such
exhaust or other ductwork in the Premises, may be reused by a subsequent tenant
or disposed of in compliance with Applicable Laws without incurring special
costs or undertaking special procedures for demolition, disposal, investigation,
assessment, cleaning or removal of such Hazardous Materials and without giving
notice in connection with such Hazardous Materials; and

(c) the Premises may be reoccupied for office, research and development, or
laboratory use, demolished or renovated without incurring special costs or
undertaking special procedures for disposal, investigation, assessment, cleaning
or removal of Hazardous Materials described in the first sentence of this
paragraph and without giving notice in connection with Hazardous Materials.
Further, for purposes of clauses (b) and (c), “special costs” or “special
procedures” shall mean costs or procedures, as the case may be, that would not
be incurred but for the nature of the Hazardous Materials as Hazardous Materials
instead of non-hazardous materials. The report shall also include reasonable
detail concerning the clean-up measures taken, the clean-up locations, the tests
run and the analytic results. Tenant shall submit to Landlord the identity of
the applicable consultants and the scope of the proposed Environmental
Assessment for Landlord’s reasonable review and approval at least 30 days prior
to commencing the work described therein or at least 60 days prior to the
expiration of the Lease Term, whichever is earlier.

 

If Tenant fails to perform its obligations under this Section 15.3, without
limiting any other right or remedy, Landlord may, on five (5) business days’
prior written notice to Tenant perform such obligations at Tenant’s expense if
Tenant has not commenced to do so within said five day period, and Tenant shall
within 10 days of written demand reimburse Landlord for all reasonable
out-of-pocket costs and expenses incurred by Landlord in connection with such
work. Tenant’s obligations under this Section 15.2 shall survive the expiration
or earlier termination of this Lease. In addition, at Landlord’s election,
Landlord may inspect the Premises and/or the Project for Hazardous Materials at
Landlord’s cost and expense within thirty (30) days of Tenant’s surrender of the
Premises at the expiration or earlier termination of this Lease. Tenant shall
pay for all such costs and expenses incurred by Landlord in connection with such
inspection if such inspection reveals that a release or threat of release of
Hazardous Materials exists at the Project or Premises as a result of the acts or
omission of Tenant, its officers, employees, contractors, and agents (except to
the extent resulting from (i) Hazardous Materials existing in the Premises as at
the delivery of possession to Tenant (in which event Landlord shall be
responsible for any Clean-up, as provided in this Lease), or (ii) the acts or
omissions of Landlord or Landlord’s agents, employees or contractors, or of
another tenant at the Project).

 

 

16.

HOLDING OVER

 

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with the express written consent of Landlord, such tenancy
shall be from month-to-month only, and shall not constitute a renewal hereof or
an extension for any further term. If Tenant holds over after the expiration of
the Lease Term of earlier termination thereof, without the express written
consent of Landlord, such tenancy shall be deemed to be a tenancy by sufferance
only, and shall not constitute a renewal hereof or an extension for any further
term. In either case, Base Rent shall be payable at a monthly rate equal to (x)
one hundred twenty-five percent (125%) of the Base Rent applicable during the
last rental period of the Lease Term for the first 30 days of such hold over,
and (y) the higher of fair market rent or one hundred fifty percent (150%) of
the Base Rent applicable during the last rental period of the

 



-34-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

Lease Term for each day thereafter. Such month-to-month tenancy or tenancy by
sufferance, as the case may be, shall be subject to every other applicable term,
covenant and agreement contained herein, including without limitation the
obligation to pay Additional Rent. Nothing contained in this Article 16 shall be
construed as consent by Landlord to any holding over by Tenant, and Landlord
expressly reserves the right to require Tenant to surrender possession of the
Premises to Landlord as provided in this Lease upon the expiration or other
termination of this Lease. The provisions of this Article 16 shall not be deemed
to limit or constitute a waiver of any other rights or remedies of Landlord
provided herein or at law. If Tenant wrongfully fails to surrender the Premises
upon the termination or expiration of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys’ fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender and/or any lost profits and
consequential or indirect damages to Landlord resulting therefrom.

 

 

17.

ESTOPPEL CERTIFICATES

 

Tenant shall execute, acknowledge and deliver to Landlord an estoppel
certificate, which, as submitted by Landlord, shall be substantially in the form
of Exhibit 17, attached hereto (or such other form as may be reasonably required
by any prospective mortgagee or purchaser of the Project, or any portion
thereof), indicating therein any exceptions thereto that may exist at that time,
and shall also contain any other information reasonably requested by Landlord or
Landlord’s mortgagee or prospective mortgagee. Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project. Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes. Failure of Tenant to timely execute,
acknowledge and deliver such estoppel certificate or other instruments shall
constitute an acceptance of the Premises and an acknowledgment by Tenant that
statements included in the estoppel certificate are true and correct, without
exception. Within ten (10) business days following a request in writing by
Landlord, Landlord may require Tenant to provide Landlord with a current
financial statement and financial statements of the two (2) years prior to the
current financial statement year. Such statements shall be prepared in
accordance with generally accepted accounting principles and, if such is the
normal practice of Tenant, shall be audited by an independent certified public
accountant. If no audited financial statement is prepared, such statement will
be certified by the CFO or Treasurer of Tenant.

 

 

18.

SUBORDINATION

 

This Lease shall be subject and subordinate to all future ground or underlying
leases of the Building or Project and to the lien of any mortgage, trust deed or
other encumbrances now or hereafter in force against the Building or Project or
any part thereof, if any, and to all renewals, extensions, modifications,
consolidations and replacements thereof, and to all advances made or hereafter
to be made upon the security of such mortgages or trust deeds, unless the
holders of such mortgages, trust deeds or other encumbrances, or the lessors
under such ground lease or underlying leases require in writing that this Lease
be superior thereto. Tenant covenants and agrees that in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated), to attorn, without any
deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor. Notwithstanding any other provision of this Lease to the
contrary, no holder of any such mortgage, trustee deed or other encumbrance and
no such ground lessor, shall be obligated to perform or liable in damages for
failure to perform any of Landlord’s obligations under this Lease unless and
until such holder shall foreclose such mortgage, trust deed or other
encumbrance, or the lessors under such ground lease or underlying leases
otherwise acquire title to the Property, and then shall only be liable for
Landlord’s obligations arising or accruing after such foreclosure or acquisition
of title, provided the foregoing shall not release any such holder or ground
lessor from performing ongoing obligations of Landlord from and after the date
of such foreclosure or acquisition of title, such as repair and maintenance
obligations. No such holder shall ever be obligated to perform or be liable in
damages for any of Landlord’s obligations arising or accruing before such
foreclosure or acquisition of title. Landlord’s delivery to Tenant of
commercially reasonable non-disturbance agreement(s) in favor of Tenant from any
ground lessors, mortgage holders or lien holders of Landlord who come into
existence following the date hereof but prior to the expiration of the Lease
Term shall be in consideration of, and a condition precedent to, Tenant’s
agreement to subordinate this Lease to any such ground lease, mortgage or lien.
Tenant shall, within ten (10) business days of request by Landlord, execute such
further instruments or assurances as Landlord may reasonably deem necessary to
evidence or confirm the subordination or superiority of this Lease to any such
mortgages, trust deeds,

 



-35-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

ground leases or underlying leases. Tenant waives the provisions of any current
or future statute, rule or law which may give or purport to give Tenant any
right or election to terminate or otherwise adversely affect this Lease and the
obligations of Tenant hereunder in the event of any foreclosure proceeding or
sale.

 

Landlord’s interest herein may be assigned as security at any time to any
Mortgagee. Notwithstanding the foregoing or anything to the contrary herein, no
Mortgagee succeeding to the interest of Landlord hereunder shall be

(i) liable in any way to Tenant for any act or omission, neglect or default on
the part of Landlord under this Lease, (ii) responsible for any monies owing by
or on deposit with Landlord to the credit of Tenant (except to the extent any
such deposit is actually received by such mortgagee or ground lessor), (iii)
subject to any counterclaim or setoff which theretofore accrued to Tenant
against Landlord, (iv) bound by any amendment or modification of this Lease
subsequent to such mortgage, or by any previous prepayment of Rent for more than
one (1) month, which was not approved in writing by the Mortgagee, (v) liable
beyond such Mortgagee’s interest in the Project, or (vi) responsible for the
payment or performance of any work to be done by Landlord under this Lease to
render the Premises ready for occupancy by Tenant or for the payment of any
tenant improvements allowances. Nothing in clause (i), above, shall be deemed to
relieve any Mortgagee succeeding to the interest of Landlord hereunder of its
obligation to comply with the obligations of Landlord under this Lease from and
after the date of such succession.

 

No Mortgagee shall, either by virtue of the Mortgage or any assignment of leases
executed by Landlord for the benefit of such Mortgagee, be or become a mortgagee
in possession or be or become subject to any liability or obligation under the
Lease or otherwise until such Mortgagee shall have acquired the interest of
Landlord in the Property, by foreclosure or otherwise, or in fact have taken
possession of the Property as a mortgagee in possession and then such liability
or obligation of Mortgagee under the Lease shall extend only to those liability
or obligations accruing subsequent to the date that such Mortgagee has acquired
the interest of Landlord in the Premises, or in fact taken possession of the
Property as a mortgagee in possession.

 

 

19.

DEFAULTS; REMEDIES

 

19.1Events of Default. The occurrence of any of the following shall constitute a
default of this Lease by Tenant:

 

19.1.1Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due and such failure shall
continue for five (5) days after notice of such failure is given to Tenant;
except that if Landlord shall have given one (1) such notice in any twelve (12)
month period, Tenant shall not be entitled to any further notice of its
delinquency in the payment of Rent or any other charge required to be paid under
this Lease until such time as twelve (12) consecutive months shall have elapsed
without Tenant having defaulted in any such payment; or

 

19.1.2Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

 

 

19.1.3

Abandonment of the Premises by Tenant; or

 

19.1.4The failure by Tenant to observe or perform according to the provisions of
Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than four (4) business days after notice from Landlord;

 

19.1.5If a receiver, guardian, conservator, trustee in bankruptcy or similar
officer shall be appointed by a court of competent jurisdiction to take charge
of all or any part of Tenant’s property and such appointment is not discharged
within 90 days thereafter or if a petition including, without limitation, a
petition for reorganization or arrangement is filed by Tenant under any
bankruptcy law or is filed against Tenant and, in the case of a filing against
Tenant only, the same shall not be dismissed within 90 days from the date upon
which it is filed.

 



-36-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

 

19.2Remedies Upon Default. Upon the occurrence of any event of default by Tenant
beyond applicable notice and cure periods, Landlord shall have, in addition to
any other remedies available to Landlord at law or in equity (all of which
remedies shall be distinct, separate and cumulative), the option to pursue any
one or more of the following remedies, each and all of which shall be cumulative
and nonexclusive, without any notice or demand whatsoever. Tenant hereby waives,
for Tenant and for all those claiming under Tenant, any and all rights now or
hereafter existing to redeem by order or judgment of any court or by any legal
process or writ, Tenant’s right of occupancy of the Premises after any
termination of this Lease.

 

19.2.1Terminate this Lease (pursuant to Section 1951.2 of the California Civil
Code), in which event Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may, without prejudice to any
other remedy which it may have for possession or arrearages in rent, enter upon
and take possession of the Premises and expel or remove Tenant and any other
person who may be occupying the Premises or any part thereof, without being
liable for prosecution or any claim or damages therefor; and Landlord may
recover from Tenant the following:

 

(i)The worth at the time of award of the unpaid rent which has been earned at
the time of such termination; plus

 

(ii)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(iii)The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

 

(iv)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, commercially reasonable
brokerage commissions and advertising expenses incurred, reasonable expenses of
remodeling the Premises or any portion thereof for a new tenant which are not
paid for my tenant or accounted for in the rental rate, whether for the same or
a different use, and any commercially reasonable special concessions made to
obtain a new tenant; and

 

(v)At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

 

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the “worth at the time of award” shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Section 19.2.1(iii) above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

 

19.2.2Landlord shall have the remedy described in California Civil Code Section
1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

 

19.2.3Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under this Section 19.2, or any law or other provision of
this Lease), without prior demand or notice except as required by Applicable
Law, to seek any declaratory, injunctive or other equitable relief, and
specifically enforce this Lease, or restrain or enjoin a violation or

 



-37-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

breach of any provision hereof. The provisions of this Section 19.2.6 are not
dependent upon the occurrence of a default.

 

19.2.4Any obligation imposed by law upon Landlord to relet the Premises after
any termination of the Lease shall be subject to the reasonable requirements of
Landlord, and Landlord shall not be obligated to relet the Premises to any party
to whom Landlord may desire to lease other available space in the Building.

 

19.2.5Nothing herein shall limit or prejudice the right of Landlord to prove and
obtain in a proceeding for bankruptcy, insolvency, arrangement or
reorganization, by reason of the termination, an amount equal to the maximum
allowed by a statute of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount is
greater to, equal to, or less than the amount of the loss or damage which
Landlord has suffered.

 

19.3Subleases of Tenant. Whether or not Landlord elects to terminate this Lease
on account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord’s sole discretion, succeed to
Tenant’s interest in such subleases, licenses, concessions or arrangements. In
the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

 

19.4Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

 

 

19.5

Landlord Default.

 

Notwithstanding anything to the contrary set forth in this Lease, Landlord shall
not be in default in the performance of any obligation required to be performed
by Landlord pursuant to this Lease unless Landlord fails to perform such
obligation within thirty (30) days after the receipt of notice from Tenant
specifying in detail Landlord’s failure to perform; provided, however, if the
nature of Landlord’s obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursue the same to completion.

 

 

20.

COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in addition to any other covenant express or implied.

 

 

21.

SECURITY DEPOSIT

 

Concurrently with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord a letter of credit (the “L/C Security”) in the amount set forth in
Section 9 of the Summary as security for the faithful performance by Tenant of
all of its obligations under this Lease as follows:

 

(a)Tenant shall provide Landlord, and maintain in full force and effect
throughout the Term and until the date that is ninety (90) days after the Lease
Expiration Date, an evergreen letter of credit substantially in the form of
Exhibit 21.1 issued by an issuer reasonably satisfactory to Landlord, in the
amount set forth in Section 9 of the Summary. If at any time during the Term (i)
Landlord determines in its sole reasonable

 



-38-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

discretion that the financial condition of such issuer has changed in any
materially adverse way from the financial condition of such issuer as of the
date of execution of this Lease including, without limitation, if such issuer is
declared insolvent or is placed into receivership or conservatorship by the
Federal Deposit Insurance Corporation, or any successor or similar entity, if a
trustee, receiver or liquidator is appointed for such issuer, if the credit
rating of the long-term debt of the issuer of the letter of credit (according to
Moody’s, Standard & Poor’s or similar national rating agency reasonably
identified by Landlord) is downgraded to a grade below investment grade, if the
issuer enters into any supervisory agreement with any governmental authority or
fails to meet any capital requirements imposed by applicable law, Landlord may
require the L/C Security to be replaced by an L/C Security issued by a different
issuer, in which event Tenant shall within fifteen (15) days after written
notice from Landlord deliver to Landlord a replacement L/C Security issued by a
commercial bank or savings and loan association acceptable to Landlord in its
sole reasonable discretion and that meets all other requirements of this
Article. If Tenant has actual notice, or Landlord notifies Tenant at any time,
that any issuer of the L/C Security has become insolvent or placed into FDIC
receivership, then Tenant shall promptly deliver to Landlord (without the
requirement of further notice from Landlord) substitute L/C Security issued by a
commercial bank or savings and loan association acceptable to Landlord in its
sole discretion and that meets all other requirements of this Article. As used
herein with respect to the issuer of the L/C Security, “insolvent” shall mean
the determination of insolvency as made by such issuer’s primary bank regulator
(i.e., the state bank supervisor for state chartered banks; the OCC or OTS,
respectively, for federally chartered banks or thrifts; or the Federal Reserve
for its member banks).

 

(b)Landlord may draw upon the L/C Security, and hold and apply the proceeds for
the payment of any Rent or any other sum in default, or to compensate Landlord
for any other loss or damage that Landlord may suffer by reason of Tenant’s
default, if: (i) a default beyond applicable notice and cure periods exists (or
would have existed with the giving of notice and passage of applicable cure
periods, but only if transmittal of a default notice is stayed or barred by
applicable bankruptcy or other similar law); (ii) as of the date fifteen (15)
days before any L/C Security expires Tenant has not delivered to Landlord an
amendment or replacement for such L/C Security, reasonably satisfactory to
Landlord, extending the expiry date to the date that is ninety (90) days after
the then-current Lease Expiration Date; (iii) Tenant fails to pay any bank
charges for Landlord’s transfer of the L/C Security when due following notice
and five (5) business days opportunity to cure; or (iv) the issuer of the L/C
Security ceases, or announces that it will cease, to maintain an office in the
city where Landlord may present drafts under the L/C Security (and fails to
permit drawing upon the L/C Security by overnight courier or facsimile), and
Tenant fails to procure a replacement L/C Security within fifteen (15) days
thereof. This Section does not limit any other provisions of this Lease allowing
Landlord to draw the L/C Security under specified circumstances. In the event of
any such draw upon the L/C Security, Tenant shall within 10 business days
thereafter provide Landlord with a replacement letter of credit, or amendment to
the existing letter of credit increasing the amount of such letter of credit, in
the amount of L/C Security, and in the form, required hereunder, and Tenant’s
failure to do so shall be a material breach of this Lease. Landlord shall hold
the proceeds of any draw not applied as set forth above as a cash Security
Deposit as further described below.

 

(c)If Landlord transfers its interest in the Premises, then Landlord shall
transfer the L/C Security to the transferee of its interest and notify Tenant of
such transfer, and Tenant shall at Tenant’s expense, within fifteen (15)
business days after receiving a request from Landlord, deliver (and, if the
issuer requires, Landlord shall consent to) an amendment to the L/C Security
naming Landlord’s grantee as substitute beneficiary. If the required Security
Deposit changes while L/C Security is in force, then Tenant shall deliver (and,
if the issuer requires, Landlord shall consent to) a corresponding amendment to
the L/C Security.

 

(d)If and to the extent Landlord is holding the proceeds of the L/C Security in
cash from time to time, such cash shall be held by Landlord as security for the
faithful performance by Tenant of all of the terms, covenants and conditions of
this Lease to be kept and performed by Tenant during the period commencing on
the Execution Date and ending upon the expiration or termination of Tenant’s
obligations under this Lease. If Tenant defaults (beyond applicable notice and
cure periods) with respect to any provision of this Lease, including any
provision relating to the payment of Rent, then Landlord may (but shall not be
required to) use, apply or retain all or any part of the Security Deposit for
the payment of any Rent or any other sum in default, or to compensate Landlord
for any other loss or damage that Landlord may suffer by reason of Tenant’s
default as provided in this Lease. The provisions of this Article shall survive
the expiration or earlier termination of this Lease. In the event of bankruptcy
or other debtor-creditor proceedings against Tenant, any cash security then
being held by Landlord shall be deemed to be applied first to the payment of
Rent and other charges due Landlord for all periods prior to the filing of such

 



-39-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

proceedings. Landlord shall deliver or credit to any purchaser of Landlord’s
interest in the Premises the funds then held hereunder by Landlord, and
thereupon (and upon confirmation by the transferee of such funds, whether
expressly or by written assumption of this Lease, generally) Landlord shall be
discharged from any further liability with respect to such funds. This provision
shall also apply to any subsequent transfers. So long as any default has been
cured, and any breach has been fully remedied, the cash security, if any, or any
balance thereof, shall be returned to Tenant within 90 days after the expiration
or earlier termination of this Lease. If and to the extent the security held by
Landlord hereunder shall be in cash, Landlord shall hold such cash in an account
at a banking organization selected by Landlord; provided, however, that Landlord
shall not be required to maintain a separate account for the cash security, but
may intermingle it with other funds of Landlord. Landlord shall be entitled to
all interest and/or dividends, if any, accruing on such cash security.

 

 

22.

SUBSTITUTION OF OTHER PREMISES

 

Landlord shall have the right, upon giving Tenant not less than forty-five (45)
days’ notice in writing, to provide and furnish Tenant with comparable space
elsewhere in the Building of approximately the same size as the Premises and to
place Tenant in such space. If the total rentable square footage of the new
space should exceed the total of the original Premises, Tenant’s Rent shall not
be increased. If, however, such total rentable square footage shall be less,
Tenant’s Rent shall be decreased proportionately. In the event of any such
relocation of Tenant, Landlord shall pay for all of the following verified
reasonable direct costs actually incurred solely due to any such relocation: the
costs of relocating furniture, files and equipment, telephone installation,
computer wiring and cabling, and reasonable costs of new stationery and business
cards; provided, however, Tenant shall not be entitled to any compensation for
damages for any interference with or interruption of its business during or
resulting from such relocation. However, Landlord shall make reasonable efforts
to minimize such interference. If Landlord relocates Tenant to such new space,
this Lease and each and all of its terms, covenants and conditions shall remain
in full force and effect and be deemed applicable to such new space, with the
exception of any right(s) of first refusal, right(s) of first offer, or
expansion right(s) or option(s), which shall be deemed void, and such new space
shall thereafter be deemed to be the “Premises”.

 

 

23.

SIGNS

 

23.1Signage. Landlord, at its sole expense, will install entry door suite
signage for the Premises. Tenant shall not install any signage (including,
without limitation, any signs identifying Tenant’s name or advertising Tenant’s
merchandise or otherwise) in or about the Premises that is visible from the
exterior of the Premises or in any other part of the Project except as expressly
permitted in this Section 23.1. Such signage shall be comparable to that used by
Landlord for other similar floors in the Building and shall comply with
Landlord’s then-current Building standard signage program. All permitted signs
shall be maintained by Tenant at its expense in a first-class and safe condition
and appearance. Upon the expiration or earlier termination of this Lease, Tenant
shall remove all of its signs at Tenant’s sole cost and expense. Tenant shall
repair any damage to the Premises or Project, inside or outside, resulting from
the erection, maintenance or removal of any signs. Tenant’s signage must also
comply with all Applicable Laws. All Building signage shall be subject to the
existing rights of other tenants in the Building and any declaration of
covenants for the Project.

 

23.2Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Except as expressly permitted pursuant to Section 23.1 above,
Tenant may not install any signs on the exterior or roof of the Project or the
Common Areas. Any signs, displays, window coverings, window lettering, or blinds
(even if the same are located behind the Landlord-approved window coverings for
the Building), or other items or Alterations visible from the exterior of the
Premises or Building, shall be subject to the prior approval of Landlord, in its
sole discretion. Tenant shall not place or install any projections, antennae,
aerials, or similar devices inside or outside of the Building, without the prior
written approval of Landlord, subject to Tenant’s rights pursuant to Section
23.2 above.

 

 

24.

COMPLIANCE WITH LAW

 

Tenant shall not do anything or suffer anything to be done by any Tenant Party
in or about the Premises or the Project which will in any way conflict with any
law, statute, ordinance or other federal, state or local governmental

 



-40-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

rule, regulation or requirement now in force or which may hereafter be enacted
or promulgated (collectively, “Applicable Laws”). At its sole cost and expense,
Tenant shall promptly comply with all such Applicable Laws which relate to (i)
Tenant’s use of the Premises, (ii) any Alterations, or (iii) the Building, but
as to the Building, only to the extent such obligations are triggered by
Alterations or Tenant’s particular use of the Premises and Project as opposed to
office and laboratory use, generally. Tenant shall be responsible, at its sole
cost and expense, to make all alterations to the Premises as are required to
comply with the Applicable Laws to the extent required in this Article

24.Notwithstanding the foregoing terms of this Article 24 to the contrary,
Tenant may defer such compliance with Applicable Laws while Tenant contests, in
a court of proper jurisdiction, in good faith, the applicability of such
Applicable Laws to the Premises or Tenant’s specific use or occupancy of the
Premises; provided, however, Tenant may only defer such compliance if such
deferral shall not (a) prohibit Tenant from obtaining or maintaining a
certificate of occupancy for the Premises, (b) prohibit Landlord from obtaining
or maintaining a certificate of occupancy for the Building or any portion
thereof, (c) unreasonably and materially affect the safety of the employees
and/or invitees of Landlord or of any tenant in the Building (including Tenant),
(d) create a significant health hazard for the employees and/or invitees of
Landlord or of any tenant in the Building (including Tenant), (e) otherwise
materially and adversely affect Tenant’s use of or access to the Buildings or
the Premises, or (f) impose material obligations, liability, fines, or penalties
upon Landlord or any other tenant of the Building, or would materially and
adversely affect the use of or access to the Building by Landlord or other
tenants or invitees of the Building. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant. Landlord shall comply with all Applicable Laws relating to the Common
Areas of the Building, provided that compliance with such Applicable Laws is not
the responsibility of Tenant under this Lease, and provided further that
Landlord’s failure to comply therewith would prohibit Tenant from obtaining or
maintaining a certificate of occupancy for the Premises, or would unreasonably
and materially affect the safety of Tenant’s employees or create a significant
health hazard for Tenant’s employees, or would otherwise materially and
adversely affect Tenant’s use of or access to the Premises. Landlord shall be
permitted to include in Operating Expenses any costs or expenses incurred by
Landlord under this Article 24 to the extent not prohibited by the terms of
Section 4.2.7, above.

 

For purposes of Section 1938 of the California Civil Code, Landlord hereby
discloses to Tenant, and Tenant hereby acknowledges, that neither the Premises,
the Building nor the Common Areas have undergone inspection by a Certified
Access Specialist (CASp). Pursuant to California Civil Code Section 1938, Tenant
is hereby notified as follows: “A Certified Access Specialist (CASp) can inspect
the subject premises and determine whether the subject premises comply with all
of the applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy of
the lessee or tenant, if requested by lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of any CASp
inspection, the payment of the fee for the CASp inspection and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.” If Tenant requests to perform a
CASp inspection of the Premises, Tenant shall, at its cost, retain a CASp
approved by Landlord (provided that Landlord may designate the CASp, at
Landlord’s option) to perform the inspection of the Premises at a time agreed
upon by the parties. Tenant shall provide Landlord with a copy of any report or
certificate issued by the CASp (the “CASp Report”). Landlord and Tenant agree
that any modifications necessary to correct violations of construction related
accessibility standards identified in the CASp Report shall be the
responsibility of Tenant. Tenant agrees to keep the information in the CASp
Report confidential except as necessary for the Tenant to complete such
modifications.

 

 

25.

LATE CHARGES

 

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) business days after
the date due, then Tenant shall pay to Landlord a late charge equal to five
percent (5%) of the overdue amount and/or other charges when due hereunder.
Notwithstanding the foregoing, Landlord shall not charge Tenant a late charge
for the first (1st) late payment in any twelve (12) month period unless Tenant
fails to timely pay such amount within five (5) business days following notice
from Landlord that such amount is past due. The late charge shall be deemed
Additional Rent and the right to require it shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as

 



-41-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

limiting Landlord’s remedies in any manner. In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid
when due shall bear interest from the date when due until paid at a rate per
annum equal to the lesser of (i) the annual “Bank Prime Loan” rate cited in the
Federal Reserve Statistical Release Publication H.15, published on the first
Tuesday of each calendar month (or such other comparable index as Landlord and
Tenant shall reasonably agree upon if such rate ceases to be published) plus
nine (9) percentage points, and (ii) the highest rate permitted by Applicable
Law.

 

 

26.

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 

26.1Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant’s defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) sums equal to all expenditures made and
obligations incurred by Landlord in collecting or attempting to collect the Rent
or in enforcing or attempting to enforce any rights of Landlord under this Lease
or pursuant to law, including, without limitation, all reasonable legal fees and
other amounts so expended. Tenant’s obligations under this Section 26.1 shall
survive the expiration or sooner termination of the Lease Term.

 

 

27.

PROJECT CONTROL BY LANDLORD; ENTRY BY LANDLORD

 

27.1Project Control. Landlord reserves full control over the Building and the
Project to the extent not inconsistent with Tenant’s enjoyment of the Premises
as provided by this Lease. This reservation includes Landlord’s right to
subdivide the Project; convert the Building to condominium units; change the
size of the Project by selling all or a portion of the Project or adding real
property and any improvements thereon to the Project; grant assessments and
licenses to third parties; maintain or establish ownership of the Building
separate from fee title to the Property; make additions to or reconstruct
portions of the Building and the Project; install, use, maintain, repair,
replace and relocate for service to the Premises and other parts of the Building
or the Project pipes, ducts, conduits, wires and appurtenant fixtures, wherever
located in the Premises, the Building or elsewhere at the Project; and alter or
relocate any other Common Area or facility, including private drives, lobbies
and entrances. Landlord’s right pursuant to this Section 27.1, including without
limitation the rights to construct, maintain, relocate, alter, improve, or
adjust the Building or the Project shall be subject to the condition that (i)
the exercise of any of such rights shall not materially and adversely interfere
with Tenant’s use of the Premises or materially decrease the number of Tenant’s
parking spaces, (ii) Landlord shall provide reasonable prior notice to Tenant
before exercising any such rights which may materially and adversely interfere
with Tenant’s use of the Premises, provided that such use of the Premises is in
accordance with the Permitted Use, and (iii) Landlord shall use reasonable
efforts to minimize to the extent possible any interference with Tenant’s
business, provided that such business is in accordance with the Permitted Use,
including, when reasonable, scheduling such work after business hours or on
weekends. Possession of areas of the Premises necessary for utilities, services,
safety and operation of the Building is reserved to Landlord. Notwithstanding
the foregoing, Landlord shall provide Tenant reasonable prior notice of required
access to the Premises for such activities.

 

27.2Entry by Landlord. Landlord reserves the right at all reasonable times and
upon not less than  one (1) day’s prior notice to Tenant which may be given by
telephone or electronic mail (except in the case of an emergency or with respect
to regularly scheduled services) to enter the Premises to (i) inspect them; (ii)
show the Premises to prospective purchasers, or to current or prospective
mortgagees, ground or underlying lessors or insurers or, during the last twelve
(12) months of the Lease Term, to prospective tenants; (iii) post notices of
nonresponsibility (to the extent applicable pursuant to then Applicable Law); or
(iv) alter, improve or repair the Premises or the Building, or for structural
alterations, repairs or improvements to the Building or the Building’s systems
and equipment. Landlord shall comply with reasonable and nondiscriminatory
requirements of Tenant during any such entry into the Premises intended in good
faith to protect Tenant’s work, business activities and proprietary information.
Provided that Landlord employs commercially reasonable efforts to so comply and
to minimize interference with the conduct

 



-42-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

of Tenant’s business in connection with entries into the Premises, Landlord may
make any such entries without creating a default by Landlord and shall take such
reasonable steps as required to accomplish the stated purposes. In an emergency,
Landlord shall have the right to use any reasonable means to open the doors in
and to the Premises. Landlord also shall have the right at any time, without the
same constituting an actual or constructive eviction and without incurring any
liability to Tenant therefor, to change the arrangement or location of entrances
or passageways, doors and doorways, and corridors, elevators, stairs, toilets,
or other public parts of the Building and to change the name, address, number or
designation by which the Premises is commonly known, provided any such change
does not (A) unreasonably reduce, interfere with or deprive Tenant of access to
or use of the Premises, or (B) reduce the rentable area (except by a de minimis
amount) of the Premises. Any entry into the Premises by Landlord in the manner
hereinbefore described shall not be deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an actual or constructive eviction of
Tenant from any portion of the Premises, and the Base Rent (and any other item
of Rent) shall under no circumstances abate while said repairs, alterations,
improvements, additions or restorations are being made, by reason of loss or
interruption of business of Tenant, or otherwise. If Tenant shall not be present
when for any reason entry into the Premises shall be necessary or permissible,
Landlord or Landlord’s agents, representatives, contractors or employees may
enter the same without rendering Landlord or such agents liable therefor if
during such entry Landlord or Landlord’s agents shall accord reasonable care
under the circumstances to Tenant’s Property, and without in any manner
affecting this Lease. Tenant shall, at all times during the Term, be responsible
for ensuring that Landlord has any and all keys, cards, codes or other means
necessary to access the Premises.

 

Landlord further reserves the right to the areas designated as “Restricted Shaft
Space” and “Future Shaft Wall” on Exhibit 27, attached, on each applicable floor
of the Premises for the future installation of additional shaft walls and risers
for the tenants or occupants of floors beneath the applicable floor of the
Premises. Upon the giving of such notice, the designated areas on Exhibit 27
(the “Future Shaft Areas”) shall be treated as Common Areas. Tenant shall not
make any Alterations in the Future Shaft Areas and shall remove any of Tenant’s
property from the same upon reasonable prior notice from Landlord.

 

 

28.

TENANT PARKING

 

During the Term, Landlord shall provide Tenant with parking passes for use by
standard size automobiles and small utility vehicles in an amount equal to the
number of parking passes set forth in Section 10 of the Summary, which parking
passes shall pertain to the on-site and/or off-site, as the case may be, parking
facility (or facilities) which serve the Project. All such parking shall be on a
first-come, first-serve basis in common with others entitled to use the same.
Tenant’s continued right to use the parking passes is conditioned upon Tenant
abiding by all rules and regulations which are prescribed from time to time for
the orderly operation and use of the parking facility where the parking passes
provide access (including any sticker or other identification system established
by Landlord and the prohibition of vehicle repair and maintenance activities in
the parking facilities), and Tenant shall cooperate in seeing that any Tenant
Parties and Tenant visitors also comply with such rules and regulations.
Landlord shall not charge Tenant for such parking passes for unreserved spaces.
Tenant’s use of the parking passes for parking at the Project shall be at
Tenant’s sole risk and Tenant acknowledges and agrees that Landlord shall have
no liability whatsoever for damage to the vehicles of Tenant, its employees
and/or visitors, or for other personal injury or property damage or theft
relating to or connected with the parking rights granted herein or any of
Tenant’s, its employees’ and/or visitors’ use of the parking facilities.
Landlord shall have the right to assign its obligations under this Section 28 to
an affiliate of Landlord or a third-party parking manager or operator, in which
case Tenant shall make any payments due under this Section 28 directly to such
other entity.

 

 

29.

MISCELLANEOUS PROVISIONS

 

29.1Terms; Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

 

29.2Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of

 



-43-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.

 

29.3No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

 

29.4Modification of Lease. Should any current or prospective mortgagee or ground
lessor for the Building or Project require a modification of this Lease, which
modification will not cause an increased cost or expense to Tenant or in any
other way materially and adversely change the rights and obligations of Tenant
hereunder, then and in such event, Tenant agrees that this Lease may be so
modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor.

 

29.5Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord and Tenant shall attorn to such transferee.

 

 

29.6

Prohibition Against Recording. Landlord and Tenant agree not to record this
Lease.

 

29.7Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

 

29.8Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

 

29.9Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

 

29.10Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

 

29.11Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

 

29.12No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not expressly set forth
herein.

 

29.13Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Project. Neither Landlord, nor any of the Landlord Parties shall
have any personal liability therefor, and Tenant hereby expressly waives and
releases such personal liability on behalf of itself and all persons claiming
by, through or under Tenant. The limitations of liability contained in this
Section 29.13 shall inure to the benefit of Landlord’s and the Landlord Parties’
present and future

 



-44-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

partners, beneficiaries, officers, directors, trustees, shareholders, agents and
employees, and their respective partners, heirs, successors and assigns. Under
no circumstances shall any present or future partner of Landlord (if Landlord is
a partnership), or trustee or beneficiary (if Landlord or any partner of
Landlord is a trust), have any liability for the performance of Landlord’s
obligations under this Lease. Notwithstanding any contrary provision herein,
neither Landlord nor the Landlord Parties shall be liable under any
circumstances for consequential or indirect damages, including without
limitation injury or damage to, or interference with, Tenant’s business, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring.

 

29.14Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

 

29.15REIT. Tenant acknowledges that the Company, an affiliate of Landlord,
elects to be taxed as a real estate investment trust (a “REIT”) under the Code.
Tenant hereby agrees to modifications of this Lease required to retain or
clarify the Company’s status as a REIT, provided such modifications: (a) are
reasonable, (b) do not adversely affect in a material manner Tenant’s use of the
Premises as herein permitted, and (c) do not increase the Base Rent, Additional
Rent and other sums to be paid by Tenant or Tenant’s other obligations pursuant
to this Lease, or reduce any rights of Tenant under this Lease, then Landlord
may submit to Tenant an amendment to this Lease incorporating such required
modifications, and Tenant shall execute, acknowledge and deliver such amendment
to Landlord within ten (10) days after Tenant’s receipt thereof.

 

29.16Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

 

29.17Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, natural disasters, acts of war, terrorist acts,
pandemics, governmental action or inaction, inability to obtain services, labor,
or materials or reasonable substitutes therefor, governmental stay home orders,
civil commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure.

 

29.18Notices. All notices, demands, statements, designations, approvals or other
communications (collectively, “Notices”) given or required to be given by either
party to the other hereunder or by law shall be in writing, shall be (A) sent by
United States certified or registered mail, postage prepaid, return receipt
requested (“Mail”), (B) delivered by a nationally recognized overnight courier,
or (D) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 12 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, and to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant. Any Notice will be deemed given (i) three (3) days after
the date it is posted if sent by Mail, (ii) the date the overnight courier
delivery is made, or (iii) the date personal delivery is made. As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the addresses set forth in Section 13 of the Summary.

 

29.19Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

 



-45-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------



 

 

 



 

 

29.20Authority. If Tenant is a corporation, trust or partnership, Tenant hereby
represents and warrants that Tenant (a) is a duly formed and existing entity
qualified to do business in the State of Delaware and is qualified as a foreign
entity authorized to do business in the State of California and (b) has full
right and authority to execute and deliver this Lease, and (c) each person
signing on behalf of Tenant is authorized to do so.

 

29.21Attorneys’ Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party.

 

29.22Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the laws of the State of California. IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.

 

29.23Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

 

29.24Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 14 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party. The terms of this Section 29.24 shall survive the
expiration or earlier termination of the Lease Term. Landlord shall pay a
commission to the Brokers pursuant to a separate written agreement between
Landlord and the Brokers.

 

29.25Project or Building Name, Address and Signage. Landlord shall have the
right at any time to change the name and/or address of the Project or Building
and to install, affix and maintain any and all signs on the exterior and on the
interior of the Project or Building as Landlord may, in Landlord’s sole
discretion, desire. Tenant shall not use the name of the Project or Building or
use pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord.

 

29.26Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
Either party may execute this Lease using electronic signature technology (i.e.,
DocuSign or other similar electronic signature technology). Delivery by fax or
by electronic mail file attachment (e.g., portable document format or “.pdf”) of
any executed counterpart to this Lease will be deemed the equivalent of the
delivery of the original executed instrument.

 

29.27Confidentiality. Tenant acknowledges that the content of this Lease, any
information regarding the Building or Project received from Landlord, and any
related documents are confidential information. Tenant shall

 



-46-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

keep such confidential information strictly confidential and shall not disclose
such confidential information to any person or entity other than Tenant’s
financial, legal, and space planning consultants on a ‘need to know’ basis,
provided that such other parties are made aware of Tenant’s obligations under
this Section 29.27 and Tenant shall be responsible for any disclosure by such
parties in violation of this paragraph.

 

 

29.28

Development of the Project.

 

29.28.1Subdivision. Landlord reserves the right to subdivide all or a portion of
the Building or Project. Tenant agrees to execute and deliver, upon demand by
Landlord and in the form requested by Landlord, any additional documents needed
to conform this Lease to the circumstances resulting from a subdivision and any
all maps in connection therewith. Notwithstanding anything to the contrary set
forth in this Lease, the separate ownership of any buildings and/or Common Areas
by an entity other than Landlord shall not affect the calculation of Direct
Expenses or Tenant’s payment of Tenant’s Share of Direct Expenses.

 

29.28.2Construction of Property and Other Improvements. Tenant acknowledges that
portions of the Project may be under construction following Tenant’s occupancy
of the Premises, and that such construction may result in levels of noise, dust,
obstruction of access, etc. which are in excess of that present in a fully
constructed project. Tenant hereby waives any and all rent offsets or claims o
constructive eviction which may arise in connection with such construction.
However, Tenant hereby acknowledges that Landlord is currently renovating or may
during the Lease Term renovate, improve, alter, or modify (collectively, the
“Renovations”) the Project, the Building and/or the Premises. Landlord shall use
commercially reasonable efforts to complete any Renovations in a manner which
does not materially, adversely affect Tenant’s use of, or access to, the
Premises. Notwithstanding the foregoing, Tenant hereby agrees that such
Renovations shall in no way constitute a constructive eviction of Tenant nor
entitle Tenant to any abatement of Rent. Except as otherwise provided in this
Lease, Landlord shall have no responsibility and shall not be liable to Tenant
for any injury to or interference with Tenant’s business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant’s personal property or improvements resulting from the Renovations, or
for any inconvenience or annoyance occasioned by such Renovations, provided that
the foregoing shall not limit Landlord’s liability, if any, pursuant to
applicable law for personal injury and property damage to the extent caused by
the negligence or willful misconduct of Landlord, its agents, employees or
contractors.

 

29.29No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.

 

29.30Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables serving the
Premises (collectively, the “Lines”), provided that Tenant shall obtain
Landlord’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease. Tenant shall pay all costs in connection
therewith. Landlord reserves the right, upon notice to Tenant prior to the
expiration or earlier termination of this Lease, to require that Tenant, at
Tenant’s sole cost and expense, remove any Lines located in or serving the
Premises prior to the expiration or earlier termination of this Lease.

 

29.31Transportation Management. Tenant shall fully comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Project and/or the Building that do not adversely affect Tenant’s
parking rights hereunder, and in connection therewith, Tenant shall take
responsible action for the transportation planning and management of all
employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities.

 

 

 

 

 

-47-

 



-48-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

29.32Special Appurtenant Right. Tenant shall have the right in common with
others to connect to and use the following system:

 

(a) emergency generator (the “Special System”) located adjacent to the Building
in the approximate location depicted in Exhibit 29.32 attached hereto, subject
to the following conditions:

 

(1)Tenant’s use of the Special System shall be at Tenant’s sole risk to the
extent permitted pursuant to Applicable Laws (Landlord making no representation
or warranty regarding the sufficiency of the Special System for Tenant’s use);

 

(2)Tenant’s use of the Special System shall be undertaken by Tenant in
compliance with all Applicable Laws, including Environmental Laws, and Tenant
shall obtain any and all permits required in connection with such use by Tenant
(but Landlord shall obtain and maintain all required permits (e.g., APCD permit)
for the installation of the emergency generator);

 

(3)Landlord shall be responsible for connecting to the central distribution
point for the Special System in connection with the Tenant Improvements.

 

(4)The costs to operate and maintain the Special System shall be included in
Operating Expenses. Tenant use of the Special System shall not exceed Tenant’s
Share (i.e., 60% since Tenant will occupy 60% of the first floor of the
Building) of the capacity available to tenants of any such Special System;

 

 

(5)

The use of the Special System shall be subject to the Rules and Regulations.

 

(6)Tenant acknowledges and agrees that there are no warranties of any kind,
whether express or implied, made by Landlord or otherwise with respect to the
Special Systems or any services (if any) provided in the Special System, and
Tenant disclaims any and all such warranties.

 

(7)Tenant’s sole remedy for any breach or default by Landlord under this Section
29.32 beyond applicable notice and cure periods shall be to terminate the
provisions of this Section 29.32 and Tenant hereby, to the maximum extent
possible, knowingly waives the provisions of any law or regulation, now or
hereafter in effect that provides additional or other remedies to Tenant as a
result of any breach by Landlord hereunder or under any such law or regulation.

 

Landlord may, at its sole election and by prior written notice to Tenant, add
additional Special Systems to the Building in the future and make the same
available to all laboratory tenants, in which case such additional systems shall
be treated as Special Systems hereunder.

 



176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written as a sealed California instrument.

 

 

LANDLORD:

SAN DIEGO INSPIRE 2, LLC,

a Delaware limited liability company

 

 

By:

/s/ Jamison Peschel Name: Jamison Peschel Its: Authorized Signatory

 



TENANT:

 

ORGANOVO HOLDINGS, INC.,

a Delaware corporation,

 

By: /s/ Keith Murphy

 

Name: Keith Murphy

Its: Executive Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



-48-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

-49-

 



176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

EXHIBIT 1.1.1-1

 

PREMISES

 

 

[gzcn4mf11bc2000001.jpg]

 



EXHIBIT 1.1.1-1

-1-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

EXHIBIT 1.1.1-2

 

TENANT WORK LETTER

 

This Tenant Work Letter sets forth the terms and conditions relating to the
construction of the initial tenant improvements in the Premises. This Tenant
Work Letter is essentially organized chronologically and addresses the issues of
the construction of the Premises, in sequence, as such issues will arise during
the actual construction of the Premises. All references in this Tenant Work
Letter to Articles or Sections of “this Lease” shall mean the relevant portion
of the Lease to which this Tenant Work Letter is attached as Exhibit 1.1.1-2 and
of which this Tenant Work Letter forms a part, and all references in this Tenant
Work Letter to Sections of “this Tenant Work Letter” shall mean the relevant
portion of this Tenant Work Letter.

 

 

1.

LANDLORD’S INITIAL CONSTRUCTION IN THE PERMANENT PREMISES

 

1.1 Landlord Work.  Landlord shall, at Landlord’s sole cost and expense, cause
the construction,  renovation or installation of the demising and common
corridor work described on the attached Attachment 1 (collectively, the
“Landlord Work”). The Landlord Work, if and to the extent applicable, shall be
performed in a first- class, workmanlike manner.

 

 

2.

TENANT IMPROVEMENTS

 

2.1Tenant Improvements Allowance. Tenant shall be entitled to a tenant
improvement allowance (the “Tenant Improvements Allowance”) in the maximum
aggregate amount of $1,650,455.00 (i.e., $205.00 per rentable square foot of the
entire Premises initially leased hereunder) (the “Maximum Allowance Amount”) for
the hard costs and customary soft costs incurred by Landlord including, without
limitation out-of-pocket architectural and engineering fees and a five (5%)
project management fee payable to Landlord or its affiliates and permits,
relating to the initial design and construction of Tenant’s improvements which
are to be permanently affixed to the Premises in accordance with this Tenant
Work Letter (the “Tenant Improvements”). At least eight-five percent (85%) of
the Maximum Allowance Amount must be applied towards the hard costs of the
Tenant Improvements. For the avoidance of any doubt, the purchase and
installation of data and telecommunications cabling shall not be included in the
definition of Tenant Improvements and there shall not be any project management
fee payable with respect to costs and expenses related thereto. Landlord agrees
to keep Tenant advised as to the progress of the work by providing copies of the
Contractor’s applications for payment. The Tenant Improvements are described on
the allocation of responsibility attached as Attachment 2 (the “Base TI
Requirements”), and Landlord and Tenant acknowledge and agree that the Tenant
Improvements Allowance shall be utilized subject to and pursuant to this Tenant
Work Letter to construct the Tenant Improvements as described in the Base TI
Requirements. In no event shall Landlord be obligated to make disbursements
pursuant to this Tenant Work Letter in a total amount which exceeds the Maximum
Allowance (as it may be increased by the Additional Allowance below). All Tenant
Improvements for which the Tenant Improvements Allowance has been made available
shall be deemed Landlord’s property under the terms of the Lease.

 

2.2Disbursement of the Tenant Improvements Allowance. Except as otherwise set
forth in this Tenant Work Letter, the Tenant Improvements Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord’s reasonable disbursement process) for costs incurred by Landlord
related to the construction of the Tenant Improvements and for the following
items and costs (collectively, the “Tenant Improvements Allowance Items”): (i)
payment of the fees of the “Architect” as that term is defined in Section 3.1 of
this Tenant Work Letter in connection with the preparation and review of the
“Construction Documents”, as that term is defined in Section 3.1 of this Tenant
Work Letter; (ii) payment of the project management fee described above, (iii)
the cost of any changes to the Construction Documents or Tenant Improvements
required by all applicable building codes (the “Code”) enacted after approval of
the Construction Documents, (iv) costs payable to the Contractor and any
subcontractors, and (v) other costs incurred in connection with the Tenant
Improvements to the extent the same can be paid using the Tenant Improvements
Allowance pursuant to the specific provisions of this Tenant Work Letter.

 

Following the completion of the Tenant Improvements, Landlord shall disburse
funds remaining in the Tenant Improvements Allowance, if any, to reimburse
Tenant for Tenant’s out-of-pocket costs to purchase and install data and
telecommunications cabling in the Premises in one lump sum payment made within
forty-five (45) days after

 



EXHIBIT 1.1.1-2

-1-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

Tenant’s request if the following conditions have been fully satisfied: (a) no
Event of Default then exists, (b) Landlord shall have no reason to believe that
any work for which payment is requisitioned has not been properly completed, and
(c) Tenant shall have complied with any other reasonable requirements for
disbursement of Tenant Improvements Allowance Items that are comparable to
requirements applicable to disbursements of institutional construction loans,
such as the provision of mechanics lien waivers where applicable.
Notwithstanding anything herein to the contrary, the Tenant Improvements
Allowance must be requested by Tenant, if at all, in accordance with this
paragraph on or before the date that is one year following the Rent Commencement
Date, and any portion not requested by such date may no longer be utilized by
Tenant.

 

2.3Additional Allowance. Tenant shall, by written notice given to Landlord no
later than the Cost Proposal Delivery Date (as defined below), have the one-time
right to increase the amount of the Tenant Improvements Allowance by an amount
not to exceed $161,020.00 (i.e., $20.00 per rentable square foot of the
Premises) (the “Additional Allowance”). The Additional Allowance, if elected by
Tenant, shall be added to the Tenant Improvements Allowance and utilized on the
terms and conditions set forth herein with respect to the Tenant Improvements
Allowance (and the Maximum Allowance Amount shall be deemed to have been
increased accordingly). If Tenant gives the Allowance Increase Notice, Tenant
shall repay the Additional Allowance to Landlord in equal monthly installments
determined by amortizing the Additional Allowance over the remainder of the
initial term of the Lease, together with interest at eight percent (8%) per
annum (such monthly payments, the “Supplemental Rent”), on the first calendar
day of each month commencing on the Rent Commencement Date and continuing
thereafter during the remainder of the initial term of the Lease with Tenant’s
regular payments of Base Rent (and the parties shall enter into an amendment to
the Lease to confirm the same promptly following the giving of the Additional
Allowance Notice).

 

 

3.

CONSTRUCTION DOCUMENTS

 

3.1Selection of Architect/Construction Documents. Landlord shall cause
Landlord’s design/build contractor to retain McFarlane Architects, Inc.
(collectively, the “Architect”) as subcontractors to prepare the “Construction
Documents”, as that term is defined in this Section 3.1 for the Tenant
Improvements, together with the consulting engineers selected by the Architect
and reasonably approved by Landlord. Landlord may cause Landlord’s design/build
contractor to retain another Architect or Architects from time to time,
provided, however, that any such other Architects shall be subject to Tenant’s
reasonable approval. The plans and drawings to be prepared by Architect
hereunder shall be known collectively as the “Construction Documents”. All
Construction Documents shall comply with the drawing format and specifications
as determined by Landlord, and shall be subject to Landlord’s and Tenant’s
approval. Tenant may hire an architectural firm reasonably approved by Landlord
to conduct a peer review, and the fees associated with this peer review shall be
paid solely by Tenant.

 

Landlord has no obligation to approve or perform any Tenant Change or any Tenant
Improvements not shown on the plans previously approved by Landlord and Tenant
or reasonably inferable therefrom if, in Landlord’s reasonable judgment, such
Tenant Improvements (i) would delay completion of the Tenant Improvements beyond
June 30, 2021 unless Tenant agrees in writing that such work constitutes a
Tenant Delay and Landlord and Tenant agree in writing to the amount of such
Tenant Delay, (ii) would delay completion of the Landlord Work beyond June 30,
2021 unless Tenant agrees in writing that such work constitutes a Tenant Delay
and Landlord and Tenant agree in writing to the amount of such Tenant Delay;
(iii) would materially increase the cost of performing any other work in the
Building, unless in each case Tenant agrees to pay such costs based on
Landlord’s Change Estimate Notice (as defined below), (iv) are incompatible with
the design, quality, equipment or systems of the Building or otherwise require a
change to the existing Building systems or structure, each in a manner that
would not otherwise be required in connection with the improvements contemplated
by the Fit Plan (as defined below), (v) is not consistent with the Building, or
(vi) otherwise do not comply with the provisions of the Lease.

 

3.2Final Space Plan. Tenant has approved the preliminary space plan prepared by
the Architect, on behalf of the Contractor, attached as Attachment 3 hereto (the
“Fit Plan”). On or before the date set forth in Attachment 4 attached hereto,
Landlord shall use commercially reasonable efforts to cause the Contractor to
have the Architect prepare a space plan for Tenant for the Premises which space
plan shall be reasonably consistent with the Fit Plan and shall include a layout
and designation of all labs, offices, rooms and other partitioning, their
intended use, and equipment to be contained therein, and shall deliver the space
plan to Landlord and Tenant for their approval. Landlord and Tenant shall review
and provide any changes to the space plan within five (5) business days of
receipt thereof

 



EXHIBIT 1.1.1-2

-2-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

(and if Tenant shall fail to object thereto within such five (5) business day
period, then such space plan shall be deemed approved by Tenant). and Landlord
shall use reasonable efforts to cause the Architect prepare and circulate a
modified plan within five (5) business days of its receipt of any requested
changes from Tenant or Landlord. Such process of submittal and response within
the time frame specified in the preceding sentence shall continue until each of
Landlord and Tenant gives written approval to such space plan, with the
understanding the Final Space Plan shall be approved no later than the date set
forth for such approval on Attachment 4. Once Landlord and Tenant approve the
final space plan, the space plan shall be considered final (the “Final Space
Plan”).

 

3.3Construction Documents. On or before the date set forth in Attachment 4,
Landlord shall use commercially reasonable efforts to cause Landlord’s
design/build contractor to cause the Architect to complete final Construction
Documents consistent with the Final Space Plan and shall submit the same to
Landlord and Tenant for their approval. Landlord and Tenant shall review and
provide any changes to the construction documents within five

(5)business days of receipt thereof, and Landlord shall use reasonable efforts
to cause the Architect to prepare and circulate modified documents within five
(5) business days of its receipt of any requested changes from Tenant or
Landlord. Such process of submittal and response within the time frame specified
in the preceding sentence shall continue until each of Landlord and Tenant gives
written approval to such documents, and the Construction Documents shall be
considered final once approved by Landlord and Tenant, with the understanding
the Construction Documents shall be approved no later than the date set forth
for such approval on Attachment 4. In no event may either Tenant or Landlord
require any changes that are inconsistent with the Final Space Plan. The
Construction Documents shall comply with Applicable Laws existing on the date of
this Tenant Work Letter and which may be enacted prior to Tenant’s approval of
completed Construction Documents. Subject to the provisions of Sections 3.1 and
5.4 of this Work Letter, Tenant may, from time to time, by written order to
Landlord on a form reasonably specified by Landlord (“Tenant Change”), request a
change in the Tenant Improvements shown on the Construction Documents, which
approval shall not be unreasonably withheld or conditioned, and shall be granted
or denied within five (5) business days after delivery of such Tenant Change to
Landlord. The Over-Allowance Amount shall be adjusted for any Tenant Change as
further contemplated by Section 5.4, below.

 

3.4Permits. The Construction Documents as approved (or deemed approved) pursuant
to Section 3.3 shall be the “Approved Working Drawings”. Following Tenant’s
approval or deemed approval of the Cost Proposal, as described below, Landlord
shall promptly thereafter submit or cause to be submitted, the Approved Working
Drawings to the appropriate municipal authorities for all applicable building
permits necessary to allow “Contractor”, as that term is defined in Section 4.1,
below, to commence and fully complete the construction of the applicable Tenant
Improvements (the “Permits”).

 

3.5Time Deadlines. The applicable dates for approval of items, plans and
drawings as described in this Section 3, Section 4 below, and in this Tenant
Work Letter are set forth and further elaborated upon in Attachment 4 (the “Time
Deadlines”) attached hereto.

 

 

4.

CONSTRUCTION OF THE TENANT IMPROVEMENTS

 

4.1Contractor. A design/build contractor designated by Landlord and approved by
Tenant (“Contractor”) shall construct the Tenant Improvements. Tenant
acknowledges that JB Pacific is approved as the initial Contractor.

 

4.2Cost Proposal. After the Approved Working Drawings are approved by Landlord
and Tenant, Landlord shall provide Tenant with a cost proposal (or cost
proposals) in accordance with the Approved Working Drawings, which cost
proposal(s) shall include, as nearly as possible, the cost of all Tenant
Improvements Allowance Items to be incurred by Tenant in connection with the
design and construction of the Tenant Improvements and shall include a so-called
guaranteed maximum price proposal from Landlord’s Contractor (collectively, the
“Cost Proposal”), which Cost Proposal shall include, among other things, the
Contractor’s fee, general conditions, and a reasonable contingency. The Cost
Proposal may include early trade release packages for long lead time matters
such as mechanical equipment. In connection with the Cost Proposal, Landlord
shall cause the Contractor to solicit at least three bids from each
subcontractor trade for which the total cost is expected to exceed $10,000.
Tenant shall have the right to propose one subcontractor to be included in the
bidding for each trade, subject to Landlord’s reasonable approval. Landlord will
consult with Tenant prior to approving the subcontractors to whom it will be bid
and Tenant

 



EXHIBIT 1.1.1-2

-3-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

may review bid packages at Tenant’s request. In the case of each bid request,
Landlord will accept the lowest responsible bid, unless Landlord and Tenant
reasonably determine otherwise. Tenant shall approve and deliver the Cost
Proposal to Landlord within five (5) business days of the receipt of the same
(and if Tenant fails to comment on the Cost Proposal within such five (5)
business day period then Tenant shall be deemed to have approved the Cost
Proposal), provided, however, Tenant shall have the right to request Tenant
Changes to the Approved Working Drawings within such five (5) business days,
following its receipt of the Cost Proposal for the purpose of value engineering
(in which event Landlord will cause its contractor to provide a new Cost
Proposal to Landlord and Tenant following its receipt and approval of modified
drawing showing such Tenant Change (such approval not to be unreasonably
withheld, conditioned or delayed)). Upon Tenant’s approval, or deemed approval,
of a Cost Proposal by Landlord, Landlord shall be released by Tenant to cause
the Contractor to purchase the items set forth in the Cost Proposal and to
commence the construction relating to such items. The date on which Tenant
approves or is deemed to approve the Cost Proposal shall be known hereafter as
the “Cost Proposal Delivery Date”.

 

 

4.3

Construction of Tenant Improvements by Contractor.

 

4.3.1Over-Allowance Amount. On the Cost Proposal Delivery Date, Tenant shall
deliver to Landlord cash in an amount (the “Over-Allowance Amount”), if any,
equal to fifty percent (50%) of the difference between (i) the amount of the
Cost Proposal and (ii) the amount of the remaining unutilized Tenant
Improvements Allowance. The Over-Allowance Amount shall be disbursed by Landlord
following the disbursement of any then remaining portion of the Tenant
Improvements Allowance, and such disbursement shall be pursuant to the same
procedure as the Tenant Improvements Allowance. The remaining fifty percent
(50%) of the Over-Allowance Amount shall be paid by Tenant to Landlord once the
Tenant Improvements Allowance is expended (i.e. prior to Landlord’s use of the
first installment of the Over-Allowance Amount). In the event that, after the
applicable Cost Proposal Delivery Date, any revisions, changes, or substitutions
shall be made to the Construction Documents or the Tenant Improvements, then,
subject to Section 5.4 below, to the extent that the amount of the Cost Proposal
plus any additional costs which arise in connection with such revisions, changes
or substitutions or any other additional costs exceeds the sum of the Tenant
Improvements Allowance and any Over-Allowance Amounts previously funded by
Tenant, such excess costs shall be paid by Tenant to Landlord immediately upon
Landlord’s request as an addition to the Over- Allowance Amount (whether or not
the Tenant Improvements Allowance has then been fully used). Unless otherwise
agreed by the parties, all Tenant Improvements paid for by the Over-Allowance
Amount shall be deemed Landlord’s property under the terms of the Lease. Tenant
hereby acknowledges and agrees that Tenant shall be responsible for all costs
associated with the Tenant Improvements to the extent the same exceed the Tenant
Improvements Allowance (notwithstanding the content of the Cost Proposal).

 

4.3.2Landlord’s Retention of Contractor. Except as provided in Section 2,
Landlord shall independently retain Contractor to construct the Tenant
Improvements in accordance with the applicable Approved Working Drawings and the
applicable Cost Proposal. Tenant shall be entitled to review Landlord’s
construction contract with the Contractor upon Tenant’s written request.
Landlord shall manage the Contractor in its performance of the construction work
and endeavor to oversee the Contractor’s performance of its work to protect
Tenant from construction defects.

 

 

5.

COMPLETION OF THE TENANT IMPROVEMENTS; LEASE COMMENCEMENT DATE

 

 

5.1Substantial Completion. Landlord shall give Tenant at least ten (10) days
prior written notice of the date that Landlord reasonably anticipates that the
Landlord Work and Tenant Improvements will be Substantially Complete (as defined
below); provided, however, Landlord’s failure to accurately estimate such date
shall in no event affect the actual date of Substantial Completion or any other
obligations of Landlord or Tenant hereunder. For purposes of this Lease,
“Substantial Completion” shall occur upon the completion of the last of the
following to occur:

(i)the completion of construction of the Landlord Work and the Tenant
Improvements substantially pursuant to the Approved Working Drawings for such
Tenant Improvements (each as reasonably determined by Landlord), with the
exception of any punch list items which do not impair Tenant’s ability to occupy
the Premises for their contemplated use, (ii) the acquisition of a certificate
of occupancy or its legal equivalent allowing occupancy of the Premises (a “Sign
Off”), (iii) all base building systems are operational and fully-commissioned
except to the extent affected by the Tenant Improvements, which commissioning
shall be part of the punchlist described below, (iv) delivery of the

 



EXHIBIT 1.1.1-4

-2-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

Premises to Tenant, and (v) delivery of a certificate of substantial completion
from the Architect on behalf of the Contractor confirming the matters set forth
in the foregoing clause (i). In the event that the Sign Off is not a final
certificate of occupancy, Landlord shall diligently prosecute the work necessary
to achieve a certificate of occupancy (or its legal equivalent) and use
commercially reasonable efforts to obtain such certificate of occupancy (or its
legal equivalent) as soon as reasonably practicable following Substantial
Completion.

 

5.2Delay of the Substantial Completion of the Permanent Premises. Except as
provided in this Section 5.2, the Rent Commencement Date shall occur as set
forth in the Lease and Section 5.1 above. Each of the following shall constitute
a “Tenant Delay” to the extent such matter actually causes a delay in
Substantial Completion and cannot reasonably be avoided without additional cost:

 

 

5.2.1

Tenant’s failure to comply with the Time Deadlines;

 

5.2.2Tenant’s failure to timely approve any matter requiring Tenant’s approval
within the time periods set forth herein (which, for avoidance of doubt, shall
mean any period longer than five (5) business days or such shorter time period
as may be required hereunder) except to the extent that Tenant is deemed to
consent to any such request for approval in accordance with the terms of this
Work Letter;

 

5.2.3A breach by Tenant of the material terms of this Tenant Work Letter or the
Lease (provided that Landlord shall provide Tenant prior written notice
specifying the nature of the breach and resulting delay under this Section
5.2.3);

 

 

5.2.4

Any Tenant Change (including value engineering changes described in Section 4.2
above);

 

5.2.5Tenant’s insistence on materials, components, finishes or improvements
which are not available in a commercially reasonable time given the anticipated
date of Substantial Completion, as set forth in the Lease, after having been
informed, in writing, by Landlord that such materials, components, finishes or
improvements will cause a delay in completion of the Tenant Improvements; or

 

5.2.6Any other act or omission of Tenant or anyone acting by, through or under
Tenant that causes a delay in construction work or any process described in this
Tenant Work Letter (provided that Landlord shall provide Tenant prior written
notice specifying the nature of the acts or omissions giving rise to the delay
and the resulting delay under this Section 5.2.6); and/or

 

5.2.7Any act or omission of Tenant or anyone acting by, through or under Tenant
that causes a delay in the issuance of the Sign Off (provided that Landlord
shall provide Tenant prior written notice specifying the acts or omissions
giving rise to the delay and the resulting delay under this Section 5.2.7).

 

Upon any Tenant Delay, notwithstanding anything to the contrary set forth in the
Lease or this Tenant Work Letter and regardless of the actual date of the
Substantial Completion, the date of the Substantial Completion shall be deemed
to be the date the Substantial Completion of the Permanent Premises would have
occurred if no Tenant delay or delays, as set forth above, had occurred and the
Rent Commencement Date shall be deemed to have occurred accordingly. Any
increased costs of the Tenant Improvements resulting from Tenant Delay shall be
shall be paid by Tenant to Landlord immediately upon Landlord’s request as an
addition to the Over-Allowance Amount.

 

Landlord and Tenant have agreed to determine the length of any Tenant Delay as
follows:

 

(i) any delays pursuant to Sections 5.2.1 and 5.2.2 in the definition of Tenant
Delay shall be equal to one (1) day for each day that the applicable Tenant
Delay continues beyond the applicable time period required under this Lease, and
(ii) with respect to any other Delay, Landlord shall notify Tenant in writing of
the claimed estimated length of such Tenant Delay within ten (10) business days
after its occurrence and Tenant may elect by written notice delivered to the
other within ten (10) business days thereafter to dispute the claimed estimated
Delay. Unless such estimate is disputed by written notice delivered within such
ten (10) business day period, the length of such Delay shall be no less the
claimed estimated Delay.

 



EXHIBIT 1.1.1-2

-5-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

5.3Walk-through and Punchlist. After the Tenant Improvements are Substantially
Completed and prior to Tenant’s move-in into the Premises, following two (2)
days’ advance written notice from Tenant to Landlord, Landlord shall cause the
Contractor to inspect the Premises with a representative of Tenant and complete
a punch list of unfinished items of the Tenant Improvements. After Landlord and
Tenant have mutually agreed upon the punch list, authorized representatives for
Landlord and Tenant shall execute said punch list. The items listed on such
punch list shall be completed by the Contractor within thirty (30) days after
the approval of such punch list or as soon thereafter as reasonably practicable,
provided that in the event a punch list item reasonably requires longer than
thirty

(30) days to complete, then Landlord shall cause Contractor to commence the
completion of such particular item within thirty (30) days and diligently pursue
the same to completion. The terms of this Section 5.3 will not affect the
occurrence of the Substantial Completion of the Premises or the occurrence of
the Rent Commencement Date.

 

5.4Tenant Changes. Landlord may, but shall not be obligated to, approve any
Tenant Change on the condition that Tenant shall pay in full, in advance (or
cause to be paid in full from the Tenant Improvements Allowance), any and all
additional costs or expenses associated with the approval of said Tenant Change.
If Tenant shall request any Tenant Change, Landlord shall provide Tenant in
writing (a “Landlord’s Change Estimate Notice”) the estimated costs of design
and/or construction of the Tenant Improvements or Landlord Work that Landlord
determines will be incurred as a consequence of such Tenant Change on an order
of magnitude basis and shall provide Tenant with the estimated Tenant Delay, if
any, on account of such proposed Tenant Change. Tenant shall, within three
Business Days following receipt of Landlord’s Change Estimate Notice, notify
Landlord in writing whether it desires to proceed with the applicable Tenant
Change or withdraw such Tenant Change. Tenant’s failure to respond in such three
Business Day period shall be deemed to be a withdrawal of the applicable Tenant
Change. The cost of any Tenant Change shall be determined on a net basis; i.e.
taking into account the savings, if any, resulting from such Tenant Change. To
the extent that there is no remaining unutilized Tenant Improvements Allowance,
the Over- Allowance Amount shall be adjusted for any Tenant Change. If and to
the extent that Landlord initiates any change orders in the Tenant Improvements,
such change orders shall be at Landlord’s sole cost and expense to the extent
that the net cost of such changes exceed the costs that would have been incurred
but for such change. Without limiting the generality of any provisions of this
Tenant Work Letter, Tenant acknowledges that any extension of time due to a
Tenant Change will not cause an extension of any Rent Commencement Date.
Landlord shall be authorized to proceed with work described in a Tenant Change
upon receipt of Tenant’s notice to proceed following the giving of Landlord’s
Change Estimate Notice.

 

5.5Delay Not Caused by Parties. Neither Landlord nor Tenant shall be considered
to be in default of the provisions of this Tenant Work Letter for delays in
performance due to Force Majeure.

 

5.6Warranty. Except for uncompleted items of Tenant Improvements specified in
the punchlist described in Section 5.3 above, and for latent defects, Tenant
shall be deemed to have accepted all elements of Tenant Improvements on the date
of Substantial Completion. In the case of a dispute concerning the completion of
items of Tenant Improvements specified in the punchlist, such items shall be
deemed completed and accepted by Tenant upon the delivery to Tenant of a
certificate of the Architect on behalf of the Contractor that such items have
been completed unless the certification reasonably is disputed by Tenant by a
notice to Landlord given within ten (10) business days of Landlord’s delivery of
the certification to Tenant. In the case of latent defects in Tenant
Improvements appearing after the Rent Commencement Date, Tenant shall be deemed
to have waived any claim for correction or cure thereof on the date that is
eleven (11) months following the date of Substantial Completion of the
applicable work if Tenant has not then given notice of such defect to Landlord.
For the purposes of this Lease, “latent defects” shall mean defects in the
construction of the Landlord Work that are not readily observable by visible
inspection at the time the punchlist is prepared or cannot be ascertained by
reason of seasonality. Landlord shall cause Landlord’s contractor so to remedy,
repair or replace any such latent defects identified by Tenant within the
foregoing time periods, together with any damage caused to the Landlord Work on
account of such defects, such action to occur as soon as practicable during
normal working hours and so as to avoid any unreasonable interruption of
Tenant’s use of the Permanent Premises. If timely and adequate notice has been
given and if Landlord has other guarantees, contract rights, or other claims
against contractors, materialmen, architects, suppliers or manufacturers with
respect to the Tenant Improvements or any portion thereof, Landlord shall also
exercise commercially reasonable efforts to enforce such guarantees or contract
rights for Tenant’s benefit upon its request. The foregoing shall constitute
Landlord’s entire obligation with respect to all latent defects in the Tenant
Improvements.

 



EXHIBIT 1.1.1-6

-2-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

5.7Delivery. Landlord’s failure to Substantially Complete the Landlord Work or
Tenant Improvements on or before the Estimated Delivery Date, or to
substantially complete any element of the Landlord Work or Tenant Improvements
by any particular time, shall not give rise to any liability of Landlord
hereunder, shall not constitute Landlord’s default, and shall not affect the
validity of this Lease, except as expressly provided in this Section 5.7.

 

 

6.

MISCELLANEOUS

 

6.1    Tenant’s Entry Into the Permanent Premises Prior to Substantial
Completion. Provided that Tenant and its agents do not interfere with
Contractor’s work in the Building and the Premises, Contractor shall allow
Tenant access to the Premises prior to Substantial Completion for the purpose of
Tenant installing Tenant’s furniture, fixtures and equipment (including Tenant’s
data and telephone equipment) in the Premises. Prior to Tenant’s entry into the
Premises as permitted by the terms of this Section 6.1, Tenant shall submit a
schedule to Landlord and Contractor, for their approval, which schedule shall
detail the timing and purpose of Tenant’s entry. Tenant’s entry pursuant to this
Section 6.1 shall be subject to all applicable provisions of the Lease other
than the obligation to pay Base Rent and Additional Rent for Tenant’s Share of
Direct Expenses.

 

As a condition to Tenant’s entry into the Premises prior to the Rent
Commencement Date, Tenant shall comply with and perform, and shall cause its
employees, agents, contractors, subcontractors, material suppliers and laborers
to comply with and perform, all of Tenant’s insurance and indemnity obligations
and other obligations governing the conduct of Tenant at the Property under this
Lease.

 

Any independent contractor of Tenant (or any employee or agent of Tenant)
performing any work or inspections in the Premises prior to the Rent
Commencement Date shall be subject to all of the terms, conditions and
requirements contained in the Lease (including without limitation the provisions
of Article 10) and, prior to such entry, Tenant shall provide Landlord with
evidence of the insurance coverages required pursuant to Article 10. Tenant and
any Tenant contractor performing any work or inspections in the Premises prior
to the Rent Commencement Date shall use reasonable efforts not to interfere in
any way with construction of, and shall not damage the Landlord Work or the
common areas or other parts of the Building. Neither Tenant, nor any Tenant
contractor performing any work or inspections in the Premises prior to the Rent
Commencement Date shall cause any labor disharmony, and Tenant shall be
responsible for all costs required to produce labor harmony in connection with
an entry under this Section

6.1. Without limiting the generality of the foregoing, to the extent that the
commencement or performance of Landlord Work or Tenant Improvements is delayed
on account in whole or in part of any act or negligent omission, neglect, or
default by Tenant or any Tenant contractor, then such delay shall constitute a
Tenant Delay as provided in Section 5.2 above.

 

Any requirements of any Tenant contractor performing any work or inspections in
the Premises prior to the Rent Commencement Date for services from Landlord or
Landlord’s contractor, such as hoisting, electrical or mechanical needs, shall
be paid for by Tenant and arranged between such Tenant contractor and Landlord
or Landlord’s contractor based on the actual, reasonable cost thereof determined
on a time and materials basis. Should the work of any Tenant contractor
performing any work or inspections in the Premises prior to the Rent
Commencement Date depend on the installed field conditions of any item of
Landlord Work or Tenant Improvements, such Tenant contractor shall ascertain
such field conditions after installation of such item of Landlord Work or Tenant
Improvements, provided, however, both parties shall cooperate with each other in
order to maximize cost and scheduling efficiencies wherever reasonably
practicable so long as Landlord is not delayed in the performance of the Tenant
Improvements or Landlord Work or required to incur any additional expense not
borne by Tenant hereunder. Neither Landlord nor Landlord’s contractor shall ever
be required or obliged to alter the method, time or manner for performing
Landlord Work or Tenant Improvements or work elsewhere in the Building, on
account of the work of any such Tenant contractor. Tenant shall cause each
Tenant contractor performing work on the Premises prior to the Rent Commencement
Date to clean up regularly and remove its debris from the Premises and Building.
Any work performed by Tenant pursuant to this Section 6.1 shall be performed in
accordance with the applicable provisions of Article 8 of the Lease.

 

6.2Tenant’s Representative.  Tenant has designated as its sole representative
with respect to the matters set forth in this Tenant Work Letter, who, until
further notice to Landlord, shall have full authority and responsibility to act
on behalf of the Tenant as required in this Tenant Work Letter.

 



EXHIBIT 1.1.1-2

-7-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

6.3Landlord’s Representative. Landlord has designated Peter Fritz as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of Landlord as required in this Tenant Work
Letter.

 

6.4Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days.

 



EXHIBIT 1.1.1-8

-2-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

ATTACHMENT 1

 

LANDLORD WORK

 

 

 

Installation of a newly acquired emergency generator to serve the first floor of
the Building.

 



EXHIBIT 1.1.1-2

-9-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

ATTACHMENT 2

 

BASE TI REQUIREMENTS

 

 

 

 

 

When this Attachment 2 is available, Tenant agrees to initial Attachment 2 and
Tenant agrees that it will be added to this Lease as a “slip sheet.”

 



EXHIBIT 1.1.1-10

-2-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

ATTACHMENT 3

 

FIT PLAN

 

[gzcn4mf11bc2000002.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 1.1.1-2

-11-

 



176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

ATTACHMENT 4

 

CONSTRUCTION SCHEDULE/TIMELINE

 

 

 

When this Attachment 4 is available, Tenant agrees to initial Attachment 4 and
Tenant agrees that it will be added to this Lease as a “slip sheet.”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 1.1.1-2

-12-

 



176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

EXHIBIT 2.1

 

FORM OF NOTICE OF LEASE TERM DATES

 

 

To:



 

 

 

 

Re:Lease dated , 20     between , a

(“Landlord”),   and ,   a (“Tenant”)

 

 

 

Gentlemen:



concerning Suite on floor(s) of the building located at [INSERT BUILDING
ADDRESS].

 

 

In accordance with the Lease (the “Lease”), we wish to advise you and/or confirm
as follows:

 

 

1.

The Lease Term shall commence on or has commenced on for a term of

ending on .

 

 

2.

The Rent Commencement Date occurred on .

 

 

3.

Your rent checks should be made payable to at .

 

 

“Landlord”:

 

SAN DIEGO INSPIRE 2, LLC,

a Delaware limited liability company

 

 

By:

Its:  

 

 

 

Agreed to and Accepted as of , 20_ .

 

“Tenant”:

 



a

 

 

By:

Its:

 

 



EXHIBIT 5.2

-1-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

EXHIBIT 5.2

 

RULES AND REGULATIONS

 

 

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

 

1.Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed. If Tenant shall affix additional locks on doors then Tenant shall
furnish Landlord with copies of keys or pass cards or similar devices for said
locks. Tenant shall bear the cost of any lock changes or repairs required by
Tenant. Initial keys will be furnished by Landlord for the Premises, and any
additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.

 

2.All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises.

 

3.Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Building. Tenant, its employees and agents must
be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register. Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building. Landlord will furnish passes to persons for
whom Tenant requests same in writing. Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons. Landlord and its agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.

 

4.No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates. Landlord shall have the right to prescribe
the weight, size and position of all safes and other heavy property brought into
the Building and also the times and manner of moving the same in and out of the
Building. Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property in any case. Any damage to any part of the Building,
its contents, occupants or visitors by moving or maintaining any such safe or
other property shall be the sole responsibility and expense of Tenant.

 

5.No furniture, packages, supplies, equipment or merchandise will be received in
the Building or carried up or down in the elevators, except between such hours,
in such specific elevator and by such personnel as shall be designated by
Landlord.

 

6.The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

 



EXHIBIT 2.1

-1-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

7.No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
the prior written consent of Landlord. Tenant shall not disturb, solicit,
peddle, or canvass any occupant of the Project and shall cooperate with Landlord
and its agents of Landlord to prevent same.

 

8.The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

 

9.Discharge of industrial sewage to the Building plumbing system shall only be
permitted if Tenant, at its sole expense, shall have obtained all necessary
permits and licenses therefor, including without limitation permits from state
and local authorities having jurisdiction thereof.

 

10.Tenant shall not overload the floor of the Premises, nor mark, drive nails or
screws, or drill into the partitions, woodwork or drywall or in any way deface
the Premises or any part thereof without Landlord’s prior written consent;
provided, however, that Landlord’s prior written consent shall not be required
for the hanging of normal and customary office artwork and personal items.
Tenant shall not purchase spring water, ice, towel, linen, maintenance or other
like services from any person or persons not included on an approved list that
Landlord shall provide to Tenant upon request. Landlord reserves the right to
have Landlord’s structural engineer review Tenant’s floor loads on the Building
at Landlord’s expense, unless such study reveals that Tenant has exceeded the
floor loads, in which case Tenant shall pay the cost of such survey.

 

11.Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.

 

12.Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline or other inflammable or combustible fluid,
chemical, substance or material.

 

13.Tenant shall not without the prior written consent of Landlord use any method
of heating or air conditioning other than that supplied by Landlord.

 

14.Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or interfere
with other tenants or those having business therein, whether by the use of any
musical instrument, radio, phonograph, or in any other way. Tenant shall not
throw anything out of doors, windows or skylights or down passageways.

 

15.Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals, birds, aquariums, or, except in areas designated by
Landlord, bicycles or other vehicles.

 

16.No cooking shall be done or permitted on the Premises, nor shall the Premises
be used for the storage of merchandise, for lodging or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and visitors, provided that such use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.

 

17.The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord. Tenant shall not engage or pay any employees on the
Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.

 



EXHIBIT 5.2

-2-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

18.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

 

19.Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.

 

20.Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

 

21.Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in San Diego,
California without violation of any law or ordinance governing such disposal.
All trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.

 

22.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

23.Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord, and while in the Building and outside of the
Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

 

24.No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes. All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord. Tenant shall abide by Landlord’s
regulations concerning the opening and closing of window coverings which are
attached to the windows in the Premises, if any, which have a view of any
interior portion of the Building or Building Common Areas.

 

25.The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

 

26.Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to Landlord.

 

27.No smoking is permitted in the Building or on the Project. Tenant must comply
with the State of California “No-Smoking” law set forth in California Labor Code
Section 6404.5, and any local “No-Smoking” ordinance which may be in effect from
time to time and which is not superseded by such state law.

 

28.Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project. Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof. Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third

 



EXHIBIT 5.2

-3-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

party, and Tenant shall, in addition to its other insurance obligations under
this Lease, obtain its own insurance coverage to the extent Tenant desires
protection against losses related to such occurrences. Tenant shall cooperate in
any reasonable safety or security program developed by Landlord or required by
law.

 

29.All non-standard office equipment of any electrical or mechanical nature
shall be placed by Tenant in the Premises in settings approved by Landlord, to
absorb or prevent any vibration, noise and annoyance.

 

30.Tenant shall not use in any space or in the public halls of the Building, any
hand trucks except those equipped with rubber tires and rubber side guards.

 

31.No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.

 

32.No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

 

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 



EXHIBIT 5.4

-2-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

EXHIBIT 5.3.1.1

 

SOVA Science District

 

ENVIRONMENTAL QUESTIONNAIRE

 

 

ENVIRONMENTAL QUESTIONNAIRE

FOR COMMERCIAL AND INDUSTRIAL PROPERTIES

 

Property Name:

 

Property Address:

 

Instructions: The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location. Please print clearly and attach additional sheets as
necessary.

 

1.0PROCESS INFORMATION

 

Describe planned use, and include brief description of manufacturing processes
employed.

 



 

 

 

 

2.0

HAZARDOUS MATERIALS

 

Are hazardous materials used or stored? If so, continue with the next question.
If not, go to Section 3.0.

 

 

2.1

Are any of the following materials handled on the Property?Yes No

 

(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.) If so, complete this
section. If this question is not applicable, skip this section and go on to
Section 5.0.

 

Explosives

Fuels

Oils

Solvents

Oxidizers

Organics/Inorganics

Acids

Bases

Pesticides

Gases

PCBs

Radioactive Materials

Other (please specify)

 

 

 

 

2-2.

If any of the groups of materials checked in Section 2.1, please list the
specific material(s), use(s), and quantity of each chemical used or stored on
the site in the Table below. If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each category
separately.

 

 

Material

Physical State (Solid, Liquid, or Gas)

Usage

Container Size

Number of Containers

Total Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



EXHIBIT 5.3.1.1

-1-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

 

2-3.

Describe the planned storage area location(s) for these materials. Please
include site maps and drawings as appropriate.

 

 



 

 

 

 

3.0

HAZARDOUS WASTES

 

Are hazardous wastes generated?Yes No

 

If yes, continue with the next question. If not, skip this section and go to
Section 4.0.

 

 

3.1

Are any of the following wastes generated, handled, or disposed of (where
applicable) on the Property?

 

Hazardous wastesIndustrial Wastewater Waste oilsPCBs

Air emissionsSludges

Regulated WastesOther (please specify)

 

3-2.List and quantify the materials identified in Question 3-1 of this section.

 

WASTE GENERATED

RCRA listed Waste?

 

SOURCE

APPROXIMATE MONTHLY QUANTITY

WASTE CHARACTERIZATION

 

DISPOSITION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3-3.

Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, if applicable). Attach separate pages as
necessary.

 

 

Transporter/Disposal Facility Name

Facility Location

Transporter (T) or Disposal (D) Facility

Permit Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3-4.

Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the environment?Yes No

 

 

3-5.If so, please describe.

 



 

 

 

 

4.0

USTS/ASTS

 

 

4.1

Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?Yes No

 

 

If not, continue with Section 5.0. If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection/spill
prevention measures. Please attach additional pages if necessary.

 



EXHIBIT 5.3.1.1

-2-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

 

Capacity

 

Contents

Year Installed

Type (Steel, Fiberglass, etc.)

Associated Leak Detection / Spill Prevention Measures*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Note:

The following are examples of leak detection / spill prevention measures:
Integrity testingInventory reconciliationLeak detection system Overfill spill
protectionSecondary containmentCathodic protection

 

 

4-2.Please provide copies of written tank integrity test results and/or
monitoring documentation, if available.

 

 

4-3.

Is the UST/AST registered and permitted with the appropriate regulatory
agencies?Yes No If so, please attach a copy of the required permits.

 

 

 

4-4.

If this Questionnaire is being completed for a lease renewal, and if any of the
USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.

 

 



 

 

 

 

4-5.

If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the Property?Yes No

 

 

If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

 

 

4-6.

For Lease renewals, are there any above or below ground pipelines on site used
to transfer chemicals or wastes?Yes No

 

 

For new tenants, are installations of this type required for the planned
operations?

 

Yes No

 

If yes to either question, please describe.

 



 

 

 

 

5.0

ASBESTOS CONTAINING BUILDING MATERIALS

 

Please be advised that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material. All personnel and appropriate subcontractors should be notified of the
presence of these materials, and informed not to disturb these materials. Any
activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.

 

6.0

REGULATORY

 

6-1.

Does the operation have or require a National Pollutant Discharge Elimination
System (NPDES) or equivalent permit?

If so, please attach a copy of this permit.

 

Yes No

 



EXHIBIT 5.3.1.1

-3-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

 

6-2.

Has a Hazardous Materials Business Plan been developed for the site?Yes No If
so, please attach a copy.

 

 

CERTIFICATION

 

I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that Lessor
will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

 

Signature:

 

Name:

 

Title:

 

Date:

 

Telephone:

 



EXHIBIT 5.3.1.1

-4-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

EXHIBIT 17

 

SOVA Science District

 

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

 

The undersigned as Tenant under that certain Lease (the “Lease”) made and
entered into as of , 20_by and between as Landlord, and the undersigned as
Tenant, for Premises on the

floor(s) of the office building located at [INSERT BUILDING ADDRESS], San Diego,
California, certifies as follows:

 

1.Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

 

2.The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on , and the Lease Term expires on , and the undersigned
has no option to terminate or cancel the Lease or to purchase all or any part of
the Premises, the Building and/or the Project.

 

 

3.

Base Rent became payable on .

 

4.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

 

5.Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

 

 

6.

Intentionally Omitted.

 

7.All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through . The
current monthly installment of Base Rent is

$ .

 

8.All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder. The Lease does not require
Landlord to provide any rental concessions or to pay any leasing brokerage
commissions.

 

9.No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.

 

10.As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.

 

11.If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

 

12.There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

 

 

EXHIBIT 17

 



-1-

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

13.To the best of Tenant’s knowledge, Tenant is in full compliance with all
federal, state and local laws, ordinances, rules and regulations affecting its
use of the Premises, including, but not limited to, those laws, ordinances,
rules or regulations relating to hazardous or toxic materials. Tenant has never
permitted or suffered, nor does Tenant have any knowledge of, the generation,
manufacture, treatment, use, storage, disposal or discharge of any hazardous,
toxic or dangerous waste, substance or material in, on, under or about the
Project or the Premises or any adjacent premises or property in violation of any
federal, state or local law, ordinance, rule or regulation.

 

14.To the undersigned’s knowledge, all tenant improvement work to be performed
by Landlord under the Lease has been completed in accordance with the Lease and
has been accepted by the undersigned and all reimbursements and allowances due
to the undersigned under the Lease in connection with any tenant improvement
work have been paid in full. All work (if any) in the common areas required by
the Lease to be completed by Landlord has been completed and all parking spaces
required by the Lease have been furnished and/or all parking ratios required by
the Lease have been met.

 

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

 

Executed at on the day of , 20 .

 

“Tenant”:

 

, a

 

 

By:

Its:  

 

 

 

By:

Its:  

 

 



EXHIBIT 17

-2-

 

 

176640186.8

 

373606-000050

 

 



--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT 27

 

FUTURE SHAFT SPACE

 

 

 

Not Applicable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

176640186.8

 

373606-000050



EXHIBIT 27

-1-

 

 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT 29.32

 

LOCATION OF EMERGENCY GENERATOR

 

 

[gzcn4mf11bc2000003.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

176640186.8

 

373606-000050



EXHIBIT 29.32

-1-

 